Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 1 of 312 PageID #: 5211




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    SEQUOIA TECHNOLOGY, LLC,                     )
                                                 )
                         Plaintiff,              )
           v.                                    )   C.A. No. 18-1127 (LPS) (CJB)
                                                 )   (CONSOLIDATED)
    DELL INC., DELL TECHNOLOGIES INC. and its    )
    subsidiary EMC CORPORATION (AKA DELL         )   REDACTED ­
    EMC),                                        )   PUBLIC VERSION
                                                 )
                         Defendants.             )
    RED HAT, INC.                                )
                                                 )
                         Plaintiff,              )
                                                 )
           v.                                    ) C.A. No. 18-2027 (LPS) (CJB)
                                                 )
    SEQUOIA TECHNOLOGY, LLC and                  )
    ELECTRONICS AND                              )
    TELECOMMUNICATIONS RESEARCH                  )
    INSTITUTE,                                   )
                                                 )
                        Defendants.              )

          RED HAT’S LETTER TO THE HONORABLE CHRISTOPHER J. BURKE
                   REGARDING DISCOVERY DISPUTES (D.I. 199)

   OF COUNSEL:                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Jack B. Blumenfeld (#1014))
   Gregory S. Arovas, P.C.              Brian P. Egan (#6227)
   Todd M. Friedman, P.C.               P.O. Box 1347
   Christopher DeCoro                   Wilmington, DE 19899
   KIRKLAND & ELLIS LLP                 (302) 658-9200
   601 Lexington Avenue                 jblumenfeld@mnat.com
   New York, NY 10022                   began@mnat.com
   (212) 446-4800
                                        Attorneys for Plaintiff and Counterclaim Defendant
   Edward C. Donovan, P.C.              Red Hat, Inc.
   Anders P. Fjellstedt
   Abigail Lauer Litow
   KIRKLAND & ELLIS LLP
   1301 Pennsylvania Avenue, N.W.
   Washington, DC 20004                  Original Filing Date: August 27, 2020
   (202) 389-5000                        Redacted Filing Date: September 3, 2020
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 2 of 312 PageID #: 5212




   Dear Judge Burke:

   Red Hat submits this letter brief pursuant to the Court’s August 21, 2020 order (D.I. 199). Fact
   discovery closes on November 20, 2020, and document production should have been substantially
   complete by May 15. D.I. 61, 115. Between June 2 and August 2, Red Hat wrote to ETRI and
   Sequoia’s joint counsel seven times explaining the deficiencies in their responses, and initiated
   multiple meet-and-confers to attempt to resolve these disputes. Despite Red Hat’s efforts, ETRI
   and Sequoia continue to avoid their obligations while benefiting from extraordinarily lopsided
   discovery from Red Hat. Whereas Red Hat has produced over 153,000 documents, Sequoia and
   ETRI together have baselessly objected to over 20 RFPs and produced only 2,100 documents (plus
   another 16,400 files that are broken—an unintelligible collection of images and incomplete
   documents which they have yet to fix). ETRI’s and Sequoia’s written discovery responses are
   likewise inadequate. And, although Sequoia has already conducted nearly 20 hours of depositions,
   it has only allowed one 7-hour deposition, and ETRI has allowed none. This disparity has impeded
   Red Hat’s ability to seek follow-up discovery and forced Red Hat to rely on publicly available
   information for topics where ETRI and Sequoia hold unique knowledge, such as ETRI’s Booyo
   Linux program. Sequoia cannot pretend to lack relevant discovery—it is a shell company that acts
   an alter-ego for Intellectual Discovery (“ID”), a well-funded South Korean sovereign patent fund.
   ETRI collaborated with ID to form and fund Sequoia in hopes of benefiting from patent assertions
   while avoiding meaningful participation in discovery. Thus, Sequoia is merely an alter-ego for ID,
   and ETRI and ID are who have the actual knowledge related to this litigation. With prejudice
   mounting and time running out, Red Hat cannot continue to wait for ETRI and Sequoia to provide
   proper discovery. Red Hat therefore respectfully moves the Court to order ETRI and Sequoia to
   cure their deficiencies soon after the Hearing.
   I.     The Court Should Compel ETRI To Cure Its Discovery Deficiencies.
   ETRI originally argued that it could ignore its discovery obligations while its now-withdrawn
   motion to dismiss was pending. The Court rejected that argument (D.I 139), and the argument
   separately became moot when ETRI withdrew its motion to dismiss (D.I. 200). ETRI must
   participate in discovery.
   Interrogatories. ETRI’s responses to Rogs 3, 6–8, 11–13, and 16 are incomplete. Ex. A.
   Rog 3 (products that embody the patent-in-suit). Although ETRI and Sequoia1 initially refused
   to acknowledge any products that embody or practice the ’436 patent, Sequoia finally identified
   SANtopia Volume Manager (which Sequoia also alleges establishes an earlier priority date for the
   patented claims). Although ETRI developed SANtopia and owns the ’436 patent, ETRI’s response
   fails to provide any information about SANtopia. Moreover, neither Sequoia nor ETRI identified
   Booyo as a product that practices the ’436 patent. The accused Linux Logical Volume Manager 2
   (LVM2) in RHEL is also found in a Red Hat-sponsored open-source Linux distribution (called
   Fedora) that ETRI copied and distributed, pursuant to open source licenses, as Booyo. As such,
   ETRI’s and Sequoia’s failure to address Booyo as an embodiment is not only a deficiency but is
   tantamount to an admission that LVM2 in RHEL does not infringe. See D.I. 164, 168 (explaining
   Booyo’s relevance to this action).

   1
     Red Hat served a common set of discovery requests on both ETRI and Sequoia, and their
   interrogatory responses are often similar. Accordingly, when issues with ETRI’s and Sequoia’s
   responses overlap, Red Hat will attempt to address them together.


                                                   1
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 3 of 312 PageID #: 5213




   Rog 12 (ETRI’s contributions to Linux-based products). ETRI failed to respond, and Sequoia’s
   response is incomplete and contradicted by its documents. For example, although Sequoia states
   ETRI was “marginally involved” in Booyo’s development, documents show ETRI led the Booyo
   project, copyrighted Booyo, and licensed Booyo to third parties. Ex. J-L; D.I. 143-1 at 55-65.
   Rogs 6–8, 11, 13, 16. ETRI’s responses to these requests for basic information about this litigation
   are each limited to a paragraph of objections and a promise to produce documents. Rog 6 (licensing
   activity for the patent-in-suit) and Rog 7 (ownership interests in the patent) seek information that
   ETRI, the patent owner, should possess. Indeed, ETRI, as a purported research organization, would
   presumably have responsive licensing information regarding “related technology” per Rog 6. Rog
   8 (ETRI’s corporate structure), Rog 11 (ETRI’s ownership and relationship with other entities),
   and Rog 16 (ETRI’s knowledge of ID) also seek information unique to ETRI. Rog 13 (ETRI’s
   contribution to SANtopia) is relevant at least for the same reasons as Rog 3.
   Failure To Comply With Delaware Default Standard. Both ETRI and Sequoia have consistently
   failed to produce documents with the format and metadata preservation required by ¶¶ 5(c) and
   5(e) of the Delaware Default Standard. Ex. N at 1-2. ETRI and Sequoia’s shared counsel also
   produced what appear to be ETRI documents with Sequoia Bates numbers, further obfuscating
   their origin. Failure to provide custodial and other metadata prejudices Red Hat, including by
   impairing follow-up discovery and depositions. Further, neither party has identified non-custodial
   data sources (per ¶ 3(b)). ETRI and Sequoia only recently disclosed (insufficient) ESI search terms,
   and Red Hat requested additional terms (per ¶ 5(b)), but neither has yet agreed to use them. Ex. O.
   The Court should order ETRI to re-produce documents in compliance with the Default Standard,
   identify non-custodial sources, and use Red Hat’s requested terms.
   Document Production. Given ETRI’s and Sequoia’s use of insufficient ESI search terms, failure
   to search non-custodial sources, non-compliance with the Default Standard, and improper
   withholding of documents (infra), it is unsurprising that ETRI and Sequoia have only provided a
   few thousand intelligible documents which fail to satisfy Red Hat’s Requests for Production
   (RFPs) 1–2, 6–7, 10, 12–15, 18, 21–23, 34, 37, 49–51, 56, 58–59, 67–68, 70, and 72–74. See Exs.
   B, H, I. Because ETRI and Sequoia have not clearly distinguished their document productions—
   i.e., documents listing ETRI as the custodians are Bates-stamped as Sequoia documents—Red Hat
   will address their deficiencies together.
   ETRI and Sequoia have refused to produce any documents responsive to RFPs 1–2, 6–7, 14
   (communications and documents re: this litigation); 15, 34, 37 (documents re: damages); 67
   (documents re: relationships with any entities involved in forming Sequoia); and 68, 70, 72-74
   (communications with and documents re: ID). And, although ETRI and Sequoia have produced
   some documents responsive to RFPs 10, 12–13, 18, 21–23 (documents re: the ’436 patent and
   related licenses), such as the patent itself and the prosecution history, their productions are missing
   any documents supporting the patent’s validity and documents relating to licensing negotiations
   (save for one cease-and-desist letter sent to a third party).
   ETRI’s production also fails to satisfy at least RFPs 49–51, 56, and 58–59 because ETRI has
   provided incomplete documentation about Booyo and SANtopia. Produced documents show that
   more relevant, unproduced documents exist. For example, ETRI produced Booyo “Project
   Reports” that reference technology summaries, source code analysis, and lists of patent
   applications and issued patents—but the vast majority of those documents have not been produced.
   See, e.g., Ex. M at ETRI003435-39 (citing unproduced technical document); id. at ETRI003463


                                                     2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 4 of 312 PageID #: 5214




   (mentioning unproduced intellectual property list).
  II.     The Court Should Compel Sequoia To Cure Its Discovery Deficiencies.
   Interrogatories. Sequoia’s responses to Rogs 1, 3–13, and 16 are deficient and should be cured.
   Ex. C-G. Its responses to Rogs 3–4 and 12 are deficient for the same reasons as ETRI’s responses.
   Rog 1 (infringement contentions). Sequoia’s response fails to sufficiently identify which
   functionality of the accused products meets specific limitations. For instance, the asserted claims
   require storage of four specific metadata “tables” but Sequoia has provided nearly identical
   evidence for each, without specifying which metadata meets which table limitation. Sequoia
   identifies a section of metadata named “logical volumes” for all four “table” limitations, and
   identified sections of metadata titled “rhel” and “physical volumes” as meeting both “disk partition
   table” and “extent allocation table” limitations. Ex. Q at 86-91, 101-08. Red Hat is unable to
   determine the specifics of Sequoia’s infringement theories, and thus has been required to speculate
   in developing its non-infringement and invalidity arguments.
   Rog 4 (damages). Sequoia’s response only states that it is entitled to a reasonable royalty based
   on the Georgia-Pacific factors, and lists the dates of the hypothetical negotiation and damages
   period. Its most recent supplement cites three cases Sequoia asserts support its refusal to respond
   further. As those very cases show, however, Sequoia must explain its damages theory, including
   the alleged relationship between the customer discovery it seeks and its damages case. See, e.g.,
   Milwaukee Elec. Tool Corp. v. Chervon N. Am. Inc., 2017 WL 2445845, at *7 & n.5 (E.D. Wisc.
   June 6, 2017) (requiring plaintiff to offer “analysis of the factors announced in Georgia-Pacific”).
   Especially because Red Hat has produced significant discovery relevant to damages, Sequoia is
   required to “meaningfully articulat[e]” its basis for damages and “include a narrative explanation
   as to how” the documents it relies on support its theory. GlaxoSmithKline LLC v. Teva Pharm.
   USA, Inc., No. 14-878-LPS-CJB, D.I. 101 at 1–2 (D. Del. Jan. 28, 2016); Personal Audio, LLC v.
   Google LLC, No. 17-1751-CFC-CJB, 2018 WL 4502002, at *2 (D. Del. Sept. 20, 2018). A
   particularly glaring omission is Sequoia’s failure to address marking and compliance with 35
   U.S.C. § 287, a limitation on damages. Motorola, Inc. v. U.S., 729 F.2d 765, 770 (Fed. Cir. 1984).
   Red Hat identified Booyo and SANtopia as products that allegedly practiced at least one claim of
   the patent-in-suit under Sequoia’s interpretation, but were not marked with the patent number. Ex.
   R at 1-4; Ex. S at Rogs 15, 18. To claim pre-suit damages, Sequoia must now show either that
   these products do not embody the claims or that ETRI ensured substantial compliance with § 287.
   Arctic Cat Inc. v. Bombardier Rec. Prod. Inc., 876 F.3d 1350, 1366 (Fed. Cir. 2017).
   Rog 9 (validity contentions) and Rog 10 (differences between accused products and prior art
   versions). For Rog 9, Sequoia solely references the statutory presumption of validity. If Sequoia
   intends to make additional validity arguments, it should provide—at a minimum—its contentions
   regarding whether any reference in Red Hat’s invalidity contentions (served over 8 months ago,
   on December 20, 2019) is not prior art or does not satisfy one or more claim elements, as well as
   any secondary considerations of non-obviousness. See Pragmatus AV, LLC v. Yahoo! Inc., No. 11-
   902-LPS-CJB, D.I. 164 at 2-3 (D. Del. June 25, 2013) (ordering plaintiff to “fully answer” validity
   contention interrogatory). Sequoia stated it would respond to the related Rog 10, which also bears
   on validity, but has not done so.
   Rogs 6–8 and 16. Sequoia responds to these interrogatories from the perspective of the one-person
   shell company Sequoia, withholding ID’s knowledge and information. But Sequoia cannot hide
   behind its pro forma division from ID to avoid providing this information. Red Hat’s deposition


                                                    3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 5 of 312 PageID #: 5215




   of Wooseok Yang, Sequoia’s lone employee and 30(b)(6) witness, established that Sequoia is ID’s
   alter ego.




           These factors confirm Sequoia is merely ID’s alter ego. See Blair v. Infineon Techs. AG,
   720 F. Supp. 2d 462, 470–73 (D. Del. 2010). Sequoia therefore should provide discovery from
   Sequoia and ID, who are one and the same, including interrogatories, documents, and depositions.
   Rog 6 seeks information regarding licensing activity for the ’436 patent. In response, Sequoia
   merely cites (without explanation) the ’436 patent itself, a few pages of claim charts, and a short
   cease-and-desist letter. Ex. C. Sequoia omits information about any discussions,


         Sequoia’s response should “describe in detail” the “discussion, negotiation” that led to that
   arrangement, among any others. Furthermore, ID’s business is the accumulation and assertion of
   patents, and therefore it presumably has responsive information regarding “related technology”
   per Rog 6. Sequoia’s responses to Rog 7 (re: ownership of the ’436 patent), Rog 8 (re: Sequoia’s
   corporate structure), and Rog 16 (re: ID’s business activities) likewise impermissibly omit ID’s
   knowledge. They also improperly rely on Rule 33(d). For example, Sequoia’s response to Rog 8
   includes an unexplained citation to 3,798 pages of documents and purports to rely on Sequoia’s
   “complaint” (which does not exist, as this is a declaratory judgment action brought by Red Hat).
   These responses do not specify where in the cited documents Red Hat can find the asked-for
   information. See, e.g., Harry M. v. Pa. Dep’t of Public Welfare, 2011 WL 53047, at *1 (M.D. Pa.
   Jan. 7, 2011) (“Rule 33(d) does not serve to eviscerate Rule 33’s requirement of specificity”);
   Willemijn Houdstermaatschaapij BV v. Apollo Comput. Inc., 707 F. Supp. 1429, 1440 (D. Del.
   1989) (discussing improper use of Rule 33(d)).
   Document Production. Sequoia’s document production remains deficient for the same reasons as
   ETRI’s. After the parties’ recent meet-and-confer, Sequoia committed to supplementing its
   production by August 19, but has not yet done so. Sequoia must complete its production as soon
   as possible, and its supplemental production must include ID documents.
   Deposition Responses. Sequoia has not satisfied its obligations to provide deposition witnesses.
   Sequoia’s 30(b)(6) witness, Mr. Yang, was unprepared for almost every topic for which he was
   designated. For at least Topics 2, 5, 9–12, 14–17, 19, 24, 26–29, 32, 34, and 35, Mr. Yang could
   not knowledgably testify on behalf of Sequoia (partly because he was not prepared to speak for
   ID). Ex. V. For example, Mr. Yang could not answer questions about the Exclusive License
   Agreement for ETRI patents,



                                                   4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 6 of 312 PageID #: 5216




   Sequoia also cut unreasonably short Mr. Yang’s deposition so Red Hat could not fully question
   him, including about Topics 3, 12, 14, 21, 43–44, and 48. Because Mr. Yang was testifying in his
   30(b)(1) capacity and as Sequoia’s sole 30(b)(6) witness, Sequoia should not have limited the
   depositions to a total of 7 hours on the record (14 hours translated). See Sabre v. First Dominion
   Capitol, LLC, No. 01-cv-214, 2001 WL 1590544, at *2 (S.D.N.Y. Dec. 12, 2001) (witness
   designated under 30(b)(6) and noticed under 30(b)(1) subject to two 7-hour depositions); D.I. 61
   ¶ 8(e)(i) (translated deposition time limit is doubled). Further, Sequoia still must offer a 30(b)(6)
   witness for the topics it originally refused to provide a witness for—e.g., Topic 6 (products
   embodying the claimed invention), which is relevant to damages, affirmative defenses, and
   invalidity. Red Hat therefore asks the Court to order a continuation of Sequoia’s 30(b)(6)
   deposition (with all topics to be addressed), as well as Mr. Yang’s 30(b)(1) deposition.
   Duration and Timing of Depositions. Sequoia has imposed unilateral deposition constraints that
   contravene the Scheduling Order and the Federal Rules, and has refused to make reasonable
   accommodations for time zone differences and COVID-related travel difficulties. For example, as
   noted above, Sequoia stopped Mr. Yang’s deposition after 7 hours on the record, contrary to the
   Federal Rules. Furthermore, given the pandemic and the need to conduct remote depositions in
   different time zones, Sequoia and ETRI should also be ordered to reasonably cooperate to schedule
   the depositions of Korean witnesses at mutually-acceptable times and by allocating the allowable
   hours over multiple mutually-acceptable days. Given the pandemic counsels toward remote
   depositions, and the technology allows sensible timing over several days, it makes no sense for
   Sequoia/ETRI to force court reporters, attorneys, and staff in the U.S. to stay up all night two
   nights in a row for a 14-hour translated deposition—which is the requirement Sequoia imposes by
   misreading the Scheduling Order ¶ 8(e)(i). Ex. W. Sequoia proposes only to “compromise” if it is
   allowed to talk to its witnesses during breaks, and that would be improper. Ex. P.
   Privilege Claims. Sequoia improperly claimed privilege over various topics to block related
   testimony and document production. (1) Counsel instructed Mr. Yang not to answer questions
   about documents he reviewed to prepare for his 30(b)(6) testimony and relied on at the deposition,
   including documents he referenced regarding alleged dates of conception and reduction to practice
   of the ‘436 patent. Ex. T, 53:7–16, 267:19–268:2. Documents that a 30(b)(6) witness uses for
   preparation and relies on for testimony are discoverable and not subject to privilege objections.
   Nutramax Labs., Inc. v. Twin Labs Inc., 183 F.R.D. 458, 472–74 (D. Md. 1998) (granting motion
   to compel documents reviewed by 30(b)(6) witnesses); Sporck v. Peil, 759 F.2d 312, 317-18 (3d
   Cir. 1985) (stating standard for when documents used for a testimonial purpose at a 30(b)(6)
   deposition should be produced). (2) Sequoia also improperly claimed privilege over questions
   about its litigation financing arrangements, including contingency agreements. See Ex. T, 129:22–
   130:25, 192:13–21, 194:8–17, 218:2–21, 221:24–222:9, 223:1–224:7; Acceleration Bay LLC v.
   Activision Blizzard, Inc., No. 16-453-RGA, 2018 WL 798731, at *1 (D. Del. Feb. 9, 2018)
   (documents prepared “with a ‘primary purpose’ of obtaining a loan” not protected); Avgoustis v.
   Shinseki, 639 F.3d 1340, 1345 (Fed. Cir. 2011) (facts about fee arrangements not privileged). (3)
   Sequoia/ID’s business is patent assertion, and they cannot claim privilege over valuations or
   analyses of the ’436 patent and other relevant technology, since such acts are done for business
   purposes. See Ex. T, 141:11–15, 142:2–10, 245:12–246:5; Corning Inc. v. SRU Biosys., LLC, 223
   F.R.D. 189, 190–91 (D. Del. 2004); Thought, Inc. v. Oracle Corp., No. 12-cv-5601, 2014 WL
   3940294, at *3 (N.D. Cal. Aug. 11, 2014).


                                                    5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 7 of 312 PageID #: 5217




                                                       Respectfully,

                                                       /s/ Jack B. Blumenfeld

                                                       Jack B. Blumenfeld (#1014)

   cc:   All Counsel of Record (via electronic mail)




                                                 6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 8 of 312 PageID #: 5218




                                  Exhibit 1
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 9 of 312 PageID #: 5219




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

    SEQUOIA TECHNOLOGY, LLC,                              )
                                                          )
                          Plaintiff,                      )
           v.                                             ) C.A. No. 18-1127 (LPS) (CJB)
                                                          ) (CONSOLIDATED)
    DELL INC., DELL TECHNOLOGIES INC. and its             )
    subsidiary EMC CORPORATION (AKA DELL                  )
    EMC),                                                 )
                                                          )
                          Defendants.                     )
    RED HAT, INC.                                         )
                                                          )
                          Plaintiff,                      )
                                                          )
           v.                                             ) C.A. No. 18-2027 (LPS) (CJB)
                                                          )
    SEQUOIA TECHNOLOGY, LLC and                           )
    ELECTRONICS AND                                       )
    TELECOMMUNICATIONS RESEARCH                           )
    INSTITUTE,                                            )
                                                          )
                          Defendants.                     )

                 [PROPOSED] ORDER ON RED HAT, INC.’S MOTION TO COMPEL

          Before the Court is Red Hat, Inc.’s (“Red Hat”) Motion to Compel Discovery. After

   consideration of same, the Court is of the opinion that it should be GRANTED.

          IT IS HEREBY ORDERED that Electronics and Telecommunications Research Institute

   (“ETRI”) shall provide the following discovery:

          1.      ETRI shall supplement its responses to Red Hat’s Interrogatories Nos. 3, 6, 7, 8,

   11, 12, 13 and 16 by September 16, 2020.


          2.      ETRI shall complete its document productions by September 16, 2020.

   Specifically, ETRI shall:
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 10 of 312 PageID #: 5220




               a) Include in a reasonable search for documents any non-custodial data sources,
                  pursuant to Delaware Default Standard for Discovery ¶ 3(b);

               b) Apply, to any sources identified pursuant to the Default Standard ¶¶ 3 (a)-(b), the
                  ESI search terms requested by Red Hat on August 23, 2020 pursuant to the Default
                  Standard ¶ 5 (b);

               c) Produce documents pursuant to the format and metadata requirements of the
                  Default Standard ¶¶ 5 (c)-(e), and provide corrected metadata for any previously
                  produced documents not in compliance with those provisions; and

               d) Produce documents sufficient to respond to Red Hat’s document requests 1, 2, 6,
                  7, 10, 12, 13, 14, 15, 18, 21, 22, 23, 34, 37, 49, 50, 51, 58, 59, 67, 68, 70, 72, 73,
                  and 74.



          IT IS FURTHER ORDERED that Sequoia Technology, LLC (“Sequoia”) shall provide the

   following discovery:

          3.      Sequoia shall supplement its responses to Red Hat’s Interrogatories Nos. 1, 3, 4, 5,

   6, 7, 8, 9, 10, 11, 12, 13 and 16 by September 16, 2020.

          4.      Sequoia shall complete its document productions by September 16, 2020.

   Specifically, ETRI shall:

               a) Include in a reasonable search for documents any non-custodial data sources,
                  pursuant to Delaware Default Standard for Discovery ¶ 3(b);

               b) Apply, to any sources identified pursuant to the Default Standard ¶¶ 3 (a)-(b), the
                  ESI search terms requested by Red Hat on August 23, 2020 pursuant to the Default
                  Standard ¶ 5 (b);

               c) Produce documents pursuant to the format and metadata requirements of the
                  Default Standard ¶¶ 5 (c)-(e), and provide corrected metadata for any previously
                  produced documents not in compliance with those provisions; and

               d) Produce documents sufficient to respond to Red Hat’s document requests 1, 2, 6,
                  7, 10, 12, 13, 14, 15, 18, 21, 22, 23, 34, 37, 49, 50, 51, 58, 59, 67, 68, 70, 72, 73,
                  and 74; and

               e) Identify all documents relied upon by Sequoia’s 30(b)(6) witness(es) to prepare for
                  testimony, including those which Sequoia claimed as privileged in W. Yang Dep.
                  Tr. 53:7–16, 129:22–130:25, 141:11–15, 142:2–10, 192:13–21, 194:8–17, 218:2–



                                                     2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 11 of 312 PageID #: 5221




                  21, 221:24–222:9, 223:1–224:7, 245:12–246:5, 267:19–268:2, and produce any
                  such documents that have not yet been produced.

          5.      Sequoia shall provide testimony regarding topics that Sequoia’s counsel previously

   claimed as privileged in the deposition of Mr. Wooseok Yang. See W. Yang Dep. Tr. 53:7–16,

   129:22–130:25, 141:11–15, 142:2–10, 192:13–21, 194:8–17, 218:2–21, 221:24–222:9, 223:1–

   224:7, 245:12–246:5, 267:19–268:2.

          6.      The Rule 30(b)(6) deposition of Sequoia and Rule 30(b)(1) deposition of Mr.

   Wooseok Yang is to be continued for a total of up to 14 hours total in English (28 hours translated).

   Sequoia may designate someone else other than Mr. Yang to complete the deposition of Sequoia

   under Rule 30(b)(6).

          7.      Sequoia shall provide, no later than October 30, 2020, a sufficiently knowledgeable

   and prepared witness to testify regarding Topic Nos. 2, 5, 9, 10, 11, 12, 14, 15, 16, 17, 19, 24, 26,

   27, 28, 29, 32, 34, and 35 pursuant to Red Hat’s May 26, 2020 Rule 30(b)(6) deposition notice.

          8.      Sequoia is effectively an alter-ego for Intellectual Discovery, and therefore, in

   providing the aforementioned discovery, Sequoia shall account for the knowledge, information,

   testimony, or other resources of Intellectual Discovery as if they were Sequoia’s own.



          IT IS FURTHER ORDERED that the Parties are to cooperate in good faith to schedule

   depositions reasonably accommodating the time zones of all participants, particularly in view of

   the commonplace remote depositions during the present pandemic. To facilitate reasonable

   accommodation, parties may break depositions over multiple days so that they occur during the

   participants’ normal waking hours, to the extent possible. At the same time, to avoid depositions

   lasting only a few hours over many days, each day of the deposition shall last at least 5 hours on

   the record, or until the limit of the deposition is exhausted.



                                                     3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 12 of 312 PageID #: 5222




          IT IS FURTHER ORDERED that the following clarifies the duration of depositions, but

   does not displace any provisions in the Scheduling Order (D.I. 61). Under Paragraph 8(e)(i) of

   the Scheduling Order, the parties are entitled to 7 hours in English (14 hours translated) per

   deposition. This means that a Rule 30(b)(1) deposition may last up to 7 hours, and a Rule 30(b)(6)

   may last up to 7 hours. In the event a party designates multiple witnesses to provide testimony

   under Rule 30(b)(6), then each witness may be allocated 7 hours in English (14 hours translated)

   for his or her 30(b)(6) deposition, in addition to the time limit set for each of his or her individual

   Rule 30(b)(1) depositions. Each inventor may be deposed for fourteen (14) hours. Deposition

   time limits are doubled if requiring translation from a foreign language. No single deposition of

   any one witness can exceed two consecutive business days, except by mutual agreement. If

   continuation past two consecutive business days is necessary to complete a deposition, and the

   parties do not agree to extend to the next consecutive business day, then the parties may schedule

   the deposition for the next available non-consecutive business day.



                                                          Magistrate Judge Christopher J. Burke




                                                     4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 13 of 312 PageID #: 5223




                                EXHIBIT A
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 14 of 312 PageID #: 5224




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


     SEQUOIA TECHNOLOGY, LLC,

           Plaintiff,
                                             C.A. No: 18-1127-LPS-CJB
           v.                                      LEAD CASE

     DELL, INC., DELL TECHNOLOGIES, INC.
     and its subsidiary EMC CORPORATION
     (AKA DELL EMC),

           Defendants.


     RED HAT, INC.,

           Plaintiff,
                                             C.A. No: 18-2027-LPS-CJB
          v.

     SEQUOIA TECHNOLOGY, LLC and
     ELECTRONICS AND
     TELECOMMUNICATIONS RESEARCH
     INSTITUTE,

           Defendants.


     SEQUOIA TECHNOLOGY, LLC

           Counterclaim Plaintiff,
                                             C.A. No: 18-2027-LPS-CJB
          v.

     RED HAT, INC. and INTERNATIONAL
     BUSINESS MACHINES CORPORATION,

           Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 15 of 312 PageID #: 5225




        ELECTRONICS AND TELECOMMUNICATIONS RESEARCH INSTITUTE’S
       SUPPLEMENTAL RESPONSES TO RED HAT’S FIRST AND SECOND SET OF
                   COMMON INTERROGATORIES (NOS. 1-16)

          Pursuant to Fed. R. Civ. Proc. 33, Electronics and Telecommunications Research Institute

   (“ETRI”) hereby supplements its Responses to the First and Second Set of Interrogatories1

   (collectively, the “First Set of Interrogatories”) propounded by Counterclaim-Defendant Red Hat,

   Inc. (“Red Hat”). ETRI is not responding to Defendants Dell Inc., Dell Technologies Inc., and

   EMC Corporation (“Dell”); Defendant Hewlett Packard Enterprise Company (“HPE”);

   Defendants Hitachi, Ltd. and Hitachi Vantara Corporation (“Hitachi”); Defendant Super Micro

   Computer, Inc. (“Super Micro”) collectively (“Customers”) because of the Court Order staying

   those cases. Red Hat and Customers are referenced here in individual capacity or as a group as

   “Defendant” or “Defendants.”

                                   PRELIMINARY STATEMENT

          The following responses and objections to Defendant’s Interrogatories are made on the

   basis of information that is presently known and available to ETRI and its attorneys. ETRI’s

   discovery, investigation and preparation for trial is not yet complete and is continuing as of the

   date of this response. ETRI expressly reserves the right to continue its discovery and investigation

   for facts, witnesses and supplemental data that may reveal information which, if presently within

   its knowledge, would have been included in these responses and objections. Without obligation,

   ETRI reserves the right to change or supplement these responses as discovery continues, and as

   subsequent analysis of that discovery may lead to new contentions or legal theories. ETRI

   specifically reserves the right to present additional information at trial as may be disclosed through




          As Red Hat served the First and Second Set of Interrogatories on the same day on ETRI,
          1

   ETRI will treat both sets as one and responds to both sets herein.
                                                    -1-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 16 of 312 PageID #: 5226




   its continuing discovery and investigation, including any information omitted from these responses

   as a result of mistake, error, oversight, or inadvertence.

          ETRI reserves the right to object on appropriate grounds to the introduction into evidence

   of any portion of these responses. The inclusion of any specific objection to an interrogatory is

   neither intended as, nor shall in any way be deemed to be, a waiver of any other specific objection

   made herein or asserted at a later date. In addition, the failure to include at this time any specific

   objection to an interrogatory is neither intended as, nor in any way shall be deemed to be, a waiver

   of ETRI’s right to assert that or any other objection at a later date.

          Except for facts explicitly admitted herein without qualification, no admission of any

   nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

   must be construed as given on the basis of present knowledge and recollection. Any interrogatory

   deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

   regarded as continuing in nature.

                                       GENERAL OBJECTIONS

          ETRI makes the following General Objections to Defendant’s First Set of Interrogatories:

          1.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it seeks information protected from disclosure by any privilege or immunity including, without

   limitation, the attorney-client privilege, the joint-defense privilege, the self-critical analysis

   privilege, or the work product immunity from discovery. Inadvertent disclosure of any such

   information shall not constitute a waiver of any privilege or immunity and shall not waive the

   rights of ETRI to object to the use of any such information during this action.




                                                     -2-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 17 of 312 PageID #: 5227




          2.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it fails to comply with the Federal Rules of Civil Procedure and the Local Rules of the U.S.

   District Court of the District of Delaware.

          3.      ETRI objects to the definitions contained in the First Set of Interrogatories to the

   extent that they make one or more of the Interrogatories overly broad, unduly burdensome,

   harassing, and unreasonable.

          4.      ETRI objects to the definitions of the First Set of Interrogatories to the extent they

   purport to impose on ETRI an obligation to provide information for or on behalf of any person or

   entity other than the ETRI and/or purports to seek information that is within the possession,

   custody, or control of Defendant, and ETRI expressly declines to do so.

          5.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it seeks information equally or more readily available to Defendant.

          6.      ETRI objects to each Interrogatory in the First Set of Interrogatories on the grounds

   that it is compound, overbroad, duplicative, burdensome, and/or harassing.

          7.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it seeks confidential, non-public, proprietary, trade secret, and/or commercially sensitive

   information.

          8.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it intends to shift the burden of preparation of Defendant’s case to ETRI.

          9.      ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it does not adequately specify the information to be provided, and therefore forces ETRI to

   anticipate the actual nature of the information that Defendant wishes to discover.




                                                   -3-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 18 of 312 PageID #: 5228




          10.     ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it requires ETRI to provide information or documents which are claimed by ETRI to be

   privileged.

          11.     ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that the documents and information are equally available, or only available, to Defendant and are

   contained within Defendant’s own files, have been utilized for purposes of the underlying action

   and are thus available as court files, and are equally available to Defendant and have been for quite

   some time and thus demonstrates that Defendant propounded these demands purely to harass,

   intimidate and cause expense to ETRI, in a manner counterproductive to the proper purposes of

   discovery. ETRI further objects in that most of the information responsive to these Requests has

   already been provided to Defendant. Therefore, most of these Requests are repetitive, duplicative,

   oppressive, financially detrimental and burdensome to ETRI.

          12.     ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it exceeds the scope of the claims and defenses on file in the action or are not proportional to

   the needs of the case.

          13.     ETRI objects to each Interrogatory in the First Set of Interrogatories to the extent

   that it contains discrete subparts and/or subparagraphs, and in so doing, seeks improperly to expand

   the First Set of Interrogatories beyond the maximum number of 25 total Interrogatories.

          14.     Moreover, ETRI is unable to search exhaustively for all information possessed by

   third parties whom ETRI does not have control or authority over. All responses herein are based

   on a reasonably diligent inquiry within the four corners of ETRI’s facilities.

          15.     ETRI has filed a dispositive motion to dismiss Red Hat’s complaint for lack of

   subject matter jurisdiction and standing, lack of personal jurisdiction and insufficient service of



                                                   -4-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 19 of 312 PageID #: 5229




   process. (D.I. 81). ETRI reserves its right to amend these responses after the Court rules on its

   Motion to Dismiss.

                                   RESPONSES TO INTERROGATORIES

   INTERROGATORY NO. 1:

          For each Asserted Claim, identify and describe in detail all factual bases for your

   contentions that Red Hat or its Customers infringe or have infringed the Patent-in-Suit (including

   literal infringement, infringement by the doctrine of equivalents, direct infringement, inducement

   of infringement, and contributory infringement), such contentions to include an identification of

   each Accused Product, and each Accused Operating System used in connection with each Accused

   Product so as to allegedly infringe the Patent-in-Suit, and an element-by-element identification in

   chart form identifying how each Accused Operating System and Accused Product meets the

   Asserted Claims. Such element-by-element identification shall expressly identify any differences

   between each Accused Operating System (including RHEL, CentOS, Ubuntu, Oracle Linux, SUSE

   Enterprise Linux, and HP-UX) that Plaintiff contends is relevant to the practice of the Asserted

   Claims; if no such differences exists, your response shall state so expressly. Your response shall

   identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

   to your contentions, and the persons most knowledgeable about the factual bases for your

   contentions.

   RESPONSE TO INTERROGATORY NO. 1:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time



                                                    -5-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 20 of 312 PageID #: 5230




   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 2:

          Provide all factual bases for any contentions that Red Hat or its Customers had pre-suit

   knowledge of the Patent-in-Suit or notice (actual or constructive) of its alleged infringement,

   including the date and manner in which you contend Red Hat or its Customers were first notified

   or became aware of the Patent-in-Suit and any facts you contend show that Red Hat or its

   Customers knew or should have known that they infringed the Patent-in-Suit. Your response shall

   identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

   to your contentions, and the persons most knowledgeable about the factual bases for your

   contentions.

   RESPONSE TO INTERROGATORY NO. 2:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that



                                                    -6-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 21 of 312 PageID #: 5231




   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 3:

          Identify each product, other than the Accused Products, that embodies or that you have

   contended embodies or practices (either currently or in the past) any claim of the Patent-in-Suit,

   such identification to include the manufacturer of such product; whether such product was publicly

   used, sold, or offered for sale; whether such product was licensed to practice the Patent-in-Suit;

   and whether such product was marked with the number of the Patent-in-Suit. Your response shall

   identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

   to your response, and the persons most knowledgeable about the factual bases for your response.

   RESPONSE TO INTERROGATORY NO. 3:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in



                                                    -7-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 22 of 312 PageID #: 5232




   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 4:

          For each Accused Product and each Asserted Claim, describe in detail your contentions as

   to the appropriate method of calculating damages, and identify the factual and legal bases for the

   damages you contend you are entitled to recover as a result of Red Hat and its Customers’ alleged

   infringement, including whether your damages claims are based on lost profits, a reasonable

   royalty, or another damages theory; any royalty rate, royalty base, lost profits, disgorgements,

   enhanced damages, attorneys’ fees, or costs that you contend are appropriate; your products that

   you contend compete with the Accused Products; any non-infringing alternatives; the date you

   contend the hypothetical negotiation would have occurred with respect to the Patent-in-Suit; and

   the time period for which you contend you are entitled to recover damages from Red Hat or its

   Customers due to any alleged infringement of the Patent-in-Suit. Your response shall identify all

   documents, witnesses, and things on which you intend to rely, or which otherwise relate to your

   contentions, and the persons most knowledgeable about the factual bases for your contentions.

   RESPONSE TO INTERROGATORY NO. 4:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to



                                                    -8-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 23 of 312 PageID #: 5233




   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 5:

          For each Asserted Claim of the Patent-in-Suit, describe in detail all facts and circumstances

   relating to conception and reduction to practice of that claim, including the priority date for which

   you contend for each claim, the dates and locations of conception and reduction to practice, both

   actual and constructive, and any alleged diligence from conception to reduction to practice;

   identify all persons knowledgeable of such conception, diligence, and/or reduction to practice and

   the subject matter of each person's knowledge and the nature of each such person’s participation

   and/or contribution. Your response shall identify all documents, witnesses, and things on which

   you intend to rely, or which otherwise relate to your response, and the persons most knowledgeable

   about the factual bases for your response.

   RESPONSE TO INTERROGATORY NO. 5:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,



                                                    -9-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 24 of 312 PageID #: 5234




   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI responds as follows: For purposes of United States law, ETRI claims

   a priority date as early as September 2000, and no later than the date of the foreign application of

   July 27, 2001. Mr. Chang-Soo Kim has knowledge of these dates. Pursuant to Federal Rule of

   Civil Procedure 33(d), ETRI will produce documents from which responsive information can be

   determined upon entry of a Protective Order.

   INTERROGATORY NO. 6:

          Describe in detail any offer, discussion, negotiation, or agreement to license (in part or in

   whole), sell, covenant not to sue, or grant other rights in the Patent-in-Suit or related technology,

   or any other licensing activity for the Patent-in-Suit or related technology, including a description

   of the participants, dates, outcomes, and terms of such offers, discussions, negotiations, or

   agreements. Your response shall identify all documents, witnesses, and things on which you intend

   to rely, or which otherwise relate to your response, and the persons most knowledgeable about the

   factual bases for your response.

   RESPONSE TO INTERROGATORY NO. 6:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to



                                                    -10-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 25 of 312 PageID #: 5235




   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI responds as follows: Pursuant to Federal Rule of Civil Procedure

   33(d), ETRI will produce documents from which responsive information can be determined upon

   entry of a Protective Order.

   INTERROGATORY NO. 7:

          Describe in detail the ownership or other rights to the Patent-in-Suit, including an

   identification of every person with any past or current financial or other interest in the Patent-in-

   Suit; whether you contend such person is a small entity for purposes of payment of fees to the

   United States Patent Office, and, if so, the basis for such contention; each instance in which the

   Patent-in-Suit has been assigned (for each such instance, identifying the date, assignor, assignee,

   and scope of assignment); the circumstances and details of any sales agreements, licenses, or

   royalty-sharing programs including between Plaintiff and any named inventor; and the

   circumstances and details of any agreements, licenses, or royalty-sharing programs including

   between Sequoia and ETRI. Your response shall identify all documents, witnesses, and things on

   which you intend to rely, or which otherwise relate to your response, and the persons most

   knowledgeable about the factual bases for your response.

   RESPONSE TO INTERROGATORY NO. 7:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time



                                                    -11-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 26 of 312 PageID #: 5236




   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI responds as follows: Pursuant to Federal Rule of Civil Procedure

   33(d), ETRI will produce documents from which responsive information can be determined upon

   entry of a Protective Order.

   INTERROGATORY NO. 8:

          Identify and describe in detail the current and former composition, ownership, and

   corporate structure of Sequoia and ETRI, including without limitation, the creation and funding of

   Sequoia, the relationship between Sequoia and ETRI, an identification of the directors, officers,

   employees, and investors of Sequoia, the positions, titles and interests of those individuals in

   Sequoia, and the identity of all persons and entities with any interest in any damages award or

   other relief that Sequoia and ETRI may obtain as a result of this lawsuit. Your response shall

   identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

   to your response, and the persons most knowledgeable about the factual bases for your response.

   RESPONSE TO INTERROGATORY NO. 8:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time



                                                    -12-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 27 of 312 PageID #: 5237




   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI responds as follows: Pursuant to Federal Rule of Civil Procedure

   33(d), ETRI will produce documents from which responsive information can be determined upon

   entry of a Protective Order.

   INTERROGATORY NO. 9:

          Separately for each Asserted Claim of the Patent-in-Suit, set forth all bases for any

   contention that the claim is not invalid, including the basis for any contentions that the prior art

   identified by Red Hat or its Customers does not anticipate or render obvious the claim, or that the

   identified reference does not qualify as prior art, the level of ordinary skill at the time of the

   invention, and any objective evidence or secondary considerations of nonobviousness of the

   Asserted Claim. Your response shall identify all documents, witnesses, and things on which you

   intend to rely, or which otherwise relate to your contentions, and the persons most knowledgeable

   about the factual bases for your contentions.

   RESPONSE TO INTERROGATORY NO. 9:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time



                                                    -13-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 28 of 312 PageID #: 5238




   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 10:

          Separately for each Accused Operating System that was in public use prior to the priority

   date of the Patent-in-Suit (including at least Red Hat Linux versions 7.2 and earlier, SuSE Linux

   versions 7.3 and earlier, HP-UX versions 11i v1 and earlier), or any other operating system that

   used or included the Linux Logical Volume Manager, identify any differences relevant to the

   alleged infringement of the Patent-in-Suit between the version(s) of such operating system in use

   before the priority date of the Patent-in-Suit and the version(s) of such operating systems that you

   contend infringe the Patent-in-Suit. Your response shall identify all documents, witnesses, and

   things on which you intend to rely, or which otherwise relate to your contentions, and the persons

   most knowledgeable about the factual bases for your contentions.

   RESPONSE TO INTERROGATORY NO. 10:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.



                                                    -14-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 29 of 312 PageID #: 5239




   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. Subject to and without waiving its general

   and specific objections, ETRI has not alleged infringement in this action to date.

   INTERROGATORY NO. 11:

           Describe in detail the ownership of ETRI and relationship between ETRI and any other

   past or present entity (including subsidiary, joint venture, or otherwise) in which ETRI had or has

   an interest. Such entities shall include at least the ETRI USA R&D Design Center, the ETRI Open

   Source Center, and Intellectual Discovery. Your response shall specifically include the nature of

   the relationship between ETRI and such entity; the function of such entity; the services provided

   by such entity; the structure and organization of such entity; identification of the directors, officers,

   employees, and investors of each such entity; identification of all documents, witnesses, and things

   which relate to Your response; and the three persons most knowledgeable about the factual bases

   of Your response.

   RESPONSE TO INTERROGATORY NO. 11:

           ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that



                                                     -15-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 30 of 312 PageID #: 5240




   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case.

          Subject to and without waiving its general and specific objections, ETRI responds as

   follows: ETRI operates as a separate and independent legal entity from Sequoia and does not act

   as Sequoia’s agent. Since 2008 or 2009, ETRI has maintained a branch office in California as the

   ETRI USA R&D Center. The branch office is currently located at 3003 North 1st Street #338, San

   Jose, California 95134. ETRI’s San Jose branch office is essentially dormant. The branch employs

   a part time office manager, but does not employ any full-time personnel. ETRI’s branch office

   does not presently conduct business or research activities and does not engage in patenting or

   patent-related activities, including patent licensing activities. The Open Source Center was

   established as a subsection of ETRI in 2017. The Open Source Center is responsible for ETRI's

   open source policies and governance as well as supporting an open source compliance for the

   software developing in ETRI. This Center currently consists of 5 full-time employees. Pursuant

   to Federal Rule of Civil Procedure 33(d), ETRI will produce documents from which responsive

   information can be determined upon entry of a Protective Order.

   INTERROGATORY NO. 12:

          Identify and describe each Linux-based product or service for which ETRI has contributed

   to its research, development, marketing, sales, distribution, and/or support. Such products or

   services shall include at least Booyo Linux, Qplus, and N2OS, and Your response shall include an

   identification of all technical documents, invention or research reports, domestic and worldwide

   sales and distribution documents, and evidence of commercial success related to such products or



                                                   -16-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 31 of 312 PageID #: 5241




   services; an identification of each version of such products or services, including the date each

   version was released; an identification of all employees, personnel, and individuals involved in

   each version, along with a description of the role or contribution of each individual; an

   identification of all documents, witnesses, and things which relate to Your response; and an

   identification of the three persons most knowledgeable about the factual bases of Your response.

   RESPONSE TO INTERROGATORY NO. 12:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case.

          Subject to and without waiving its general and specific objections, ETRI responds as

   follows: ETRI is willing to meet and confer to narrow the scope of the request.

   INTERROGATORY NO. 13:

          Describe in detail the contributions by ETRI to the research, development, marketing,

   sales, distribution, and/or support of the SANtopia system. Your response shall include at least a

   description of each module of the SANtopia system, including SANtopia Volume Manager,

   SANtopia Buffer Manager, SANtopia Lock Manager, and SANtopia File Manager; an



                                                    -17-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 32 of 312 PageID #: 5242




   identification of all technical documents, invention or research reports, domestic and worldwide

   sales and distribution documents, and evidence of commercial success related to SANtopia; an

   identification of each version of SANtopia, including the date each version was released, whether

   such version was marked with the number of any patent, and whether such version was

   downloaded or distributed in the United States; an identification of all employees, personnel, and

   individuals involved with SANtopia, along with a description of the role or contribution of each

   individual; an identification of all documents, witnesses, and things which relate to Your response,

   and the three persons most knowledgeable about the factual bases of Your response.

   RESPONSE TO INTERROGATORY NO. 13:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case.

          Subject to and without waiving its general and specific objections, ETRI responds as

   follows: Pursuant to Federal Rule of Civil Procedure 33(d), ETRI will produce documents from

   which responsive information can be determined upon entry of a Protective Order.




                                                    -18-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 33 of 312 PageID #: 5243




   INTERROGATORY NO. 14:

          Describe in detail all past and present litigations or legal disputes within the United States

   involving ETRI, ETRI-owned or licensed patents, Sequoia, Intellectual Discovery, or Global Raid

   Technology, LLC. Your response shall include at least an identification of the parties involved;

   the issues in dispute including any patents or patent licenses; witnesses, including experts and

   corporate witnesses; the resolution of the litigation; an identification of all employees, personnel,

   and individuals who participated, along with a description of the role or contribution of each

   individual; an identification of all documents, witnesses, and things which relate to Your response;

   and the three persons most knowledgeable about the factual bases of Your response.

   RESPONSE TO INTERROGATORY NO. 14:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case. ETRI further objects to the extent the

   information is readily attainable by both parties. ETRI further objects to the extent this request

   seeks information regarding third parties.




                                                    -19-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 34 of 312 PageID #: 5244




           Subject to and without waiving its general and specific objections, ETRI responds as

   follows: ETRI is willing to meet and confer to narrow the scope of this request.

   INTERROGATORY NO. 15:

           Identify and describe in detail all past and present business contacts, relationships,

   investments, sources of revenue (including patent licensing), and the nature of all business

   conducted with the United States. Your response shall include at least an identification of the

   parties involved; the State; the mission and/or nature of the business or contact; an explanation of

   Your licensing relationship with Intellectual Discovery; witnesses, including experts and corporate

   witnesses; an identification of all employees, personnel, and individuals involved, along with a

   description of the role or contribution of each individual; an identification of all documents,

   witnesses, and things which relate to Your response; and the three persons most knowledgeable

   about the factual bases of Your response.

   RESPONSE TO INTERROGATORY NO. 15:

                   ETRI specifically incorporates its general objections herein as if fully set forth in

   response to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each

   of which counts against the total number of interrogatories Red Hat may serve in this case. ETRI

   further objects to this interrogatory to the extent it calls for the disclosure of expert information at

   a time and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling

   Order. ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information

   that is protected from discovery by an applicable privilege or protection, including but not limited

   to the attorney-client and work product privileges. ETRI further objects to this request as vague,

   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in




                                                    -20-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 35 of 312 PageID #: 5245




   this case, and not proportional to the needs of the case. ETRI further objects to the extent this

   request seeks information regarding third parties.

          Subject to and without waiving its general and specific objections, ETRI responds as

   follows: ETRI is willing to meet and confer to narrow the scope of this request.

   INTERROGATORY NO. 16:

          Identify and describe in detail your knowledge of the business of Intellectual Discovery,

   including ownership, investments, sources of revenue, officers, directors, investors, organizational

   charts, and the nature of all business conducted with the United States. Your response shall

   specifically include the function of the business; the services provided; the corporate structure;

   identification of the directors, officers, employees, and investors along with a description of their

   role or contribution; an identification of all documents, witnesses, including experts and corporate

   witness, and things which relate to Your response; and the three persons most knowledgeable about

   the factual bases of Your response.        ETRI further objects to the extent this request seeks

   information regarding third parties.

   RESPONSE TO INTERROGATORY NO. 16:

          ETRI specifically incorporates its general objections herein as if fully set forth in response

   to this interrogatory. ETRI objects to this interrogatory as having multiple sub-parts, each of which

   counts against the total number of interrogatories Red Hat may serve in this case. ETRI further

   objects to this interrogatory to the extent it calls for the disclosure of expert information at a time

   and in a manner contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order.

   ETRI also objects to this Interrogatory to the extent it calls for the disclosure of information that

   is protected from discovery by an applicable privilege or protection, including but not limited to

   the attorney-client and work product privileges. ETRI further objects to this request as vague,



                                                    -21-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 36 of 312 PageID #: 5246




   ambiguous, overbroad, unduly burdensome, and seeking information not relevant to the issues in

   this case, and not proportional to the needs of the case.

          Subject to and without waiving its general and specific objections, ETRI responds as

   follows: ETRI has no corporate or legal relationship with Intellectual Discovery. ETRI does have

   a contractual relationship with Intellectual Discovery.      Knowledge about the business of

   Intellectual Discovery can be obtained from publicly available sources. Pursuant to Federal Rule

   of Civil Procedure 33(d), ETRI will produce documents from which responsive information can

   be determined upon entry of a Protective Order.



          Dated: June 10, 2020

          OF COUNSEL:                                  BAYARD, P.A.

          Nate Dilger                                  /s/ Stephen B. Brauerman
          Deepali Brahmbhatt                           Stephen B. Brauerman (#4952)
          One LLP                                      600 N. King Street, Suite 400
          4000 MacArthur Blvd.                         Wilmington, DE 19801
          East Tower, Suite 500                        (302) 655-5000
          Newport Beach, CA 92660                      sbrauerman@bayardlaw.com
          ndilger@onellp.com
          dbrahmbhatt@onellp.com                       Attorneys for Defendant Electronics and
                                                       Telecommunications Research Institute.
          John Lord
          One LLP
          9301 Wilshire Blvd.
          Penthouse Suite
          Beverly Hills, CA 90210
          jlord@onellp.com




                                                   -22-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 37 of 312 PageID #: 5247




                                EXHIBIT B
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 38 of 312 PageID #: 5248




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


     SEQUOIA TECHNOLOGY, LLC,

           Plaintiff,
                                             C.A. No: 18-1127-LPS-CJB
           v.                                      LEAD CASE

     DELL, INC., DELL TECHNOLOGIES, INC.
     and its subsidiary EMC CORPORATION
     (AKA DELL EMC),

           Defendants.


     RED HAT, INC.,

           Plaintiff,
                                             C.A. No: 18-2027-LPS-CJB
          v.

     SEQUOIA TECHNOLOGY, LLC and
     ELECTRONICS AND
     TELECOMMUNICATIONS RESEARCH
     INSTITUTE,

           Defendants.


     SEQUOIA TECHNOLOGY, LLC

           Counterclaim Plaintiff,
                                             C.A. No: 18-2027-LPS-CJB
          v.

     RED HAT, INC. and INTERNATIONAL
     BUSINESS MACHINES CORPORATION,

           Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 39 of 312 PageID #: 5249




      ELECTRONICS AND TELECOMMUNICATIONS RESEARCH INSTITUTE’S
    RESPONSES TO RED HAT’S FIRST AND SECOND SET OF COMMON REQUESTS
                FOR PRODUCTION OF DOCUMENTS (NOS. 1-75)

          Pursuant to Fed. R. Civ. Proc. 34, Electronics and Telecommunications Research Institute

   (“ETRI”) hereby serves its Responses to the First and Second Set of Requests for Production of

   Documents (collectively “First Set of Requests for Production”)1 propounded by Counterclaim-

   Defendant Red Hat, Inc. (“Red Hat”). ETRI is not responding to Defendants Dell Inc., Dell

   Technologies Inc., and EMC Corporation (“Dell”); Defendant Hewlett Packard Enterprise

   Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi Vantara Corporation (“Hitachi”);

   Defendant Super Micro Computer, Inc. (“Super Micro”) collectively (“Customers”) because of the

   Court Order staying those cases. Red Hat or Customers are referenced herein individually or

   collectively as “Defendant” or “Defendants.”

                                   PRELIMINARY STATEMENT

          ETRI has not completed its investigation relating to this action, has not completed

   discovery in this action, and has not completed preparation for trial. As discovery proceeds, facts,

   information, evidence, documents and things may be discovered that are not set forth in these

   Responses, but which might have been responsive to Defendant’s Requests. The following

   Responses are based on ETRI’s knowledge, information, and belief at this time, and are complete

   as to ETRI’s best knowledge at this time. These Responses were prepared based on ETRI’s good

   faith interpretation and understanding of the individual Requests and are subject to correction of

   inadvertent errors or omissions, if any. These Responses are provided without prejudice to

   subsequent revision or supplementation based upon any information, evidence, and/or




      1
        As Red Hat served the First and Second Set of Requests for Production on the same day on
   ETRI, ETRI will treat both sets as one and responds to both sets herein.
                                                   -1-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 40 of 312 PageID #: 5250




   documentation that hereinafter may be discovered. ETRI reserves the right to refer to, conduct

   discovery with reference to, or offer into evidence at the time of trial, any facts, evidence,

   documents and things developed during the course of discovery and trial preparation,

   notwithstanding the reference to facts, evidence, documents and things in these Responses. ETRI

   assumes no obligation to voluntarily supplement or amend these Responses to reflect information,

   evidence, documents and things discovered following service of these Responses.

                                      GENERAL OBJECTIONS

          ETRI objects to the definitions of “Plaintiff,” “You,” or “Your” for including both Sequoia

   and ETRI as vague, ambiguous, overbroad, and unduly burdensome. ETRI will interpret

   “Plaintiff” to mean Plaintiff Sequoia Technology LLC, and “You” “Your” and “ETRI” to mean

   just ETRI. To the extent Defendant’s broad definitions of these terms is even intelligible, it would

   result in discovery out of proportion to the needs of the case and would impose a burden and

   expense outweighing any likely benefit.

          ETRI objects to the definition of “Prior Art” to the extent Red Hat’s definition seeks to

   define or fix a legal term that is inconsistent with the statutory definition in 35 U.S.C. §§ 102 and

   103 et. seq.

          ETRI Interface further objects to the terms “related to” and “relating to” in the Requests as

   vague, ambiguous, overbroad, and unduly burdensome. To the extent Defendant’s use of these

   terms is even intelligible, it would result in discovery out of proportion to the needs of the case

   and would impose a burden and expense outweighing any likely benefit.

          ETRI objects to Defendant’s Requests as a whole and to each Request contained therein,

   to the extent that they seek documents and communications that are not relevant to any party’s

   claim or defense or proportional to the needs of the case.



                                                   -2-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 41 of 312 PageID #: 5251




          ETRI objects to Defendant’s Requests as a whole and to each Request contained therein,

   to the extent they seek information protected from disclosure by the attorney-client privilege, the

   attorney work product doctrine, and/or any other applicable privilege or immunity.

          ETRI objects to Defendant’s Requests as a whole and to each Request contained therein,

   to the extent they seek to require ETRI to provide information other than that which may be

   obtained through a reasonably diligent search of its records or that is obtainable from sources

   equally available to the requesting party.

          ETRI objects to all Requests and concomitant definitions and instructions to the extent they

   seek to impose obligations beyond those imposed by the Federal Rules of Civil Procedure and/or

   the Local Rules of the United States District Court for the District of Delaware.

          ETRI objects to Defendant’s Requests as a whole, and to each Request contained therein,

   to the extent they seek private, privileged, and/or confidential commercial, financial, and/or

   proprietary business information, and/or information protected from disclosure by the attorney-

   client privilege, the attorney work product doctrine, and/or any other applicable privilege or

   immunity.

          By agreeing to search for or to produce responsive information or by producing such

   information, ETRI does not admit that such responsive documents exist, or admit to the

   competence, relevance, materiality, or admissibility of such information or the information

   contained therein, and specifically reserves its rights to object to the use of such information on

   any grounds, including irrelevance and/or inadmissibility. ETRI’s Responses are made subject to

   and without waiving any objections as to competence, relevance, materiality, or admissibility.

   ETRI reserves the right to amend or update its responses to the Requests with additional

   information pursuant to its continuing discovery.



                                                   -3-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 42 of 312 PageID #: 5252




           All General Objections are incorporated by reference into each Response as though set

   forth fully therein.

                          RESPONSES TO REQUESTS FOR PRODUCTION

   REQUEST FOR PRODUCTION NO. 1:

           All documents and communications relating to This Litigation, including all

   communications between Sequoia and ETRI, to or from inventors of the Patent-in-Suit or their

   agents, or to or from any third party relating to This Litigation or the Patent-in-Suit.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

           In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

           Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.




                                                    -4-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 43 of 312 PageID #: 5253




   REQUEST FOR PRODUCTION NO. 2:

          All documents relating to when you first learned of the alleged infringement by

   Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 3:

          All documents relating to the interpretation, scope, or construction of any term of any

   Asserted Claim in the Patent-in-Suit.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information



                                                    -5-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 44 of 312 PageID #: 5254




   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 4:

           Documents sufficient to show your organizational structure and corporate formation, as

   well as the organizational structure of any Person who has or has had any ownership or financial

   interest in the patent-in-suit, and for each including the relationships among any divisions, parent

   organizations, affiliates, subsidiaries, or other related entities.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

           In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

           Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue



                                                      -6-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 45 of 312 PageID #: 5255




   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 5:

           Documents sufficient to show the current status of your incorporation or formation and the

   incorporation or formation of any Person who has or has had any ownership or financial interest

   in the patent-in-suit, for each identifying all investors, parent organizations, affiliates, subsidiaries,

   and any other related entities with the Delaware Division of Corporations.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

           In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

           Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.




                                                      -7-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 46 of 312 PageID #: 5256




   REQUEST FOR PRODUCTION NO. 6:

          All documents identified, relied upon, examined, or otherwise used in preparing Plaintiff’s

   Complaints and Answer and Counterclaims in This Litigation.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 7:

          All documents requested by, identified, relied upon, examined, or otherwise used in

   answering any interrogatory or request for admission served by Defendants in This Litigation.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information



                                                    -8-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 47 of 312 PageID #: 5257




   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 8:

          All documents described in your Initial Disclosures under Rule 26(a)(1) and any

   supplemental disclosures under Rule 26(e) of the Federal Rules of Civil Procedure.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.



                                                    -9-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 48 of 312 PageID #: 5258




          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 9:

          All sworn testimony, statements, declarations, or affidavits previously provided by any

   person identified in your initial disclosures under Rule 26(a)(1) and supplemental disclosures

   under Rule 26(e) of the Federal Rules of Civil Procedure.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 10:

          All licenses, agreements, and/or covenants not to sue that identify, cover, recite, or

   otherwise relate to the ’436 Patent.




                                                   -10-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 49 of 312 PageID #: 5259




   RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 11:

          All documents produced or provided to you by any third party in connection with This

   Litigation.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.



                                                   -11-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 50 of 312 PageID #: 5260




   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 12:

          All documents relating to the negotiation of any conveyances, licenses, agreements, and/or

   covenants not to sue relating to the ’436 Patent, regardless of whether any agreement was reached.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession




                                                   -12-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 51 of 312 PageID #: 5261




   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 13:

          All documents and things concerning any rights or ownership (past, present, or future) in

   the ’436 Patent, any related Application, and any Related Patent, including but not limited to any

   agreements, assignments, offers to assign (whether past or present, in whole or in part), transfers

   of ownership, licenses, sublicenses, or liens of the ’436 Patent, as well as any communications

   concerning any rights or ownership of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.



                                                   -13-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 52 of 312 PageID #: 5262




          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 14:

          All documents and things that support or refute your contention that Red Hat and/or its

   Customers infringes any claim of the ’436 Patent, including direct infringement under 35 U.S.C.

   § 271(a), inducement of infringement under 35 U.S.C. § 271(b), and contributory infringement

   under 35 U.S.C. § 271(c).

   RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 15:

          All documents that you believe support your contention that Red Hat and its Customers are

   liable for increased damages as a result of the alleged infringement of the ’436 Patent.



                                                   -14-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 53 of 312 PageID #: 5263




   RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 16:

          Documents sufficient to identify all persons and entities affiliated in any way with Plaintiff

   that have a financial or other interest in the outcome of this case, including documents concerning

   the nature and amount of each such interest, as well as documents sufficient to identify such

   persons and entities providing any type of funding or other financial support related to this case.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is



                                                   -15-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 54 of 312 PageID #: 5264




   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 17:

          All documents relating to any charge, contention, or claim by you that any entity other than

   Red Hat and its Customers has infringed the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.




                                                   -16-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 55 of 312 PageID #: 5265




   REQUEST FOR PRODUCTION NO. 18:

             All documents that support or refute the patentability, validity, invalidity, non-obviousness,

   utility, enforceability, and/or unenforceability of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 19:

             All documents and things upon which you intend to rely to establish the level of ordinary

   skill in the art(s) to which the subject matter of the ’436 Patent pertains and all documents and

   things concerning the state of the art and/or the level of skill in the art associated with the ’436

   Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client



                                                     -17-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 56 of 312 PageID #: 5266




   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 20:

          All documents and things tending to support or demonstrate the existence of any secondary

   or objective indicia of non-obviousness (such as commercial success, long-felt need, failed

   attempts of others to solve a problem, initial skepticism, industry recognition and praise,

   unexpected results or properties, licenses, and copying by others) of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.



                                                   -18-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 57 of 312 PageID #: 5267




          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 21:

          All documents and things concerning the existence of any problem that you contend has

   been addressed or solved by the alleged inventions claimed in the ’436 Patent - including any

   failure by those skilled in the art to appreciate the problem.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.



                                                   -19-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 58 of 312 PageID #: 5268




   REQUEST FOR PRODUCTION NO. 22:

          All documents and things that support or refute whether the ’436 Patent complies with the

   written description and enablement requirements of 35 U.S.C § 112.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 23:

          All documents relating to the preparation and/or prosecution of the application for

   the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information



                                                   -20-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 59 of 312 PageID #: 5269




   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 24:

          Documents sufficient to identify all individuals who participated in the drafting and/or

   prosecution of the application that led to the ’436 Patent or any parents, divisionals, continuations,

   continuations in part, or foreign counterparts thereof.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession




                                                   -21-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 60 of 312 PageID #: 5270




   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 25:

          The complete prosecution file from any individuals or organizations who participated in

   the drafting and/or prosecution of the application that led to the ’436 Patent or any parents,

   divisionals, continuations, continuations in part, or foreign counterparts thereof.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue



                                                   -22-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 61 of 312 PageID #: 5271




   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 26:

          All prior art to the ’436 Patent of which Plaintiff is aware and that is in Plaintiff’s

   possession, custody, or control.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 27:

          All documents relating to any prior art (including publications and systems) reviewed in

   connection with the preparation or prosecution of the applications that led to the ’436 Patent or

   any parents, divisionals, continuations, continuations in part, or foreign counterparts thereof,

   whether or not cited to the USPTO or any foreign patent office.




                                                   -23-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 62 of 312 PageID #: 5272




   RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

             Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 28:

             All documents relating to the conception, reduction to practice or development of any

   alleged invention of the ’436 Patent, including any documents including invention disclosures that

   allegedly corroborate the conception date or circumstances of the reduction to practice of the ’436

   Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary



                                                    -24-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 63 of 312 PageID #: 5273




   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 29:

          All documents concerning each inventor of the ’436 Patent, including any consulting

   agreements, any agreements entered into in connection with This Litigation or any other litigation,

   any publications authored or co-authored by any of the inventors of the ’436 Patent, and any

   documents or communications concerning the determination of inventorship, for each inventor for

   the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.



                                                   -25-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 64 of 312 PageID #: 5274




   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 30:

          All curriculum vitae and/or résumés for each inventor of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.



                                                   -26-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 65 of 312 PageID #: 5275




          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 31:

          All sworn testimony, statements, declarations, or affidavits (oral or written) previously

   provided by any inventor of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.




                                                   -27-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 66 of 312 PageID #: 5276




   REQUEST FOR PRODUCTION NO. 32:

          Documents sufficient to show the first public use or first public disclosure to any person

   or entity of any aspect of the claimed subject matter of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 33:

          All textbooks, articles, journals, speeches, presentations, and other publications of any kind

   in Plaintiff’s possession, custody, or control that refer or relate to the alleged invention(s) claimed

   in the ’436 Patent.




                                                    -28-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 67 of 312 PageID #: 5277




   RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 34:

             All documents relating to any alleged damages that you are claiming in This Litigation,

   including all documents on which you intend to rely as evidence supporting any damages theory

   that you intend to assert in This Litigation - including without limitation, all documents that

   comprise the basis for any calculations of lost profits, price erosion, or a reasonable royalty under

   35 U.S.C. § 284 (including a reasonable royalty rate and a reasonable royalty base) for the ’436

   Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.



                                                    -29-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 68 of 312 PageID #: 5278




   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case. ETRI further

   objects to the extent the request seeks expert testimony or documents outside the scope of Fed. R.

   Civ. P. 26 governing expert discovery.

   REQUEST FOR PRODUCTION NO. 35:

          All documents and communications referring or relating to any patented technologies that

   you have licensed or attempted to license.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.




                                                   -30-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 69 of 312 PageID #: 5279




   REQUEST FOR PRODUCTION NO. 36:

           All documents relating to or reflecting any attempts to buy, sell, or license the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

           In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

           Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 37:

           All documents relating to or reflecting any valuation of the ’436 Patent, whether standing

   alone or as part of a larger portfolio.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

           In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary



                                                   -31-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 70 of 312 PageID #: 5280




   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 38:

          All documents and things relating to any litigation, arbitration, USPTO proceeding, or

   other proceeding in which the ’436 Patent has been or is currently at issue, including but not limited

   to the following documents and things: (a) pleadings and other documents filed with a court; (b)

   all transcripts (in ASCII form as well as manuscript form) of depositions, hearings and/or trials,

   audiovisual recordings of depositions, hearings, and/or trials and exhibits marked at depositions,

   hearings and/or trials; (c) third-party subpoenas and any documents produced in response thereto;

   (d) expert reports; (e) correspondence (including email and facsimile); (f) any claim charts or other

   claim analysis prepared in connection with the litigation; (g) all documents served on, provided to,

   or received from opposing parties, including any discovery requests (e.g., document requests,

   interrogatories, requests for admission) and responses thereto (including documents produced in



                                                   -32-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 71 of 312 PageID #: 5281




   response to document requests); (h) all documents you provided or intend to provide to an expert

   or consultant retained for the purpose of This Litigation; (i) any technical standard(s) implicated

   by the ’436 Patent; and (j) all rulings regarding claim construction, validity, infringement, license

   defense, enforceability, or any other defenses raised in any such litigation.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 39:

          All documents provided to or reviewed by any experts in This Litigation.




                                                   -33-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 72 of 312 PageID #: 5282




   RESPONSE TO REQUEST FOR PRODUCTION NO. 39:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case. ETRI further

   objects to the extent the request seeks expert testimony or documents outside the scope of Fed. R.

   Civ. P. 26 governing expert discovery.

   REQUEST FOR PRODUCTION NO. 40:

          All documents and things that you produced, or intend to produce, in any litigation or

   administrative proceeding involving the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is



                                                   -34-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 73 of 312 PageID #: 5283




   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 41:

          All documents and things that concern or include revenue or expenditures relating to (a)

   the ’436 Patent, (b) any of the alleged inventions claimed in the ’436 Patent, or (c) any third party

   which You contend has infringed the ’436 Patent, including minutes, agendas, transcripts, and

   notes for any call or meeting involving analysts, auditors, investors, or your board of directors or

   any other governing or advisory organization.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession



                                                   -35-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 74 of 312 PageID #: 5284




   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 42:

          All documents related to or reflecting Plaintiff’s efforts to monitor, evaluate, or analyze the

   technologies, products, or business activities of its competitors, including, without limitation, Red

   Hat and its Customers.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 42:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue



                                                   -36-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 75 of 312 PageID #: 5285




   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 43:

          All documents that relate to or constitute opinions, analyses, studies, or evaluations of each

   version of the accused products (including RHEL, CentOS, Ubuntu, Oracle Linux, SUSE Linux,

   or HP-UX) you allege infringes one or more claims of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.




                                                   -37-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 76 of 312 PageID #: 5286




   REQUEST FOR PRODUCTION NO. 44:

             All documents and things relating to Your involvement with, support for, development of,

   use of, or distribution of open-source software, including that which relates to or utilizes the Linux

   kernel.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

             In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

             Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 45:

             All documents and things relating to Your involvement with, interaction with, and support

   for the Linux Foundation, including any communications with the Linux Foundation or any of its

   officers, members, or employees, including its President Jim Zemlin.




                                                    -38-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 77 of 312 PageID #: 5287




   RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 46:

          All documents and things relating to Your involvement with, interaction with, and support

   for Open Source Development Labs (OSDL), including any communications with the Linux

   Foundation or any of its officers, members, or employees.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information



                                                   -39-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 78 of 312 PageID #: 5288




   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 47:

          All documents and things relating to Your involvement with, interaction with, and support

   for any standards-setting organization (including the Telecommunications Technology

   Association, or “TTA”), related to open-source software.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 47:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.




                                                   -40-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 79 of 312 PageID #: 5289




          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 48:

          All documents and things relating to any standards related to open-source software,

   including the Linux Server Specification issued by TTA as TTAS.KO-05.0037 (and later versions)

   and the Linux Desktop Specification issued by TTA as TTAS.KO-05.0038 (and later versions).

   RESPONSE TO REQUEST FOR PRODUCTION NO. 48:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 49:

          All documents and things relating to any Linux distribution that You have developed,

   sponsored, contributed to, or distributed, including Booyo Linux, Qplus, and N2OS.




                                                   -41-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 80 of 312 PageID #: 5290




   RESPONSE TO REQUEST FOR PRODUCTION NO. 49:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 50:

          All documents and things relating to Booyo Linux, including download lists of “Buyo”

   from IgetLinux (via its website, http://www.igentlinux.com).

   RESPONSE TO REQUEST FOR PRODUCTION NO. 50:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is



                                                   -42-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 81 of 312 PageID #: 5291




   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 51:

          A copy of each version of Booyo Linux (including source code), including every version

   that was distributed to the public or to persons outside of ETRI.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 51:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.




                                                   -43-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 82 of 312 PageID #: 5292




   REQUEST FOR PRODUCTION NO. 52:

          All documents and things relating to Qplus.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 52:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 53:

          A copy of each version of Qplus (including source code), including every version that was

   distributed to the public or to persons outside of ETRI.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.



                                                   -44-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 83 of 312 PageID #: 5293




   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 54:

          All documents and things relating to N2OS.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 54:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.



                                                   -45-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 84 of 312 PageID #: 5294




   REQUEST FOR PRODUCTION NO. 55:

          A copy of each version of N2OS (including source code), including every version that was

   distributed to the public or to persons outside of ETRI.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 55:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 56:

          All documents and things relating to SANtopia.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 56:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.



                                                   -46-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 85 of 312 PageID #: 5295




   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case. ETRI further

   objects to this request as duplicative of a prior request.

   REQUEST FOR PRODUCTION NO. 57:

          A copy of each version of SANtopia (including source code), including every version that

   was distributed to the public or to persons outside of ETRI.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 57:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue



                                                    -47-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 86 of 312 PageID #: 5296




   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 58:

          All documents and things that relate to or constitute opinions, analyses, studies, or

   evaluations of open source software, including those which utilize the Linux kernel, Booyo Linux,

   Qplus, N2OS, and/or SANtopia.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 58:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 59:

          All documents and things relating to Booyo Linux Installation CDs and/or live CDs,

   including all websites from which they were available, including distribution lists of the 1000

   copies of Linux boot solution ‘Live CD’ produced by IgetLinux and distribution list of the 3000



                                                   -48-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 87 of 312 PageID #: 5297




   copies of ‘Buyo’ based Linux OS distributed by Samsung Electronics, Cinetia Information &

   Communication, Iget Linux, Woori Linux, POSDATA, LG NSYS, NTC Cube, and Clonix at Soft

   Expo    held   on    December     1,   2005,    and    the   related   product    descriptions.   See

   http://www.clunix.com/company04/4021.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 59:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 60:

          All documents and things relating to ETRI’s involvement in, support for, development of,

   or relation to open source governance.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 60:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary



                                                   -49-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 88 of 312 PageID #: 5298




   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 61:

          All documents and things relating to ETRI’s utilization of or participation in the open

   source software community worldwide.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 61:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession




                                                   -50-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 89 of 312 PageID #: 5299




   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 62:

          All documents and things relating to ETRI’s formation, business contacts, relationships,

   and/or involvement in the formation, governance, or business of any subsidiaries, related entities,

   controlled entities, and agents, including but not limited those within the United States (including

   the ETRI USA R&D Center).

   RESPONSE TO REQUEST FOR PRODUCTION NO. 62:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue




                                                   -51-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 90 of 312 PageID #: 5300




   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 63:

          All documents and things related to the ETRI Open Source Center (“OSC”), established at

   least as of June 2017, and sufficient to show the funding of the ETRI OSC, open source governance

   by ETRI OSC (including ETRI OSC’s responses to open source), and role of ETRI OSC (including

   license patent dispute support, policy and strategy establishment, and license inspection support).

   RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 64:

          All documents and things relating to Your business contacts, relationships, and any

   business conducted within the United States, including within the State of Delaware.



                                                   -52-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 91 of 312 PageID #: 5301




   RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 65:

          All documents and things relating to Your sources of revenue, including patent licensing,

   within the United States and South Korea.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 65:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is



                                                   -53-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 92 of 312 PageID #: 5302




   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.

   REQUEST FOR PRODUCTION NO. 66:

          All documents and things sufficient to identify all litigations and legal disputes involving

   You within the United States, including disputes over any patents owned or licensed by You.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 66:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.




                                                   -54-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 93 of 312 PageID #: 5303




   REQUEST FOR PRODUCTION NO. 67:

          All documents and things sufficient to show any relationships, involvement, investments,

   or support by You in any entities involved in the formation or business of Sequoia, including those

   related to Global Raid, LLC and Intellectual Discovery.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 67:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 68:

          All documents and things relating to Your licensing relationship with Intellectual

   Discovery or any other third party entity within the United States or South Korea.




                                                   -55-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 94 of 312 PageID #: 5304




   RESPONSE TO REQUEST FOR PRODUCTION NO. 68:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 69:

          All documents and things referring or relating to any meetings, conferences, corporate or

   business events, trade shows, lectures, or seminars attended by You or Your representatives in the

   United States since 2010.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 69:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client



                                                   -56-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 95 of 312 PageID #: 5305




   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

   REQUEST FOR PRODUCTION NO. 70:

          All documents and things referring or relating to Intellectual Discovery or any of its

   owners, officers, employees, personnel, or agents.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 70:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI is willing to meet and confer

   to narrow the scope of this Request.



                                                   -57-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 96 of 312 PageID #: 5306




   REQUEST FOR PRODUCTION NO. 71:

          All documents and things evidencing or otherwise related to the named inventors’

   knowledge of, use of, or familiarity with (either before or after the date of purported invention of

   the ’436 Patent) any logical volume manager, including the Linux Logical Volume Manager, the

   HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 71:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 72:

          All communications from or to any of the named inventors or any other person employed

   by or otherwise associated with You or Intellectual Discovery, and all documents authored by,



                                                   -58-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 97 of 312 PageID #: 5307




   reviewed by, or in the possession of any such persons, that mentions, discusses, analyzes, or

   otherwise relates to any logical volume manager, including the Linux Logical Volume Manager,

   the HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 72:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 73:

          All communications, including to or from the named inventors or any other person

   employed by or otherwise associated with You or Intellectual Discovery, mentioning or otherwise

   related to the ’436 Patent.




                                                   -59-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 98 of 312 PageID #: 5308




   RESPONSE TO REQUEST FOR PRODUCTION NO. 73:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 74:

          All communications, including to or from the named inventors or any other person

   employed by or otherwise associated with You or Intellectual Discovery, and all documents

   authored by, reviewed by, or in the possession of any such persons, related to the opinion, belief,

   or question that any other person or product infringed any claim of the ’436 Patent.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 74:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary



                                                   -60-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 99 of 312 PageID #: 5309




   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information

   other than that which may be obtained through a reasonably diligent search of its records or that is

   obtainable from sources equally available to the requesting party. ETRI additionally objects to

   this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

   or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

   relevant to any party’s claim or defense or proportional to the needs of the case.

          Subject to and without waiver of any of the foregoing, ETRI will produce responsive non-

   privileged documents, to the extent such documents can be located and retrieved without undue

   burden. ETRI expects to begin producing such documents as PDF files (or, alternatively, TIFF

   images) upon entry of a Protective Order.

   REQUEST FOR PRODUCTION NO. 75:

          A copy of all publications by the named inventors or any other person employed by or

   otherwise associated with You or Intellectual Discovery that mentions, discusses, analyzes, or

   otherwise relates to any logical volume manager, including the Linux Logical Volume Manager,

   the HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

   RESPONSE TO REQUEST FOR PRODUCTION NO. 75:

          In addition to its General Objections incorporated herein, ETRI objects to this Request to

   the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

   business information, and/or information protected from disclosure by the attorney-client

   privilege, the attorney work product doctrine, and/or any other applicable privilege or immunity.

   ETRI further objects to this Request to the extent it seeks to require ETRI to provide information



                                                   -61-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 100 of 312 PageID #:
                                    5310



 other than that which may be obtained through a reasonably diligent search of its records or that is

 obtainable from sources equally available to the requesting party. ETRI additionally objects to

 this Request to the extent that it seeks documents and things outside of ETRI’s custody, possession

 or control. ETRI additionally objects to this request as overbroad, unduly burdensome, and not

 relevant to any party’s claim or defense or proportional to the needs of the case.



        Dated: June 10, 2020

        OF COUNSEL:                                 BAYARD, P.A.

        Nate Dilger                                 /s/ Stephen B. Brauerman
        Deepali Brahmbhatt                          Stephen B. Brauerman (#4952)
        One LLP                                     600 N. King Street, Suite 400
        4000 MacArthur Blvd.                        Wilmington, DE 19801
        East Tower, Suite 500                       (302) 655-5000
        Newport Beach, CA 92660                     sbrauerman@bayardlaw.com
        ndilger@onellp.com
        dbrahmbhatt@onellp.com                      Attorneys for Defendant Electronics and
                                                    Telecommunications Research Institute
        John Lord
        One LLP
        9301 Wilshire Blvd.
        Penthouse Suite
        Beverly Hills, CA 90210
        jlord@onellp.com




                                                -62-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 101 of 312 PageID #:
                                    5311




                              EXHIBIT C
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 102 of 312 PageID #:
                                    5312



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

                       Plaintiff,

         v.                               C.A. No: 1:18-cv-01127-LPS-CJB
                                                         LEAD CASE
   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

                       Defendants.


   SEQUOIA TECHNOLOGY, LLC,

                       Plaintiff,

         v.                               C.A. No: 1:18-cv-01128-LPS-CJB

   HEWLETT PACKARD ENTERPRISE
   COMPANY,

                       Defendant.


   SEQUOIA TECHNOLOGY, LLC,

                       Plaintiff,

         v.                               C.A. No: 1:18-cv-01129-LPS-CJB

   HITACHI LTD. and HITACHI VANTARA
   CORPORATION,

                       Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 103 of 312 PageID #:
                                    5313




   SEQUOIA TECHNOLOGY, LLC,

                                Plaintiff,

          v.                                         C.A. No: 1:18-cv-01307-LPS-CJB

   SUPER MICRO COMPUTER, INC.,

                                Defendant.


   RED HAT, INC.,

                                Plaintiff,
                                                     C.A. No: 1:18-cv-02027-LPS-CJB
         v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSITUTE,

                                Defendants.


   SEQUOIA TECHNOLOGY, LLC,

                       Counterclaim Plaintiff,

         v.                                          C.A. No: 1:18-cv-02027-LPS-CJB

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

                       Counterclaim Defendants.


  PLAINTIFF AND COUNTERCLAIM-PLAINTIFF SEQUOIA TECHNOLOGY, LLC’S
      RESPONSES TO DEFENDANTS’ AND COUNTERCLAIM-DEFENDANT’S
           FIRST SET OF COMMON INTERROGATORIES (NOS. 1-10)

        Pursuant to Fed. R. Civ. Proc. 34, Plaintiff and Counterclaim-Plaintiff Sequoia Technology,

 LLC (“Plaintiff” or “Sequoia”) hereby serves its Responses to the First Set of Interrogatories



                                                 2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 104 of 312 PageID #:
                                    5314



 propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”). Plaintiff is not responding to

 Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation (“Dell”); Defendant Hewlett

 Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi Vantara Corporation

 (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”) collectively (“Customers”)

 because of the Court Order staying those cases. Red Hat and Customers are referenced here in

 individual capacity or as a group as “Defendant” or “Defendants.”

                                  PRELIMINARY STATEMENT

        The following responses and objections to Defendants’ interrogatories are made on the

 basis of information that is presently known and available to Plaintiff and its attorneys. Plaintiff’s

 discovery, investigation and preparation for trial is not yet complete and is continuing as of the

 date of this response.     Plaintiff expressly reserves the right to continue its discovery and

 investigation for facts, witnesses and supplemental data that may reveal information which, if

 presently within its knowledge, would have been included in these responses and objections.

 Without obligation, Plaintiff reserves the right to change or supplement these responses as

 discovery continues, and as subsequent analysis of that discovery may lead to new contentions or

 legal theories. Plaintiff specifically reserves the right to present additional information at trial as

 may be disclosed through its continuing discovery and investigation, including any information

 omitted from these responses as a result of mistake, error, oversight, or inadvertence.

        Plaintiff reserves the right to object on appropriate grounds to the introduction into

 evidence of any portion of these responses. The inclusion of any specific objection to an

 interrogatory is neither intended as, nor shall in any way be deemed to be, a waiver of any other

 specific objection made herein or asserted at a later date. In addition, the failure to include at this




                                                   3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 105 of 312 PageID #:
                                    5315



 time any specific objection to an interrogatory is neither intended as, nor in any way shall be

 deemed to be, a waiver of Plaintiff’s right to assert that or any other objection at a later date.

        Except for facts explicitly admitted herein without qualification, no admission of any

 nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

 must be construed as given on the basis of present knowledge and recollection. Any interrogatory

 deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

 regarded as continuing in nature.

                                     GENERAL OBJECTIONS

        Plaintiff makes the following General Objections to Defendants’ First Set of Interrogatories:

        1.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information protected from disclosure by any privilege or immunity including, without

 limitation, the attorney-client privilege, the joint-defense privilege, the self-critical analysis

 privilege, or the work product immunity from discovery. Inadvertent disclosure of any such

 information shall not constitute a waiver of any privilege or immunity and shall not waive the

 rights of Plaintiff to object to the use of any such information during this action.

        2.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it fails to comply with the Federal Rules of Civil Procedure and the Local Rules of the U.S.

 District Court of the District of Delaware.

        3.      Plaintiff objects to the definitions contained in the First Set of Interrogatories to the

 extent that they make one or more of the Interrogatories overly broad, unduly burdensome,

 harassing, and unreasonable.

        4.      Plaintiff object to the definitions of the First Set of Interrogatories to the extent they

 purport to impose on Plaintiff an obligation to provide information for or on behalf of any person




                                                    4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 106 of 312 PageID #:
                                    5316



 or entity other than the Plaintiff and/or purports to seek information that is within the possession,

 custody, or control of Defendants, and Plaintiff expressly declines to do so.

        5.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information equally or more readily available to Defendants.

        6.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories on the

 grounds that it is compound, overbroad, duplicative, burdensome, and/or harassing.

        7.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks confidential, non-public, proprietary, trade secret, and/or commercially sensitive

 information.

        8.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it intends to shift the burden of preparation of Defendants’ case to Plaintiff.

        9.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it does not adequately specify the information to be provided, and therefore forces Plaintiff to

 anticipate the actual nature of the information that Defendants wish to discover.

        10.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it requires Plaintiff to provide information or documents which are claimed by Plaintiff to be

 privileged.

        11.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the documents and information are equally available, or only available, to Defendants and are

 contained within Defendants’ own files, have been utilized for purposes of the underlying action

 and are thus available as court files, and are equally available to Defendants and have been for

 quite some time and thus demonstrates that Defendants propounded these demands purely to harass,

 intimidate and cause expense to Plaintiff, in a manner counterproductive to the proper purposes of




                                                   5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 107 of 312 PageID #:
                                    5317



 discovery. Plaintiff further objects in that most of the information responsive to these Requests

 has already been provided to Defendants. Therefore, most of these Requests are repetitive,

 duplicative, oppressive, financially detrimental and burdensome to Plaintiff.

        12.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it exceeds the scope of the claims and defenses on file in the action or are not proportional to

 the needs of the case.

        13.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it contains discrete subparts and/or subparagraphs, and in so doing, seeks improperly to expand

 the First Set of Interrogatories beyond the maximum number of 25 total Interrogatories.

        14.     Moreover, Plaintiff is unable to search exhaustively for all information possessed

 by third parties whom Plaintiff does not have control or authority over. All responses herein are

 based on a reasonably diligent inquiry within the four corners of Plaintiff’s facilities.

                            RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 1:

        For each Asserted Claim, identify and describe in detail all factual bases for your

 contentions that Red Hat or its Customers infringe or have infringed the Patent-in-Suit (including

 literal infringement, infringement by the doctrine of equivalents, direct infringement, inducement

 of infringement, and contributory infringement), such contentions to include an identification of

 each Accused Product, and each Accused Operating System used in connection with each Accused

 Product so as to allegedly infringe the Patent-in-Suit, and an element-by-element identification in

 chart form identifying how each Accused Operating System and Accused Product meets the

 Asserted Claims. Such element-by-element identification shall expressly identify any differences

 between each Accused Operating System (including RHEL, CentOS, Ubuntu, Oracle Linux, SUSE




                                                   6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 108 of 312 PageID #:
                                    5318



 Enterprise Linux, and HP-UX) that Plaintiff contends is relevant to the practice of the Asserted

 Claims; if no such differences exists, your response shall state so expressly. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your contentions, and the persons most knowledgeable about the factual bases for your

 contentions.

 RESPONSE TO INTERROGATORY NO. 1:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures and disclosures pursuant to

 paragraph 7(a) for Red Hat and its customers. Sequoia will be serving its infringement contentions

 pursuant to paragraph 7(c) on the date proposed in the Scheduling Order in this case. Sequoia will

 also be producing expert opinions and testimony on infringement on dates proposed in the

 Scheduling Order for experts.

 INTERROGATORY NO. 2:




                                                   7
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 109 of 312 PageID #:
                                    5319



        Provide all factual bases for any contentions that Red Hat or its Customers had pre-suit

 knowledge of the Patent-in-Suit or notice (actual or constructive) of its alleged infringement,

 including the date and manner in which you contend Red Hat or its Customers were first notified

 or became aware of the Patent-in-Suit and any facts you contend show that Red Hat or its

 Customers knew or should have known that they infringed the Patent-in-Suit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your contentions, and the persons most knowledgeable about the factual bases for your

 contentions.

 RESPONSE TO INTERROGATORY NO. 2:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as seeking information that is

 in possession of Red Hat and its Customers. Plaintiff also objects to this Interrogatory to the extent

 it calls for the disclosure of information that is protected from discovery by an applicable privilege

 or protection, including but not limited to the attorney-client and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Plaintiff incorporates by reference its factual assertions from the Operative Complaint in

 this action regarding pre-suit knowledge.

 INTERROGATORY NO. 3:

        Identify each product, other than the Accused Products, that embodies or that you have

 contended embodies or practices (either currently or in the past) any claim of the Patent-in-Suit,

 such identification to include the manufacturer of such product; whether such product was publicly

 used, sold, or offered for sale; whether such product was licensed to practice the Patent-in-Suit;

 and whether such product was marked with the number of the Patent-in-Suit. Your response shall




                                                   8
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 110 of 312 PageID #:
                                    5320



 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your response, and the persons most knowledgeable about the factual bases for your response.



 RESPONSE TO INTERROGATORY NO. 3:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff also objects to this Interrogatory to the extent it calls for the disclosure of information that

 is protected from discovery by an applicable privilege or protection, including but not limited to

 the attorney-client and work product privileges.           This interrogatory is overbroad, unduly

 burdensome, and not relevant to any asserted claim or defense or proportional to the needs of the

 case.

 INTERROGATORY NO. 4:

         For each Accused Product and each Asserted Claim, describe in detail your contentions as

 to the appropriate method of calculating damages, and identify the factual and legal bases for the

 damages you contend you are entitled to recover as a result of Red Hat and its Customers’ alleged

 infringement, including whether your damages claims are based on lost profits, a reasonable

 royalty, or another damages theory; any royalty rate, royalty base, lost profits, disgorgements,

 enhanced damages, attorneys’ fees, or costs that you contend are appropriate; your products that

 you contend compete with the Accused Products; any non-infringing alternatives; the date you

 contend the hypothetical negotiation would have occurred with respect to the Patent-in-Suit; and

 the time period for which you contend you are entitled to recover damages from Red Hat or its

 Customers due to any alleged infringement of the Patent-in-Suit. Your response shall identify all




                                                     9
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 111 of 312 PageID #:
                                    5321



 documents, witnesses, and things on which you intend to rely, or which otherwise relate to your

 contentions, and the persons most knowledgeable about the factual bases for your contentions.



 RESPONSE TO INTERROGATORY NO. 4:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia will seek damages in the form of a reasonable royalty. Investigation as to the

 information related to the reasonable royalty rate is ongoing. Sequoia seeks damages adequate to

 compensate it for infringement of the ’436 patent, including any past, continuing, or future

 infringement up until the date such judgment is entered, together with prejudgment and post-

 judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and an accounting

 to determine the full extent of infringement, including infringing sales, products, and services.

 Sequoia also seeks judgment that this case is exceptional under 35 U.S.C. § 285, and that it be

 awarded the attorneys' fees, costs, and expenses that it incurs in prosecuting this action. Sequoia




                                                   10
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 112 of 312 PageID #:
                                    5322



 also seeks any further relief at law or in equity as the Court deems just and proper. Sequoia’s

 damages contentions and theories depend on discovery of sales discovery from Red Hat and its

 customers. Red Hat and its customers have not produced relevant information in this case for

 Sequoia to fully answer this interrogatory. Sequoia will also be producing expert opinions and

 testimony on damages on dates proposed in the Scheduling Order for experts.

 INTERROGATORY NO. 5:

        For each Asserted Claim of the Patent-in-Suit, describe in detail all facts and circumstances

 relating to conception and reduction to practice of that claim, including the priority date for which

 you contend for each claim, the dates and locations of conception and reduction to practice, both

 actual and constructive, and any alleged diligence from conception to reduction to practice;

 identify all persons knowledgeable of such conception, diligence, and/or reduction to practice and

 the subject matter of each person's knowledge and the nature of each such person’s participation

 and/or contribution. Your response shall identify all documents, witnesses, and things on which

 you intend to rely, or which otherwise relate to your response, and the persons most knowledgeable

 about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 5:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work




                                                   11
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 113 of 312 PageID #:
                                    5323



 product privileges. Plaintiff also objects to this Interrogatory to the extent that it seeks third-party

 information not within Plaintiff’s possession, custody, or control.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures. Sequoia will produce documents

 pursuant to Federal Rule of Civil Procedure 33(d), from which responsive information regarding

 conception and reduction to practice can be determined.

 INTERROGATORY NO. 6:

        Describe in detail any offer, discussion, negotiation, or agreement to license (in part or in

 whole), sell, covenant not to sue, or grant other rights in the Patent-in-Suit or related technology,

 or any other licensing activity for the Patent-in-Suit or related technology, including a description

 of the participants, dates, outcomes, and terms of such offers, discussions, negotiations, or

 agreements. Your response shall identify all documents, witnesses, and things on which you intend

 to rely, or which otherwise relate to your response, and the persons most knowledgeable about the

 factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 6:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work




                                                   12
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 114 of 312 PageID #:
                                    5324



 product privileges. Plaintiff also objects to this Interrogatory as overbroad, unduly burdensome,

 and vague and ambiguous, particularly the phrase “or related technology.”

         Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures and is willing to meet and confer

 regarding additional information it will provide in response to this Interrogatory.

 INTERROGATORY NO. 7:

         Describe in detail the ownership or other rights to the Patent-in-Suit, including an

 identification of every person with any past or current financial or other interest in the Patent-in-

 Suit; whether you contend such person is a small entity for purposes of payment of fees to the

 United States Patent Office, and, if so, the basis for such contention; each instance in which the

 Patent-in-Suit has been assigned (for each such instance, identifying the date, assignor, assignee,

 and scope of assignment); the circumstances and details of any sales agreements, licenses, or

 royalty-sharing programs including between Plaintiff and any named inventor; and the

 circumstances and details of any agreements, licenses, or royalty-sharing programs including

 between Sequoia and ETRI. Your response shall identify all documents, witnesses, and things on

 which you intend to rely, or which otherwise relate to your response, and the persons most

 knowledgeable about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 7:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff also objects to this Interrogatory to the extent it calls for the disclosure of information that

 is protected from discovery by an applicable privilege or protection, including but not limited to




                                                    13
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 115 of 312 PageID #:
                                    5325



 the attorney-client and work product privileges. Plaintiff also objects to this Interrogatory to the

 extent that it seeks third-party information not within Plaintiff’s possession, custody, or control.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Plaintiff states that

 information requested in this Interrogatory may be determined from non-privileged business

 records, that the burden of deriving or ascertaining the same is substantially the same for either

 Plaintiff or Defendants, and as such Plaintiff refers to the assignment documents and related

 documents filed with the United States Patent and Trademark Office; and SEQUOIA000001-

 000382. Sequoia also incorporates by reference its initial disclosures.

 INTERROGATORY NO. 8:

        Identify and describe in detail the current and former composition, ownership, and

 corporate structure of Sequoia and ETRI, including without limitation, the creation and funding of

 Sequoia, the relationship between Sequoia and ETRI, an identification of the directors, officers,

 employees, and investors of Sequoia, the positions, titles and interests of those individuals in

 Sequoia, and the identity of all persons and entities with any interest in any damages award or

 other relief that Sequoia and ETRI may obtain as a result of this lawsuit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your response, and the persons most knowledgeable about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 8:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,




                                                   14
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 116 of 312 PageID #:
                                    5326



 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges. Plaintiff also objects to this Interrogatory to the extent that it seeks third-party

 information not within Plaintiff’s possession, custody, or control.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates its factual assertions regarding ownership from the Operative

 Complaint. Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Plaintiff further states

 that information requested in this Interrogatory may be determined from non-privileged business

 records, at Bates range SEQUOIA000001-SEQUOIA003798. Sequoia incorporates also its initial

 disclosures.

 INTERROGATORY NO. 9:

        Separately for each Asserted Claim of the Patent-in-Suit, set forth all bases for any

 contention that the claim is not invalid, including the basis for any contentions that the prior art

 identified by Red Hat or its Customers does not anticipate or render obvious the claim, or that the

 identified reference does not qualify as prior art, the level of ordinary skill at the time of the

 invention, and any objective evidence or secondary considerations of nonobviousness of the

 Asserted Claim. Your response shall identify all documents, witnesses, and things on which you

 intend to rely, or which otherwise relate to your contentions, and the persons most knowledgeable

 about the factual bases for your contentions.

 RESPONSE TO INTERROGATORY NO. 9:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,




                                                   15
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 117 of 312 PageID #:
                                    5327



 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Each claim of the ’436 patent is presumed to be valid under 35 U.S.C. § 282, and each

 claim is presumed to be novel and non-obvious under 35 U.S.C. §§ 102 and 103. Defendants bear

 the burden of proving their invalidity case, and their Invalidity Contentions are due pursuant to the

 Scheduling Order. Should Defendants provide a basis for their invalidity position in their

 disclosures and Expert Reports, Sequoia will respond in its Rebuttal Expert Reports, which are

 incorporated herein, including all exhibits thereto and references cited therein.

 INTERROGATORY NO. 10:

        Separately for each Accused Operating System that was in public use prior to the priority

 date of the Patent-in-Suit (including at least Red Hat Linux versions 7.2 and earlier, SuSE Linux

 versions 7.3 and earlier, HP-UX versions 11i v1 and earlier), or any other operating system that

 used or included the Linux Logical Volume Manager, identify any differences relevant to the

 alleged infringement of the Patent-in-Suit between the version(s) of such operating system in use

 before the priority date of the Patent-in-Suit and the version(s) of such operating systems that you

 contend infringe the Patent-in-Suit. Your response shall identify all documents, witnesses, and

 things on which you intend to rely, or which otherwise relate to your contentions, and the persons

 most knowledgeable about the factual bases for your contentions.




                                                   16
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 118 of 312 PageID #:
                                    5328




 RESPONSE TO INTERROGATORY NO. 10:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia will be serving its infringement contentions pursuant to paragraph 7(c) on the

 date proposed in the Scheduling Order in this case. Sequoia will also be producing expert opinions

 and testimony on infringement on dates proposed in the Scheduling Order for experts.

        Dated: October 31, 2019

        OF COUNSEL:                                     BAYARD, P.A.

        Nate Dilger                                     /s/ Stephen B. Brauerman
        Deepali Brahmbhatt                              Stephen B. Brauerman (#4952)
        One LLP                                         600 N. King Street, Suite 400
        4000 MacArthur Blvd.                            Wilmington, DE 19801
        East Tower, Suite 500                           (302) 655-5000
        Newport Beach, CA 92660                         sbrauerman@bayardlaw.com
        ndilger@onellp.com
        dbrahmbhatt@onellp.com                          Attorneys for Plaintiff and Counterclaim-
                                                        Plaintiff Sequoia Technology, LLC.
        John Lord
        One LLP
        9301 Wilshire Blvd.



                                                   17
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 119 of 312 PageID #:
                                    5329



       Penthouse Suite
       Beverly Hills, CA 90210
       jlord@onellp.com




                                       18
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 120 of 312 PageID #:
                                    5330




                              EXHIBIT D
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 121 of 312 PageID #:
                                    5331



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

   Plaintiff,
                                            C.A. No: 18-1127-LPS-CJB
           v.                                     LEAD CASE

   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

   Defendants.


   RED HAT, INC.,

           Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
          v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSTITUTE,

   Defendants.


   SEQUOIA TECHNOLOGY, LLC

           Counterclaim Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
          v.

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

   Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 122 of 312 PageID #:
                                    5332



  PLAINTIFF AND COUNTERCLAIM-PLAINTIFF SEQUOIA TECHNOLOGY, LLC’S
    SUPPLEMENTAL RESPONSES TO DEFENDANTS’ AND COUNTERCLAIM-
         DEFENDANT’S FIRST SET OF COMMON INTERROGATORIES

        Pursuant to Fed. R. Civ. Proc. 33, Plaintiff and Counterclaim-Plaintiff Sequoia Technology,

 LLC (“Plaintiff” or “Sequoia”) hereby serves its Supplemental Responses to the First Set of

 Interrogatories propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”). Plaintiff is not

 responding to Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation (“Dell”);

 Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi

 Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”)

 (collectively “Customers”) because of the Court Order staying those cases.              Red Hat and

 Customers are referenced here in individual capacity or as a group as “Defendant” or “Defendants.”

                                  PRELIMINARY STATEMENT

        The following responses and objections to Defendants’ interrogatories are made on the

 basis of information that is presently known and available to Plaintiff and its attorneys. Plaintiff’s

 discovery, investigation and preparation for trial is not yet complete and is continuing as of the

 date of this response.     Plaintiff expressly reserves the right to continue its discovery and

 investigation for facts, witnesses and supplemental data that may reveal information which, if

 presently within its knowledge, would have been included in these responses and objections.

 Without obligation, Plaintiff reserves the right to change or supplement these responses as

 discovery continues, and as subsequent analysis of that discovery may lead to new contentions or

 legal theories. Plaintiff specifically reserves the right to present additional information at trial as

 may be disclosed through its continuing discovery and investigation, including any information

 omitted from these responses as a result of mistake, error, oversight, or inadvertence.




                                                   2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 123 of 312 PageID #:
                                    5333



        Plaintiff reserves the right to object on appropriate grounds to the introduction into

 evidence of any portion of these responses. The inclusion of any specific objection to an

 interrogatory is neither intended as, nor shall in any way be deemed to be, a waiver of any other

 specific objection made herein or asserted at a later date. In addition, the failure to include at this

 time any specific objection to an interrogatory is neither intended as, nor in any way shall be

 deemed to be, a waiver of Plaintiff’s right to assert that or any other objection at a later date.

        Except for facts explicitly admitted herein without qualification, no admission of any

 nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

 must be construed as given on the basis of present knowledge and recollection. Any interrogatory

 deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

 regarded as continuing in nature.

                                     GENERAL OBJECTIONS

        Plaintiff makes the following General Objections to Defendants’ First Set of Interrogatories:

        1.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information protected from disclosure by any privilege or immunity including, without

 limitation, the attorney-client privilege, the joint-defense privilege, the self-critical analysis

 privilege, or the work product immunity from discovery. Inadvertent disclosure of any such

 information shall not constitute a waiver of any privilege or immunity and shall not waive the

 rights of Plaintiff to object to the use of any such information during this action.

        2.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it fails to comply with the Federal Rules of Civil Procedure and the Local Rules of the U.S.

 District Court of the District of Delaware.




                                                    3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 124 of 312 PageID #:
                                    5334



        3.      Plaintiff objects to the definitions contained in the First Set of Interrogatories to the

 extent that they make one or more of the Interrogatories overly broad, unduly burdensome,

 harassing, and unreasonable.

        4.      Plaintiff object to the definitions of the First Set of Interrogatories to the extent they

 purport to impose on Plaintiff an obligation to provide information for or on behalf of any person

 or entity other than the Plaintiff and/or purports to seek information that is within the possession,

 custody, or control of Defendants, and Plaintiff expressly declines to do so.

        5.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information equally or more readily available to Defendants.

        6.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories on the

 grounds that it is compound, overbroad, duplicative, burdensome, and/or harassing.

        7.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks confidential, non-public, proprietary, trade secret, and/or commercially sensitive

 information.

        8.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it intends to shift the burden of preparation of Defendants’ case to Plaintiff.

        9.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it does not adequately specify the information to be provided, and therefore forces Plaintiff to

 anticipate the actual nature of the information that Defendants wish to discover.

        10.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it requires Plaintiff to provide information or documents which are claimed by Plaintiff to be

 privileged.




                                                    4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 125 of 312 PageID #:
                                    5335



        11.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the documents and information are equally available, or only available, to Defendants and are

 contained within Defendants’ own files, have been utilized for purposes of the underlying action

 and are thus available as court files, and are equally available to Defendants and have been for

 quite some time and thus demonstrates that Defendants propounded these demands purely to harass,

 intimidate and cause expense to Plaintiff, in a manner counterproductive to the proper purposes of

 discovery. Plaintiff further objects in that most of the information responsive to these Requests

 has already been provided to Defendants. Therefore, most of these Requests are repetitive,

 duplicative, oppressive, financially detrimental and burdensome to Plaintiff.

        12.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it exceeds the scope of the claims and defenses on file in the action or are not proportional to

 the needs of the case.

        13.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it contains discrete subparts and/or subparagraphs, and in so doing, seeks improperly to expand

 the First Set of Interrogatories beyond the maximum number of 25 total Interrogatories.

        14.     Moreover, Plaintiff is unable to search exhaustively for all information possessed

 by third parties whom Plaintiff does not have control or authority over. All responses herein are

 based on a reasonably diligent inquiry within the four corners of Plaintiff’s facilities.

                 SUPPLEMENTAL RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 2:

        Provide all factual bases for any contentions that Red Hat or its Customers had pre-suit

 knowledge of the Patent-in-Suit or notice (actual or constructive) of its alleged infringement,

 including the date and manner in which you contend Red Hat or its Customers were first notified




                                                   5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 126 of 312 PageID #:
                                    5336



 or became aware of the Patent-in-Suit and any facts you contend show that Red Hat or its

 Customers knew or should have known that they infringed the Patent-in-Suit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your contentions, and the persons most knowledgeable about the factual bases for your

 contentions.

 RESPONSE TO INTERROGATORY NO. 2:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as seeking information that is

 in possession of Red Hat and its Customers. Plaintiff also objects to this Interrogatory to the extent

 it calls for the disclosure of information that is protected from discovery by an applicable privilege

 or protection, including but not limited to the attorney-client and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Plaintiff incorporates by reference its factual assertions from the Operative Complaint in

 this action regarding pre-suit knowledge.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 2:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Plaintiff incorporates by reference the allegations regarding pre-suit knowledge in its

 Operative Complaint in the customer cases (See Dell D.I. 1; HPE D.I. 1; Hitachi D.I. 1; Super

 Micro D.I. 1.); and the allegations regarding pre-suit knowledge in its Answer and Counterclaims

 to Red Hat’s Operative Complaint in this matter.

 //

 //




                                                   6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 127 of 312 PageID #:
                                    5337



 INTERROGATORY NO. 3:

         Identify each product, other than the Accused Products, that embodies or that you have

 contended embodies or practices (either currently or in the past) any claim of the Patent-in-Suit,

 such identification to include the manufacturer of such product; whether such product was publicly

 used, sold, or offered for sale; whether such product was licensed to practice the Patent-in-Suit;

 and whether such product was marked with the number of the Patent-in-Suit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your response, and the persons most knowledgeable about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 3:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff also objects to this Interrogatory to the extent it calls for the disclosure of information that

 is protected from discovery by an applicable privilege or protection, including but not limited to

 the attorney-client and work product privileges.           This interrogatory is overbroad, unduly

 burdensome, and not relevant to any asserted claim or defense or proportional to the needs of the

 case.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:

         Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Sequoia does not contend that it practices any claims of the patent-in-suit. Sequoia has

 already identified the Accused Products (subject to further supplementation) pertaining to the

 Customers and Red Hat. With respect to other potential licensing and enforcement targets,




                                                     7
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 128 of 312 PageID #:
                                    5338



 Sequoia incorporates its general and specific objections, including objecting based on the

 applicable privilege or protection, including the attorney-client and work product privileges.

 INTERROGATORY NO. 4:

        For each Accused Product and each Asserted Claim, describe in detail your contentions as

 to the appropriate method of calculating damages, and identify the factual and legal bases for the

 damages you contend you are entitled to recover as a result of Red Hat and its Customers’ alleged

 infringement, including whether your damages claims are based on lost profits, a reasonable

 royalty, or another damages theory; any royalty rate, royalty base, lost profits, disgorgements,

 enhanced damages, attorneys’ fees, or costs that you contend are appropriate; your products that

 you contend compete with the Accused Products; any non-infringing alternatives; the date you

 contend the hypothetical negotiation would have occurred with respect to the Patent-in-Suit; and

 the time period for which you contend you are entitled to recover damages from Red Hat or its

 Customers due to any alleged infringement of the Patent-in-Suit. Your response shall identify all

 documents, witnesses, and things on which you intend to rely, or which otherwise relate to your

 contentions, and the persons most knowledgeable about the factual bases for your contentions.

 RESPONSE TO INTERROGATORY NO. 4:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects




                                                   8
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 129 of 312 PageID #:
                                    5339



 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia will seek damages in the form of a reasonable royalty. Investigation as to the

 information related to the reasonable royalty rate is ongoing. Sequoia seeks damages adequate to

 compensate it for infringement of the patent-in-suit, including any past, continuing, or future

 infringement up until the date such judgment is entered, together with prejudgment and post-

 judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and an accounting

 to determine the full extent of infringement, including infringing sales, products, and services.

 Sequoia also seeks judgment that this case is exceptional under 35 U.S.C. § 285, and that it be

 awarded the attorneys' fees, costs, and expenses that it incurs in prosecuting this action. Sequoia

 also seeks any further relief at law or in equity as the Court deems just and proper. Sequoia’s

 damages contentions and theories depend on discovery of sales discovery from Red Hat and its

 customers. Red Hat and its customers have not produced relevant information in this case for

 Sequoia to fully answer this interrogatory. Sequoia will also be producing expert opinions and

 testimony on damages on dates proposed in the Scheduling Order for experts.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 4:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Based on the evidence of which Plaintiff is currently aware, Plaintiff is seeking monetary

 damages in the form of a reasonable royalty. In the absence of expert opinion (which is premature




                                                  9
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 130 of 312 PageID #:
                                    5340



 at this time), Plaintiff has not determined which methodology or methodologies (including the

 hypothetical negotiation method described in Georgia Pacific v. U.S. Plywood

 Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), the analytic method, the income method, the

 market method, etc., or some combination thereof) should be used in determining a reasonable

 royalty in this case, but as the Georgia Pacific factors encompass in some respects all of these

 methods, this response will reference the Georgia Pacific factors in discussing the determination

 of a reasonable royalty. At this time, Plaintiff expects that the reasonable royalty in this case will

 take the form of a royalty rate applied to a base reflecting the benefits to Defendants and

 Defendants’ customers from their use of the inventions described by the patents-in-suit. The extent

 of use may be determined based on the number of units, revenues, number of infringing uses, or

 some combination thereof.

         Any contentions regarding a reasonable royalty at this stage of the litigation must

 necessarily be preliminary, both because the valuation of patent damages is an issue subject to

 expert analysis, and because conclusions regarding a reasonable royalty requires consideration of

 all, or at least a substantial portion, of the relevant evidence, and Plaintiff does not yet have access

 to a great deal of likely highly relevant evidence. The importance of expert analysis to the

 determination of a reasonable royalty is expressed, for example, in the fact that “[t]he opinion

 testimony of qualified experts” is expressly included in Georgia Pacific as Factor 14. 318 F. Supp.

 at 1120. An expert opinion on damages would be premature at this point, as is recognized by the

 schedules proposed by the parties and adopted by the Court. An expert opinion on damages is also

 premature because Defendants have to date produced very limited discovery of the evidence

 necessary to form such an opinion. The importance of considering the relevant evidence as a

 whole in determining a reasonable royalty is reflected in the comprehensive nature of the Georgia




                                                   10
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 131 of 312 PageID #:
                                    5341



 Pacific Factors, which require a hypothetical negotiation in which the parties are privy to all

 relevant information extant at the time of the negotiation, and much information occurring

 thereafter. Moreover, the absence of evidence may be key to a damages analysis, and it is difficult

 to establish absence before the end of fact discovery. See, e.g., ResQNet.com Inc. v.

 Lansa Inc., 594 F.3d 860, 870-72 (Fed. Cir. 2010) (evaluating reasonableness of reliance on

 settlement agreement based on the absence of better evidence of a reasonable rate).

 Central to any determination of a reasonable royalty is the extent of use of the infringing

 instrumentality and methods. To date, Defendant has resisted producing much of the evidence

 related to this issue. Moreover, depositions of Defendant’s witnesses will be necessary to

 understand financial, marketing, and other information produced and to be produced by Defendant,

 as well as to ensure that the base is properly allocated to the footprint of the asserted claims and

 the benefits of the products and methods described therein.

        For the patent-in-suit, the royalty damages should run from July 2012 through the

 expiration of the patent, with a hypothetical negotiation date of approximately February 2005.

 Plaintiff further expects that license agreements produced or to be produced by Defendant may be

 relevant to this Interrogatory. Precise damages calculations will be subject to expert testimony

 and must await the complete disclosure and review of documents and other discovery from

 Defendants. Accordingly, Plaintiff will provide its disclosure of its damages theory and supporting

 evidence in accordance with the schedule for disclosure of experts set forth in the Court’s

 Scheduling Order. Discovery in this case is ongoing, and Plaintiff reserves the right to amend or

 supplement this response as discovery in this case proceeds.

 //

 //




                                                 11
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 132 of 312 PageID #:
                                    5342



 INTERROGATORY NO. 5:

        For each Asserted Claim of the Patent-in-Suit, describe in detail all facts and circumstances

 relating to conception and reduction to practice of that claim, including the priority date for which

 you contend for each claim, the dates and locations of conception and reduction to practice, both

 actual and constructive, and any alleged diligence from conception to reduction to practice;

 identify all persons knowledgeable of such conception, diligence, and/or reduction to practice and

 the subject matter of each person's knowledge and the nature of each such person’s participation

 and/or contribution. Your response shall identify all documents, witnesses, and things on which

 you intend to rely, or which otherwise relate to your response, and the persons most knowledgeable

 about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 5:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges. Plaintiff also objects to this Interrogatory to the extent that it seeks third-party

 information not within Plaintiff’s possession, custody, or control.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures. Sequoia will produce documents




                                                   12
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 133 of 312 PageID #:
                                    5343



 pursuant to Federal Rule of Civil Procedure 33(d), from which responsive information regarding

 conception and reduction to practice can be determined.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: For purposes of United States law, and based on Plaintiff’s current analysis, Plaintiff

 claims a priority date as early as September 2000, and no later than the date of the foreign

 application of July 27, 2001. Pursuant to Federal Rule of Civil Procedure 33(d), Plaintiff identifies

 the   following   documents     from   which    responsive    information can      be   determined:

 SEQUOIA005511-005749.

 INTERROGATORY NO. 7:

        Describe in detail the ownership or other rights to the Patent-in-Suit, including an

 identification of every person with any past or current financial or other interest in the Patent-in-

 Suit; whether you contend such person is a small entity for purposes of payment of fees to the

 United States Patent Office, and, if so, the basis for such contention; each instance in which the

 Patent-in-Suit has been assigned (for each such instance, identifying the date, assignor, assignee,

 and scope of assignment); the circumstances and details of any sales agreements, licenses, or

 royalty-sharing programs including between Plaintiff and any named inventor; and the

 circumstances and details of any agreements, licenses, or royalty-sharing programs including

 between Sequoia and ETRI. Your response shall identify all documents, witnesses, and things on

 which you intend to rely, or which otherwise relate to your response, and the persons most

 knowledgeable about the factual bases for your response.

 //




                                                  13
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 134 of 312 PageID #:
                                    5344



 RESPONSE TO INTERROGATORY NO. 7:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff also objects to this Interrogatory to the extent it calls for the disclosure of information that

 is protected from discovery by an applicable privilege or protection, including but not limited to

 the attorney-client and work product privileges. Plaintiff also objects to this Interrogatory to the

 extent that it seeks third-party information not within Plaintiff’s possession, custody, or control.

         Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Plaintiff states that

 information requested in this Interrogatory may be determined from non-privileged business

 records, that the burden of deriving or ascertaining the same is substantially the same for either

 Plaintiff or Defendants, and as such Plaintiff refers to the assignment documents and related

 documents filed with the United States Patent and Trademark Office; and SEQUOIA000001-

 000382. Sequoia also incorporates by reference its initial disclosures.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:

         Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Pursuant to Federal Rule of Civil Procedure 33(d), Plaintiff identifies the following

 documents from which responsive information can be determined: SEQUOIA005494-005510.

 INTERROGATORY NO. 8:

         Identify and describe in detail the current and former composition, ownership, and

 corporate structure of Sequoia and ETRI, including without limitation, the creation and funding of




                                                    14
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 135 of 312 PageID #:
                                    5345



 Sequoia, the relationship between Sequoia and ETRI, an identification of the directors, officers,

 employees, and investors of Sequoia, the positions, titles and interests of those individuals in

 Sequoia, and the identity of all persons and entities with any interest in any damages award or

 other relief that Sequoia and ETRI may obtain as a result of this lawsuit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your response, and the persons most knowledgeable about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 8:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges. Plaintiff also objects to this Interrogatory to the extent that it seeks third-party

 information not within Plaintiff’s possession, custody, or control.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates its factual assertions regarding ownership from the Operative

 Complaint. Pursuant to Rule 33(d) of the Federal Rules of Civil Procedure, Plaintiff further states

 that information requested in this Interrogatory may be determined from non-privileged business

 records, at Bates range SEQUOIA000001-003798. Sequoia incorporates also its initial disclosures.

 //

 //




                                                   15
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 136 of 312 PageID #:
                                    5346



 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 8:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Pursuant to Federal Rule of Civil Procedure 33(d), Plaintiff identifies the following

 documents from which responsive information can be determined: SEQUOIA005494-005510.



        Dated: December 18, 2019

        OF COUNSEL:                                  BAYARD, P.A.

        Nate Dilger                                  /s/ Stephen B. Brauerman
        Deepali Brahmbhatt                           Stephen B. Brauerman (#4952)
        One LLP                                      600 N. King Street, Suite 400
        4000 MacArthur Blvd.                         Wilmington, DE 19801
        East Tower, Suite 500                        (302) 655-5000
        Newport Beach, CA 92660                      sbrauerman@bayardlaw.com
        ndilger@onellp.com
        dbrahmbhatt@onellp.com                       Attorneys for Plaintiff and Counterclaim-
                                                     Plaintiff Sequoia Technology, LLC.
        John Lord
        One LLP
        9301 Wilshire Blvd.
        Penthouse Suite
        Beverly Hills, CA 90210
        jlord@onellp.com




                                                16
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 137 of 312 PageID #:
                                    5347




                              EXHIBIT E
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 138 of 312 PageID #:
                                    5348



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

         Plaintiff,
                                           C.A. No: 18-1127-LPS-CJB
         v.                                      LEAD CASE

   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

         Defendants.


   RED HAT, INC.,

         Plaintiff,
                                           C.A. No: 18-2027-LPS-CJB
         v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSTITUTE,

         Defendants.


   SEQUOIA TECHNOLOGY, LLC

         Counterclaim Plaintiff,
                                           C.A. No: 18-2027-LPS-CJB
         v.

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

         Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 139 of 312 PageID #:
                                    5349



  PLAINTIFF AND COUNTERCLAIM-PLAINTIFF SEQUOIA TECHNOLOGY, LLC’S
  SUUPLEMENTAL RESPONSES TO COUNTERCLAIM-DEFENDANT’S FIRST SET
                OF COMMON INTERROGATORIES (NOS. 1-10)

        Pursuant to Fed. R. Civ. Proc. 33, Plaintiff and Counterclaim-Plaintiff Sequoia Technology,

 LLC (“Plaintiff” or “Sequoia”) hereby serves its Supplemental Responses to the First Set of

 Interrogatories propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”). Plaintiff is not

 responding to Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation (“Dell”);

 Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi

 Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”)

 collectively (“Customers”) because of the Court Order staying those cases.              Red Hat and

 Customers are referenced here in individual capacity or as a group as “Defendant” or “Defendants.”

                                  PRELIMINARY STATEMENT

        The following responses and objections to Defendants’ interrogatories are made on the

 basis of information that is presently known and available to Plaintiff and his attorneys. Plaintiff’s

 discovery, investigation and preparation for trial is not yet complete and is continuing as of the

 date of this response.     Plaintiff expressly reserves the right to continue its discovery and

 investigation for facts, witnesses and supplemental data that may reveal information which, if

 presently within his knowledge, would have been included in these responses and objections.

 Without obligation, Plaintiff reserves the right to change or supplement these responses as

 discovery continues, and as subsequent analysis of that discovery may lead to new contentions or

 legal theories. Plaintiff specifically reserves the right to present additional information at trial as

 may be disclosed through his continuing discovery and investigation, including any information

 omitted from these responses as a result of mistake, error, oversight, or inadvertence.

        Plaintiff reserves the right to object on appropriate grounds to the introduction into

 evidence of any portion of these responses. The inclusion of any specific objection to an


                                                   2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 140 of 312 PageID #:
                                    5350



 interrogatory is neither intended as, nor shall in any way be deemed to be, a waiver of any other

 specific objection made herein or asserted at a later date. In addition, the failure to include at this

 time any specific objection to an interrogatory is neither intended as, nor in any way shall be

 deemed to be, a waiver of Plaintiff’s right to assert that or any other objection at a later date.

        Except for facts explicitly admitted herein without qualification, no admission of any

 nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

 must be construed as given on the basis of present knowledge and recollection. Any interrogatory

 deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

 regarded as continuing in nature.

                                     GENERAL OBJECTIONS

        Plaintiff makes the following General Objections to Defendants’ First Set of Interrogatories:

        1.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information protected from disclosure by any privilege or immunity including, without

 limitation, the attorney-client privilege, the joint-defense privilege, the self-critical analysis

 privilege, or the work product immunity from discovery. Inadvertent disclosure of any such

 information shall not constitute a waiver of any privilege or immunity and shall not waive the

 rights of Plaintiff to object to the use of any such information during this action.

        2.      Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it fails to comply with the Federal Rules of Civil Procedure and the Local Rules of the U.S.

 District Court of the District of Delaware.

        3.      Plaintiff objects to the definition contained in the First Set of Interrogatories to the

 extent that they make one or more of the Interrogatories overly broad, unduly burdensome,

 harassing, and unreasonable.




                                                    3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 141 of 312 PageID #:
                                    5351



         4.     Plaintiff object to the definition of the First Set of Interrogatories to the extent they

 purport to impose on Plaintiff an obligation to provide information for or on behalf of any person

 or entity other than the Plaintiff and/or purports to seek information that is within the possession,

 custody, or control of Defendants, and Plaintiff expressly declines to do so.

         5.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks information equally or more readily available to Defendants.

         6.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories on the

 grounds that it is compound, overbroad, duplicative, burdensome, and/or harassing.

         7.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it seeks confidential, non-public, proprietary, trade secret, and/or commercially sensitive

 information.

         8.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the demands improperly intend to shift the burden of preparation of Defendants’ case to

 Plaintiff.

         9.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the demands do not adequately specify the information to be provided, and therefore forces

 Plaintiff to anticipate the actual nature of the information that Defendants wish to discover.

         10.    Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the demands improperly require Plaintiff to provide certain information relating to any and all

 information or documents which are claimed by Plaintiff to be privileged.

         11.    Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that the documents and information are equally available, or only available, to Defendants and are

 contained within Defendants’ own files, have been utilized for purposes of the underlying action




                                                   4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 142 of 312 PageID #:
                                    5352



 and are thus available as court files, and are equally available to Defendants and have been for

 quite some time and thus demonstrates that Defendants propounded these demands purely to harass,

 intimidate and cause expense to Plaintiff, in a manner counterproductive to the proper purposes of

 discovery. Plaintiff further objects in that most of the information responsive to these Demands

 has already been provided to Defendants. Therefore, most of these demands are repetitive,

 duplicative, oppressive, financially detrimental and burdensome to Plaintiff.

        12.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it exceeds the scope of the claims and defenses on file in the action or are not proportional to

 the needs of the case.

        13.     Plaintiff objects to each Interrogatory in the First Set of Interrogatories to the extent

 that it contains discrete subparts and/or subparagraphs, and in so doing, seeks improperly to expand

 the First Set of Interrogatories beyond the maximum number of 25 total Interrogatories.

        14.     Moreover, Plaintiff is unable to search exhaustively for all information possessed

 by third parties whom Plaintiff does not have control or authority over. All responses herein are

 based on a reasonably diligent inquiry within the four corners of Plaintiff’s facilities.

                            RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 6:

        Describe in detail any offer, discussion, negotiation, or agreement to license (in part or in

 whole), sell, covenant not to sue, or grant other rights in the Patent-in-Suit or related technology,

 or any other licensing activity for the Patent-in-Suit or related technology, including a description

 of the participants, dates, outcomes, and terms of such offers, discussions, negotiations, or

 agreements. Your response shall identify all documents, witnesses, and things on which you intend




                                                   5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 143 of 312 PageID #:
                                    5353



 to rely, or which otherwise relate to your response, and the persons most knowledgeable about the

 factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 6:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges. Plaintiff also objects to this Interrogatory as overbroad, unduly burdensome,

 and vague and ambiguous, particularly the phrase “or related technology.”

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures and is willing to meet and confer

 regarding additional information it will provide in response to this Interrogatory.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia references documents produced pursuant to Fed. R. Civ. P. 33(d) from which

 responsive information can be determined at Bates Number SEQUOIA005750-SEQUOIA005778

 marked Highly Confidential AEO.




                                                   6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 144 of 312 PageID #:
                                    5354



       Dated: February 14, 2020

       OF COUNSEL:                         BAYARD, P.A.

       Nate Dilger                         /s/ Stephen B. Brauerman
       Deepali Brahmbhatt                  Stephen B. Brauerman (#4952)
       One LLP                             600 N. King Street, Suite 400
       4000 MacArthur Blvd.                Wilmington, DE 19801
       East Tower, Suite 500               (302) 655-5000
       Newport Beach, CA 92660             sbrauerman@bayardlaw.com
       ndilger@onellp.com
       dbrahmbhatt@onellp.com              Attorneys for Plaintiff and Counterclaim-
                                           Plaintiff Sequoia Technology, LLC.
       John Lord
       One LLP
       9301 Wilshire Blvd.
       Penthouse Suite
       Beverly Hills, CA 90210
       jlord@onellp.com




                                       7
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 145 of 312 PageID #:
                                    5355




                              EXHIBIT F
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 146 of 312 PageID #:
                                    5356



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

          Plaintiff,
                                            C.A. No: 18-1127-LPS-CJB
         v.                                       LEAD CASE

   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

          Defendants.


   RED HAT, INC.,

         Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
         v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSTITUTE,

          Defendants.


   SEQUOIA TECHNOLOGY, LLC

         Counterclaim Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
         v.

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

         Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 147 of 312 PageID #:
                                    5357



              SEQUOIA TECHNOLOGY, LLC’S RESPONSES TO RED HAT’S
              SECOND SET OF COMMON INTERROGATORIES (NOS. 11-16)

        Pursuant to Fed. R. Civ. Proc. 33, Plaintiff and Counterclaim-Plaintiff Sequoia

 Technology, LLC (“Plaintiff” or “Sequoia”) hereby serves its Responses to the Second Set of

 Interrogatories propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”). Plaintiff is not

 responding to Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation (“Dell”);

 Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi

 Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”)

 collectively (“Customers”) because of the Court Order staying those cases.              Red Hat and

 Customers are referenced here in individual capacity or as a group as “Defendant” or

 “Defendants.”

                                  PRELIMINARY STATEMENT

        The following responses and objections to Defendant’s Interrogatories are made on the

 basis of information that is presently known and available to Plaintiff and its attorneys. Plaintiff’s

 discovery, investigation and preparation for trial is not yet complete and is continuing as of the

 date of this response.     Plaintiff expressly reserves the right to continue its discovery and

 investigation for facts, witnesses and supplemental data that may reveal information which, if

 presently within its knowledge, would have been included in these responses and objections.

 Without obligation, Plaintiff reserves the right to change or supplement these responses as

 discovery continues, and as subsequent analysis of that discovery may lead to new contentions or

 legal theories. Plaintiff specifically reserves the right to present additional information at trial as

 may be disclosed through its continuing discovery and investigation, including any information

 omitted from these responses as a result of mistake, error, oversight, or inadvertence.




                                                  -1-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 148 of 312 PageID #:
                                    5358



        Plaintiff reserves the right to object on appropriate grounds to the introduction into

 evidence of any portion of these responses. The inclusion of any specific objection to an

 interrogatory is neither intended as, nor shall in any way be deemed to be, a waiver of any other

 specific objection made herein or asserted at a later date. In addition, the failure to include at this

 time any specific objection to an interrogatory is neither intended as, nor in any way shall be

 deemed to be, a waiver of Plaintiff’s right to assert that or any other objection at a later date.

        Except for facts explicitly admitted herein without qualification, no admission of any

 nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

 must be construed as given on the basis of present knowledge and recollection. Any interrogatory

 deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

 regarded as continuing in nature.

                                     GENERAL OBJECTIONS

        Plaintiff makes the following General Objections to Defendant’s Second Set of

 Interrogatories:

        1.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it seeks information protected from disclosure by any privilege or immunity including,

 without limitation, the attorney-client privilege, the joint-defense privilege, the self-critical

 analysis privilege, or the work product immunity from discovery. Inadvertent disclosure of any

 such information shall not constitute a waiver of any privilege or immunity and shall not waive

 the rights of Plaintiff to object to the use of any such information during this action.

        2.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it fails to comply with the Federal Rules of Civil Procedure and the Local Rules of the

 U.S. District Court of the District of Delaware.



                                                    -2-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 149 of 312 PageID #:
                                    5359



        3.      Plaintiff objects to the definitions contained in the Second Set of Interrogatories to

 the extent that they make one or more of the Interrogatories overly broad, unduly burdensome,

 harassing, and unreasonable.

        4.      Plaintiff object to the definitions of the Second Set of Interrogatories to the extent

 they purport to impose on Plaintiff an obligation to provide information for or on behalf of any

 person or entity other than the Plaintiff and/or purports to seek information that is within the

 possession, custody, or control of Defendant, and Plaintiff expressly declines to do so.

        5.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it seeks information equally or more readily available to Defendant.

        6.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories on the

 grounds that it is compound, overbroad, duplicative, burdensome, and/or harassing.

        7.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it seeks confidential, non-public, proprietary, trade secret, and/or commercially

 sensitive information.

        8.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it intends to shift the burden of preparation of Defendant’s case to Plaintiff.

        9.      Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it does not adequately specify the information to be provided, and therefore forces

 Plaintiff to anticipate the actual nature of the information that Defendant wishes to discover.

        10.     Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it requires Plaintiff to provide information or documents which are claimed by Plaintiff

 to be privileged.




                                                  -3-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 150 of 312 PageID #:
                                    5360



        11.     Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that the documents and information are equally available, or only available, to Defendant

 and are contained within Defendant’s own files, have been utilized for purposes of the underlying

 action and are thus available as court files, and are equally available to Defendant and have been

 for quite some time and thus demonstrates that Defendant propounded these demands purely to

 harass, intimidate and cause expense to Plaintiff, in a manner counterproductive to the proper

 purposes of discovery. Plaintiff further objects in that most of the information responsive to these

 Requests has already been provided to Defendant.           Therefore, most of these Requests are

 repetitive, duplicative, oppressive, financially detrimental and burdensome to Plaintiff.

        12.     Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it exceeds the scope of the claims and defenses on file in the action or are not

 proportional to the needs of the case.

        13.     Plaintiff objects to each Interrogatory in the Second Set of Interrogatories to the

 extent that it contains discrete subparts and/or subparagraphs, and in so doing, seeks improperly

 to expand the Second Set of Interrogatories beyond the maximum number of 25 total

 Interrogatories.

        14.     Moreover, Plaintiff is unable to search exhaustively for all information possessed

 by third parties whom Plaintiff does not have control or authority over. All responses herein are

 based on a reasonably diligent inquiry within the four corners of Plaintiff’s facilities.

                            RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 11:

        Describe in detail the ownership of ETRI and relationship between ETRI and any other

 past or present entity (including subsidiary, joint venture, or otherwise) in which ETRI had or has



                                                  -4-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 151 of 312 PageID #:
                                    5361



 an interest. Such entities shall include at least the ETRI USA R&D Design Center, the ETRI Open

 Source Center, and Intellectual Discovery. Your response shall specifically include the nature of

 the relationship between ETRI and such entity; the function of such entity; the services provided

 by such entity; the structure and organization of such entity; identification of the directors, officers,

 employees, and investors of each such entity; identification of all documents, witnesses, and things

 which relate to Your response; and the three persons most knowledgeable about the factual bases

 of Your response.

 RESPONSE TO INTERROGATORY NO. 11:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges. Plaintiff further objects to this interrogatory as overbroad in seeking

 information unrelated to any claims or defenses in this action.

         Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Fed. R. Civ. P. 33(d), Sequoia has produced Sequoia’s exclusive licensee

 agreement with ETRI and two amendments produced at SEQUOIA000003-SEQUOIA000024,

 from which responsive information can be determined. Sequoia incorporates by reference its



                                                   -5-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 152 of 312 PageID #:
                                    5362



 initial disclosures served in this action. Sequoia incorporates by reference its corporate disclosure

 statement filed in this action. Sequoia and ETRI are third parties in contract. Sequoia is a wholly

 owned subsidiary of Golden Wave Partners Co. Ltd. that is wholly owned subsidiary of Intellectual

 Discovery, both of which are Korean Corporations.

 INTERROGATORY NO. 12:

        Identify and describe each Linux-based product or service for which ETRI has contributed

 to its research, development, marketing, sales, distribution, and/or support. Such products or

 services shall include at least Booyo Linux, Qplus, and N2OS, and Your response shall include an

 identification of all technical documents, invention or research reports, domestic and worldwide

 sales and distribution documents, and evidence of commercial success related to such products or

 services; an identification of each version of such products or services, including the date each

 version was released; an identification of all employees, personnel, and individuals involved in

 each version, along with a description of the role or contribution of each individual; an

 identification of all documents, witnesses, and things which relate to Your response; and an

 identification of the three persons most knowledgeable about the factual bases of Your response.

 RESPONSE TO INTERROGATORY NO. 12:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects



                                                  -6-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 153 of 312 PageID #:
                                    5363



 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges. Plaintiff further objects to this interrogatory as seeking information

 not in its possession and custody. Plaintiff objects to this information as seeking hearsay evidence.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia does not have any responsive information.

 INTERROGATORY NO. 13:

        Describe in detail the contributions by ETRI to the research, development, marketing,

 sales, distribution, and/or support of the SANtopia system. Your response shall include at least a

 description of each module of the SANtopia system, including SANtopia Volume Manager,

 SANtopia Buffer Manager, SANtopia Lock Manager, and SANtopia File Manager; an

 identification of all technical documents, invention or research reports, domestic and worldwide

 sales and distribution documents, and evidence of commercial success related to SANtopia; an

 identification of each version of SANtopia, including the date each version was released, whether

 such version was marked with the number of any patent, and whether such version was

 downloaded or distributed in the United States; an identification of all employees, personnel, and

 individuals involved with SANtopia, along with a description of the role or contribution of each

 individual; an identification of all documents, witnesses, and things which relate to Your response,

 and the three persons most knowledgeable about the factual bases of Your response.

 RESPONSE TO INTERROGATORY NO. 13:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.



                                                 -7-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 154 of 312 PageID #:
                                    5364



 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Fed. R. Civ. P. 33(d), Sequoia has produced documents at SEQUOIA005511-

 SEQUOIA005749, SEQUOIA000025-SEQUOIA000380, SEQUOIA002653-SEQUOIA003798,

 SEQUOIA000383-SEQUOIA002652 from which responsive information can be determined.

 INTERROGATORY NO. 14:

        Describe in detail all past and present litigations or legal disputes within the United States

 involving ETRI, ETRI-owned or licensed patents, Sequoia, Intellectual Discovery, or Global Raid

 Technology, LLC. Your response shall include at least an identification of the parties involved;

 the issues in dispute including any patents or patent licenses; witnesses, including experts and

 corporate witnesses; the resolution of the litigation; an identification of all employees, personnel,

 and individuals who participated, along with a description of the role or contribution of each

 individual; an identification of all documents, witnesses, and things which relate to Your response;

 and the three persons most knowledgeable about the factual bases of Your response.

 RESPONSE TO INTERROGATORY NO. 14:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,



                                                  -8-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 155 of 312 PageID #:
                                    5365



 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges. Plaintiff further objects to this information as requesting public

 information that is equally available to both parties.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Fed. R. Civ. P. 33(d), Sequoia has produced documents at SEQUOIA000005-

 SEQUOIA000008 from which responsive information can be determined. Sequoia has had no

 other past, present or legal disputes within the United States involving ETRI, ETRI-owned or

 licensed patents, Sequoia, Intellectual Discovery, or Global Raid Technology, LLC.

 INTERROGATORY NO. 15:

        Identify and describe in detail all past and present business contacts, relationships,

 investments, sources of revenue (including patent licensing), and the nature of all business

 conducted with the United States. Your response shall include at least an identification of the

 parties involved; the State; the mission and/or nature of the business or contact; an explanation of

 Your licensing relationship with Intellectual Discovery; witnesses, including experts and corporate

 witnesses; an identification of all employees, personnel, and individuals involved, along with a

 description of the role or contribution of each individual; an identification of all documents,




                                                  -9-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 156 of 312 PageID #:
                                    5366



 witnesses, and things which relate to Your response; and the three persons most knowledgeable

 about the factual bases of Your response.

 RESPONSE TO INTERROGATORY NO. 15:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges. Plaintiff further objects to this information as overbroad in seeking

 information not relevant to any claims or defenses in this action.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Pursuant to Fed. R. Civ. P. 33(d), Sequoia has produced documents at SEQUOIA000005-

 SEQUOIA000008 from which responsive information can be determined. Sequoia further states

 that Sequoia is a wholly owned subsidiary of Golden Wave Partners Co. Ltd. that is wholly owned

 subsidiary of Intellectual Discovery, both of which are Korean Corporations. Sequoia does not

 have knowledge or information regarding its parents licensing activities. Sequoia has not had any

 past revenue in the United States.




                                                  -10-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 157 of 312 PageID #:
                                    5367



 INTERROGATORY NO. 16:

        Identify and describe in detail your knowledge of the business of Intellectual Discovery,

 including ownership, investments, sources of revenue, officers, directors, investors, organizational

 charts, and the nature of all business conducted with the United States. Your response shall

 specifically include the function of the business; the services provided; the corporate structure;

 identification of the directors, officers, employees, and investors along with a description of their

 role or contribution; an identification of all documents, witnesses, including experts and corporate

 witness, and things which relate to Your response; and the three persons most knowledgeable about

 the factual bases of Your response.

 RESPONSE TO INTERROGATORY NO. 16:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from

 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges. Plaintiff further objects to this interrogatory as seeking information

 not in its possession and custody. Plaintiff objects to this information as seeking hearsay evidence.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia is willing to meet and confer to narrow the scope of this request.



                                                  -11-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 158 of 312 PageID #:
                                    5368



       Dated: April 23, 2020

       OF COUNSEL:                       BAYARD, P.A.

       Nate Dilger                       /s/ Stephen B. Brauerman
       Deepali Brahmbhatt                Stephen B. Brauerman (#4952)
       One LLP                           600 N. King Street, Suite 400
       4000 MacArthur Blvd.              Wilmington, DE 19801
       East Tower, Suite 500             (302) 655-5000
       Newport Beach, CA 92660           sbrauerman@bayardlaw.com
       ndilger@onellp.com
       dbrahmbhatt@onellp.com            Attorneys for Plaintiff and Counterclaim-
                                         Plaintiff Sequoia Technology, LLC.
       John Lord
       One LLP
       9301 Wilshire Blvd.
       Penthouse Suite
       Beverly Hills, CA 90210
       jlord@onellp.com




                                      -12-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 159 of 312 PageID #:
                                    5369




                              EXHIBIT G
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 160 of 312 PageID #:
                                    5370



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

   Plaintiff,
                                            C.A. No: 18-1127-LPS-CJB
           v.                                     LEAD CASE

   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

   Defendants.


   RED HAT, INC.,

           Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
          v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSTITUTE,

   Defendants.


   SEQUOIA TECHNOLOGY, LLC

           Counterclaim Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
          v.

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

   Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 161 of 312 PageID #:
                                    5371



      SEQUOIA TECHNOLOGY, LLC’S SECOND SUPPLEMENTAL RESPONSES
           TO RED HAT’S INTERROGATORIES (NOS. 3, 4, 5, AND 12)

        Pursuant to Fed. R. Civ. Proc. 33, Plaintiff and Counterclaim-Plaintiff Sequoia Technology,

 LLC (“Plaintiff” or “Sequoia”) hereby serves its Second Supplemental Responses to

 Interrogatories propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”). Plaintiff is not

 responding to Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation (“Dell”);

 Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and Hitachi

 Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”)

 (collectively “Customers”) because of the Court Order staying those cases.              Red Hat and

 Customers are referenced here in individual capacity or as a group as “Defendant” or “Defendants.”

                                  PRELIMINARY STATEMENT

        The following responses and objections to Defendants’ interrogatories are made on the

 basis of information that is presently known and available to Plaintiff and its attorneys. Plaintiff’s

 discovery, investigation and preparation for trial is not yet complete and is continuing as of the

 date of this response.     Plaintiff expressly reserves the right to continue its discovery and

 investigation for facts, witnesses and supplemental data that may reveal information which, if

 presently within its knowledge, would have been included in these responses and objections.

 Without obligation, Plaintiff reserves the right to change or supplement these responses as

 discovery continues, and as subsequent analysis of that discovery may lead to new contentions or

 legal theories. Plaintiff specifically reserves the right to present additional information at trial as

 may be disclosed through its continuing discovery and investigation, including any information

 omitted from these responses as a result of mistake, error, oversight, or inadvertence.

        Plaintiff reserves the right to object on appropriate grounds to the introduction into

 evidence of any portion of these responses. The inclusion of any specific objection to an



                                                   2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 162 of 312 PageID #:
                                    5372



 interrogatory is neither intended as, nor shall in any way be deemed to be, a waiver of any other

 specific objection made herein or asserted at a later date. In addition, the failure to include at this

 time any specific objection to an interrogatory is neither intended as, nor in any way shall be

 deemed to be, a waiver of Plaintiff’s right to assert that or any other objection at a later date.

        Except for facts explicitly admitted herein without qualification, no admission of any

 nature whatsoever is to be implied or inferred in the responses referenced herein. All responses

 must be construed as given on the basis of present knowledge and recollection. Any interrogatory

 deemed as continuing is objected to as oppressive, burdensome, and improper and will not be

 regarded as continuing in nature.

                                     GENERAL OBJECTIONS

        Plaintiff makes the following General Objections to Defendants’ Interrogatories:

        1.       Plaintiff objects to each Interrogatory to the extent that it seeks information

 protected from disclosure by any privilege or immunity including, without limitation, the attorney-

 client privilege, the joint-defense privilege, the self-critical analysis privilege, or the work product

 immunity from discovery. Inadvertent disclosure of any such information shall not constitute a

 waiver of any privilege or immunity and shall not waive the rights of Plaintiff to object to the use

 of any such information during this action.

        2.       Plaintiff objects to each Interrogatory to the extent that it fails to comply with the

 Federal Rules of Civil Procedure and the Local Rules of the U.S. District Court of the District of

 Delaware.

        3.       Plaintiff objects to the definitions contained in the Interrogatories to the extent that

 they make one or more of the Interrogatories overly broad, unduly burdensome, harassing, and

 unreasonable.




                                                    3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 163 of 312 PageID #:
                                    5373



        4.      Plaintiff object to the definitions of the Interrogatories to the extent they purport to

 impose on Plaintiff an obligation to provide information for or on behalf of any person or entity

 other than the Plaintiff and/or purports to seek information that is within the possession, custody,

 or control of Defendants, and Plaintiff expressly declines to do so.

        5.      Plaintiff objects to each Interrogatory to the extent that it seeks information equally

 or more readily available to Defendants.

        6.      Plaintiff objects to each Interrogatory on the grounds that it is compound, overbroad,

 duplicative, burdensome, and/or harassing.

        7.      Plaintiff objects to each Interrogatory to the extent that it seeks confidential, non-

 public, proprietary, trade secret, and/or commercially sensitive information.

        8.      Plaintiff objects to each Interrogatory to the extent that it intends to shift the burden

 of preparation of Defendants’ case to Plaintiff.

        9.      Plaintiff objects to each Interrogatory to the extent that it does not adequately

 specify the information to be provided, and therefore forces Plaintiff to anticipate the actual nature

 of the information that Defendants wish to discover.

        10.     Plaintiff objects to each Interrogatory to the extent that it requires Plaintiff to

 provide information or documents which are claimed by Plaintiff to be privileged.

        11.     Plaintiff objects to each Interrogatory to the extent that the documents and

 information are equally available, or only available, to Defendants and are contained within

 Defendants’ own files, have been utilized for purposes of the underlying action and are thus

 available as court files, and are equally available to Defendants and have been for quite some time

 and thus demonstrates that Defendants propounded these demands purely to harass, intimidate and

 cause expense to Plaintiff, in a manner counterproductive to the proper purposes of discovery.




                                                    4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 164 of 312 PageID #:
                                    5374



 Plaintiff further objects in that most of the information responsive to these Requests has already

 been provided to Defendants. Therefore, most of these Requests are repetitive, duplicative,

 oppressive, financially detrimental and burdensome to Plaintiff.

        12.     Plaintiff objects to each Interrogatory to the extent that it exceeds the scope of the

 claims and defenses on file in the action or are not proportional to the needs of the case.

        13.     Plaintiff objects to each Interrogatory to the extent that it contains discrete subparts

 and/or subparagraphs, and in so doing, seeks improperly to expand the Interrogatories beyond the

 maximum number of 25 total Interrogatories.

        14.     Moreover, Plaintiff is unable to search exhaustively for all information possessed

 by third parties whom Plaintiff does not have control or authority over. All responses herein are

 based on a reasonably diligent inquiry within the four corners of Plaintiff’s facilities.

                 SUPPLEMENTAL RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 3:

        Identify each product, other than the Accused Products, that embodies or that you have

 contended embodies or practices (either currently or in the past) any claim of the Patent-in-Suit,

 such identification to include the manufacturer of such product; whether such product was publicly

 used, sold, or offered for sale; whether such product was licensed to practice the Patent-in-Suit;

 and whether such product was marked with the number of the Patent-in-Suit. Your response shall

 identify all documents, witnesses, and things on which you intend to rely, or which otherwise relate

 to your response, and the persons most knowledgeable about the factual bases for your response.

 RESPONSE TO INTERROGATORY NO. 3:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,




                                                   5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 165 of 312 PageID #:
                                    5375



 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff also objects to this Interrogatory to the extent it calls for the disclosure of information that

 is protected from discovery by an applicable privilege or protection, including but not limited to

 the attorney-client and work product privileges.           This interrogatory is overbroad, unduly

 burdensome, and not relevant to any asserted claim or defense or proportional to the needs of the

 case.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:

         Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Sequoia does not contend that it practices any claims of the patent-in-suit. Sequoia has

 already identified the Accused Products (subject to further supplementation) pertaining to the

 Customers and Red Hat. With respect to other potential licensing and enforcement targets,

 Sequoia incorporates its general and specific objections, including objecting based on the

 applicable privilege or protection, including the attorney-client and work product privileges.

 SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:

         Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Sequoia contends that the disclosure of the SANtopia system embodies or practices at

 least one of the asserted claims of the Patent-in-Suit. Pursuant to FRCP 33(d), Sequoia has

 produced all non-privileged documents in its possession, custody or control regarding the

 SANtopia system that it is able to locate after a search that is reasonable under the circumstances.




                                                     6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 166 of 312 PageID #:
                                    5376



 INTERROGATORY NO. 4:

        For each Accused Product and each Asserted Claim, describe in detail your contentions as

 to the appropriate method of calculating damages, and identify the factual and legal bases for the

 damages you contend you are entitled to recover as a result of Red Hat and its Customers’ alleged

 infringement, including whether your damages claims are based on lost profits, a reasonable

 royalty, or another damages theory; any royalty rate, royalty base, lost profits, disgorgements,

 enhanced damages, attorneys’ fees, or costs that you contend are appropriate; your products that

 you contend compete with the Accused Products; any non-infringing alternatives; the date you

 contend the hypothetical negotiation would have occurred with respect to the Patent-in-Suit; and

 the time period for which you contend you are entitled to recover damages from Red Hat or its

 Customers due to any alleged infringement of the Patent-in-Suit. Your response shall identify all

 documents, witnesses, and things on which you intend to rely, or which otherwise relate to your

 contentions, and the persons most knowledgeable about the factual bases for your contentions.

 RESPONSE TO INTERROGATORY NO. 4:

        Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff further objects to this

 interrogatory to the extent it calls for the disclosure of expert information at a time and in a manner

 contrary to the Federal Rules of Civil Procedure and/or the Scheduling Order. Plaintiff also objects

 to this Interrogatory to the extent it calls for the disclosure of information that is protected from




                                                   7
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 167 of 312 PageID #:
                                    5377



 discovery by an applicable privilege or protection, including but not limited to the attorney-client

 and work product privileges.

        Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia will seek damages in the form of a reasonable royalty. Investigation as to the

 information related to the reasonable royalty rate is ongoing. Sequoia seeks damages adequate to

 compensate it for infringement of the patent-in-suit, including any past, continuing, or future

 infringement up until the date such judgment is entered, together with prejudgment and post-

 judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and an accounting

 to determine the full extent of infringement, including infringing sales, products, and services.

 Sequoia also seeks judgment that this case is exceptional under 35 U.S.C. § 285, and that it be

 awarded the attorneys' fees, costs, and expenses that it incurs in prosecuting this action. Sequoia

 also seeks any further relief at law or in equity as the Court deems just and proper. Sequoia’s

 damages contentions and theories depend on discovery of sales discovery from Red Hat and its

 customers. Red Hat and its customers have not produced relevant information in this case for

 Sequoia to fully answer this interrogatory. Sequoia will also be producing expert opinions and

 testimony on damages on dates proposed in the Scheduling Order for experts.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 4:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: Based on the evidence of which Plaintiff is currently aware, Plaintiff is seeking monetary

 damages in the form of a reasonable royalty. In the absence of expert opinion (which is premature

 at this time), Plaintiff has not determined which methodology or methodologies (including the

 hypothetical negotiation method described in Georgia Pacific v. U.S. Plywood Corp., 318 F. Supp.




                                                  8
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 168 of 312 PageID #:
                                    5378



 1116, 1120 (S.D.N.Y. 1970), the analytic method, the income method, the market method, etc., or

 some combination thereof) should be used in determining a reasonable royalty in this case, but as

 the Georgia Pacific factors encompass in some respects all of these methods, this response will

 reference the Georgia Pacific factors in discussing the determination of a reasonable royalty. At

 this time, Plaintiff expects that the reasonable royalty in this case will take the form of a royalty

 rate applied to a base reflecting the benefits to Defendants and Defendants’ customers from their

 use of the inventions described by the patents-in-suit. The extent of use may be determined based

 on the number of units, revenues, number of infringing uses, or some combination thereof.

         Any contentions regarding a reasonable royalty at this stage of the litigation must

 necessarily be preliminary, both because the valuation of patent damages is an issue subject to

 expert analysis, and because conclusions regarding a reasonable royalty requires consideration of

 all, or at least a substantial portion, of the relevant evidence, and Plaintiff does not yet have access

 to a great deal of likely highly relevant evidence. The importance of expert analysis to the

 determination of a reasonable royalty is expressed, for example, in the fact that “[t]he opinion

 testimony of qualified experts” is expressly included in Georgia Pacific as Factor 14. 318 F. Supp.

 at 1120. An expert opinion on damages would be premature at this point, as is recognized by the

 schedules proposed by the parties and adopted by the Court. An expert opinion on damages is also

 premature because Defendants have to date produced very limited discovery of the evidence

 necessary to form such an opinion. The importance of considering the relevant evidence as a

 whole in determining a reasonable royalty is reflected in the comprehensive nature of the Georgia

 Pacific Factors, which require a hypothetical negotiation in which the parties are privy to all

 relevant information extant at the time of the negotiation, and much information occurring

 thereafter. Moreover, the absence of evidence may be key to a damages analysis, and it is difficult




                                                    9
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 169 of 312 PageID #:
                                    5379



 to establish absence before the end of fact discovery. See, e.g., ResQNet.com Inc. v. Lansa Inc.,

 594 F.3d 860, 870-72 (Fed. Cir. 2010) (evaluating reasonableness of reliance on settlement

 agreement based on the absence of better evidence of a reasonable rate).              Central to any

 determination of a reasonable royalty is the extent of use of the infringing instrumentality and

 methods. To date, Defendant has resisted producing much of the evidence related to this issue.

 Moreover, depositions of Defendant’s witnesses will be necessary to understand financial,

 marketing, and other information produced and to be produced by Defendant, as well as to ensure

 that the base is properly allocated to the footprint of the asserted claims and the benefits of the

 products and methods described therein.

        For the patent-in-suit, the royalty damages should run from July 2012 through the

 expiration of the patent, with a hypothetical negotiation date of approximately February 2005.

 Plaintiff further expects that license agreements produced or to be produced by Defendant may be

 relevant to this Interrogatory. Precise damages calculations will be subject to expert testimony

 and must await the complete disclosure and review of documents and other discovery from

 Defendants. Accordingly, Plaintiff will provide its disclosure of its damages theory and supporting

 evidence in accordance with the schedule for disclosure of experts set forth in the Court’s

 Scheduling Order. Discovery in this case is ongoing, and Plaintiff reserves the right to amend or

 supplement this response as discovery in this case proceeds.

 SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 4:

        Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: In addition to the objections set forth above, Plaintiff further objects because “[d]isclosing

 damages amounts and the manner in which those amounts were calculated requires too detailed of




                                                   10
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 170 of 312 PageID #:
                                    5380



 an analysis and explanation for an interrogatory response.” Milwaukee Elec. Tool Corp. v. Chervon

 N. Am. Inc., 2017 U.S. Dist. LEXIS 86515, *19-20, 2017 WL 2445845 (“Defendants have been

 placed on notice of the two damages theories Bosch intends to pursue. The precise details of those

 theories should be reserved for expert discovery.”) (quoting Robert Bosch, LLC v. Snap-On, Inc.,

 No. 12-11503, 2013 U.S. Dist. LEXIS 56093, 2013 WL 1703328, at *4 (E.D. Mich. Apr. 19,

 2013)); see also Lawrence E. Jaffe Pension Plan v. Household Int'l, Inc., No. 02 C 5893, 2004

 U.S. Dist. LEXIS 18993, 2004 WL 2108410, at *2 (N.D. Ill. Sept. 21, 2004) (in complex Securities

 Act case, defendants were entitled to learn in a contention interrogatory the plaintiffs' "general

 theory of damages" and "documents demonstrating" those damages, but not "the exact damages

 formula"); United States ex rel. Scott v. Humana Inc., 2019 U.S. Dist. LEXIS 223906, *22-23,

 2019 WL 7406784 (W.D. Ky. 2019) (Distinguishing authority and denying motion to compel

 where the interrogatory in question “involves the calculation of damages which may necessitate

 expert testimony due to the complex nature of the bids at issue.”)

 INTERROGATORY NO. 5:

        For each Asserted Claim of the Patent-in-Suit, describe in detail all facts and circumstances

 relating to conception and reduction to practice of that claim, including the priority date for which

 you contend for each claim, the dates and locations of conception and reduction to practice, both

 actual and constructive, and any alleged diligence from conception to reduction to practice;

 identify all persons knowledgeable of such conception, diligence, and/or reduction to practice and

 the subject matter of each person's knowledge and the nature of each such person’s participation

 and/or contribution. Your response shall identify all documents, witnesses, and things on which

 you intend to rely, or which otherwise relate to your response, and the persons most knowledgeable

 about the factual bases for your response.




                                                  11
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 171 of 312 PageID #:
                                    5381



 RESPONSE TO INTERROGATORY NO. 5:

         Plaintiff specifically incorporates its general objections herein as if fully set forth in

 response to this interrogatory. Plaintiff objects to this interrogatory as having multiple sub-parts,

 each of which counts against the total number of interrogatories Red Hat may serve in this case.

 Plaintiff objects to this interrogatory to the extent that it is premature at this stage of litigation,

 including premature pursuant to the Scheduling Order in this case. Plaintiff also objects to this

 Interrogatory to the extent it calls for the disclosure of information that is protected from discovery

 by an applicable privilege or protection, including but not limited to the attorney-client and work

 product privileges. Plaintiff also objects to this Interrogatory to the extent that it seeks third-party

 information not within Plaintiff’s possession, custody, or control.

         Subject to and without waiving its general and specific objections, Sequoia responds as

 follows: Sequoia incorporates by reference its initial disclosures. Sequoia will produce documents

 pursuant to Federal Rule of Civil Procedure 33(d), from which responsive information regarding

 conception and reduction to practice can be determined.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:

         Sequoia hereby incorporates its general and specific objections from its initial response.

 Subject to and without waiving its general and specific objections, Sequoia further responds as

 follows: For purposes of United States law, and based on Plaintiff’s current analysis, Plaintiff

 claims a priority date as early as September 2000, and no later than the date of the foreign

 application of July 27, 2001. Pursuant to Federal Rule of Civil Procedure 33(d), Plaintiff identifies

 the   following    documents     from    which    responsive    information    can    be   determined:

 SEQUOIA005511-005749.




                                                   12
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 172 of 312 PageID #:
                                    5382



 SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:

        Sequoia specifically incorporates the above objections and response, and further responds

 as follows: Both the Korean Patent Application (KR1020010045621) and the SANtopia

 documents disclose each element of the claimed invention. ETRI claims a priority date as early

 as September 2000 based on the SANtopia disclosures based on at least the following disclosures:

 “managing a logical volume” at p. 8; “dynamic online resizing” at pp. 9c, 12, 15b, and 15c;

 “minimizing a size of metadata” at pp. 25, 29 (“Minimized metadata navigation time”) and p. 70:

 (“minimize I/O operations on a disk”); “creating logical volumes by gathering disk partitions” at

 pp. 9a, 9b, 12, 13, and 15a; “in response to a request for creating the logical volume in a physical

 storage space” at p. 10a; “generating the metadata” at see above and disclosure of metadata;

 “including information of the logical volume and the disk partitions forming the logical volume”

 at p. 15a; “storing the metadata to the disk partitions forming the logical volume” at p. 15a;

 “dynamically resizing the logical volume” at pp. 9c, 10a, 12, 13, 15b, and 15c; “in response to a

 request for resizing” at p. 10a; “modifying the metadata on the disk partitions forming the logical

 volume” at Disk partitioning and disk partitions described extensively at e.g., pp. 13-18, 21-25,

 etc.; also, p. 68: “Modify metadata”; “calculating and returning a physical address corresponding

 to a logical address of the logical volume” at p. 12; “by using mapping information of the metadata

 containing information of the physical address corresponding to the logical address” at p. 20a;

 “metadata includes a disk partition table containing information of a disk partition in which the

 metadata is stored” at disclose of disk partitioning and also, p. 14: “The private partition maintains

 information about the logical partitions on the disk device. The volume manager recognizes how

 logical partitions are actually set up by referring to that information and performs operations on

 the logical partitions.”; “a logical volume table for maintaining the information of the logical




                                                  13
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 173 of 312 PageID #:
                                    5383



 volume by” at disclosure of logical volumes and also, p. 15: “Using this specified information, the

 configuration manager generates a logical volume and writes information about the logical volume

 to the private partitions of the respective disk devices that constitute the logical volume;” “storing

 duplicated information of the logical volume onto all disk partitions of the logical volume” at p.

 14: “In addition, information about the configuration environment of a logical volume that is built

 at a user’s request is also stored in this area. This information is duplicated into the private partition

 of each disk device.”; p. 21: “the mapping manager duplicates the mapping table.” p. 25: “The

 mapping manager duplicates the current mapping table when a snapshot request is issued. The

 duplicated mapping table is maintained until the ongoing backup operation is complete or the next

 snapshot request is issued;” “an extent allocation table for indicating whether each extent in the

 disk partition is used or not used; and” at p. 25: “When a change, addition, or deletion of data

 occurs at a user's request, a new storage space is allocated for a disk extent for that data, the data

 is then copied into the allocated storage space, and the data is then modified.” at p. 51: “First, the

 units of space allocation are extents. The SANtopia file system uses extents as the units of

 allocation to effectively support large files and manage bitmaps. One extent is a set of data blocks

 and is defined in the file system.” p. 55: “To this end, in the SANtopia file system, 2-bit bitmaps

 are used represent extents.” p. 64: “Allocate a bitmap of a required size (number of extents)”; p.

 68: “In order to generate an inode, bitmap information is scanned to find free extents, a

 corresponding bit is set, and an operation on metadata is performed to allocate an extent for the

 inode.” p. 28: “Since allocation bitmaps are as important as mapping information for use of logical

 partitions, allocation bitmaps are duplicated.” p. 28: “Therefore, each allocation bitmap for a

 corresponding logical partition is duplicated to the same the same logical partition;” “a mapping




                                                    14
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 174 of 312 PageID #:
                                    5384



 table for maintaining a mapping information for a physical address space corresponding to a

 logical address space” at p. 20a, p. 20b, p. 21a, p. 12b, p. 22a.

 INTERROGATORY NO. 12:

        Identify and describe each Linux-based product or service for which ETRI has contributed

 to its research, development, marketing, sales, distribution, and/or support. Such products or

 services shall include at least Booyo Linux, Qplus, and N2OS, and Your response shall include an

 identification of all technical documents, invention or research reports, domestic and worldwide

 sales and distribution documents, and evidence of commercial success related to such products or

 services; an identification of each version of such products or services, including the date each

 version was released; an identification of all employees, personnel, and individuals involved in

 each version, along with a description of the role or contribution of each individual; an

 identification of all documents, witnesses, and things which relate to Your response; and an

 identification of the three persons most knowledgeable about the factual bases of Your response.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 12:

        Sequoia specifically incorporates the above objections and response and further responds

 as follows:

        During the time period from approximately 2004 to 2007/08, Sequoia understands that

 ETRI was marginally involved in the Booyo Linux Project. This project was directed to the

 development of Linux desktop standard specification and technology based on the Linux Standard

 Base (LSB) Specification and the development of Linux server standard specification and

 technology to support the Carrier Grade Linux (CGL), Data Center Linux (DCL) specification and

 solution base technology.




                                                   15
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 175 of 312 PageID #:
                                    5385



        The Korea IT Industry Promotion Agency (KIPA), one of the participants of this Booyo

 Linux Project, uploaded Booyo Linux Software Source code on the website which was operated

 by them. ETRI is unaware of the specific website but it may be http://www.oss.or.kr as indicated

 in the text file of Booyo Linux CD ROM. Sequoia has no information on whether the four

 companies identified in section (4) in the Technology Transfer Agreement, which has been

 produced in this litigation, sold the Booyo Linux software or made it available in the USA.

 Sequoia understands that at no time did ETRI make, sell or offer to sell Booyo Linux software in

 the USA.

        Based on our investigation, the Booyo Linux Project included several current ETRI

 personnel and retired individuals, whom ETRI has identified.

        In addition to the information above, pursuant to Fed. R. Civ. P. 33(d), ETRI has produced

 documents at ETRI003961-ETRI004039, “Booyo Linux Project Report_1st year_2004;”

 ETRI003385-ETRI003469, “Booyo Linux Project Report_2nd year_2005;” ETRI003470-

 ETRI003571, “Booyo Linux Project Report_3rd year_2006;” and ETRI003572-ETRI003676,

 “Booyo Linux Project Report_4th year_2007,” from which responsive information can be obtained.




                                               16
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 176 of 312 PageID #:
                                    5386



       Dated: August 14, 2020

       OF COUNSEL:                          BAYARD, P.A.

       Chris Arledge                        /s/ Stephen B. Brauerman
       Nate Dilger                          Stephen B. Brauerman (#4952)
       Joey Liu                             600 N. King Street, Suite 400
       Deepali Brahmbhatt                   Wilmington, DE 19801
       One LLP                              (302) 655-5000
       4000 MacArthur Blvd.                 sbrauerman@bayardlaw.com
       East Tower, Suite 500
       Newport Beach, CA 92660              Attorneys for Plaintiff and Counterclaim-
       carledge@onellp.com                  Plaintiff Sequoia Technology, LLC.
       ndilger@onellp.com
       jliu@onellp.com
       dbrahmbhatt@onellp.com

       John Lord
       Jonathan Ballard
       One LLP
       9301 Wilshire Blvd.
       Penthouse Suite
       Beverly Hills, CA 90210
       jlord@onellp.com
       jballard@onellp.com




                                       17
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 177 of 312 PageID #:
                                    5387




                              EXHIBIT H
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 178 of 312 PageID #:
                                    5388



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

                     Plaintiff,

         v.                               C.A. No: 1:18-cv-01127-LPS-CJB
                                                         LEAD CASE
   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

                    Defendants.


   SEQUOIA TECHNOLOGY, LLC,

                    Plaintiff,

         v.                               C.A. No: 1:18-cv-01128-LPS-CJB

   HEWLETT PACKARD ENTERPRISE
   COMPANY,

                    Defendant.


   SEQUOIA TECHNOLOGY, LLC,

                    Plaintiff,

         v.                               C.A. No: 1:18-cv-01129-LPS-CJB

   HITACHI LTD. and HITACHI VANTARA
   CORPORATION,

                    Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 179 of 312 PageID #:
                                    5389




   SEQUOIA TECHNOLOGY, LLC,

                        Plaintiff,

         v.                                         C.A. No: 1:18-cv-01307-LPS-CJB

   SUPER MICRO COMPUTER, INC.,

                        Defendant.


   RED HAT, INC.,

                        Plaintiff,
                                                    C.A. No: 1:18-cv-02027-LPS-CJB
         v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSITUTE,

                        Defendants.


   SEQUOIA TECHNOLOGY, LLC,

                      Counterclaim Plaintiff,

         v.                                         C.A. No: 1:18-cv-02027-LPS-CJB

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

                      Counterclaim Defendants.


  PLAINTIFF AND COUNTERCLAIM-PLAINTIFF SEQUOIA TECHNOLOGY, LLC’S
      RESPONSES TO DEFENDANTS’ AND COUNTERCLAIM-DEFENDANT’S
       FIRST SET OF COMMON REQUESTS FOR PRODUCTION (NOS. 1-43)

       Pursuant to Fed. R. Civ. Proc. 34, Plaintiff and Counterclaim-Plaintiff Sequoia Technology,

 LLC (“Plaintiff” or “Sequoia”) hereby serves its Responses to the First Set of Requests for



                                                2
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 180 of 312 PageID #:
                                    5390



 Production of Documents propounded by Counterclaim-Defendant Red Hat, Inc. (“Red Hat”).

 Plaintiff is not responding to Defendants Dell Inc., Dell Technologies Inc., and EMC Corporation

 (“Dell”); Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants Hitachi, Ltd. and

 Hitachi Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc. (“Super Micro”)

 collectively (“Customers”) because of the Court Order staying those cases. Red Hat or Customers

 are referenced herein individually or collectively as “Defendant” or “Defendants.”

                                 PRELIMINARY STATEMENT

        Plaintiff has not completed its investigation relating to this action, has not completed

 discovery in this action, and has not completed preparation for trial. As discovery proceeds, facts,

 information, evidence, documents and things may be discovered that are not set forth in these

 Responses, but which might have been responsive to Defendant’s Requests. The following

 Responses are based on Plaintiff’s knowledge, information, and belief at this time, and are

 complete as to Plaintiff’s best knowledge at this time. These Responses were prepared based on

 Plaintiff’s good faith interpretation and understanding of the individual Requests and are subject

 to correction of inadvertent errors or omissions, if any. These Responses are provided without

 prejudice to subsequent revision or supplementation based upon any information, evidence, and/or

 documentation that hereinafter may be discovered. Plaintiff reserves the right to refer to, conduct

 discovery with reference to, or offer into evidence at the time of trial, any facts, evidence,

 documents and things developed during the course of discovery and trial preparation,

 notwithstanding the reference to facts, evidence, documents and things in these Responses.

 Plaintiff assumes no obligation to voluntarily supplement or amend these Responses to reflect

 information, evidence, documents and things discovered following service of these Responses.

                                    GENERAL OBJECTIONS




                                                  3
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 181 of 312 PageID #:
                                    5391



        Plaintiff objects to Defendants’ Requests as a whole and to each Request contained therein,

 to the extent that they seek documents and communications that are not relevant to the subject

 matter of this litigation and are not reasonably calculated to lead to the discovery of admissible

 evidence.

        Plaintiff objects to Defendants’ Requests as a whole and to each Request contained therein,

 to the extent they seek information protected from disclosure by the attorney-client privilege, the

 attorney work product doctrine, and/or any other applicable privilege or immunity.

        Plaintiff objects to Defendants’ Requests as a whole and to each Request contained therein,

 to the extent they seek to require Plaintiff to provide information other than that which may be

 obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party.

        Plaintiff objects to all Requests and concomitant definitions and instructions to the extent

 they seek to impose obligations beyond those imposed by the Federal Rules of Civil Procedure

 and/or the Local Rules of the United States District Court for the District of Delaware.

        Plaintiff objects to Defendants’ Requests as a whole, and to each Request contained therein,

 to the extent they seek private, privileged, and/or confidential commercial, financial, and/or

 proprietary business information, and/or information protected from disclosure by the attorney-

 client privilege, the attorney work product doctrine, and/or any other applicable privilege or

 immunity.

        By agreeing to search for or to produce responsive information or by producing such

 information, Plaintiff does not admit the competence, relevance, materiality, or admissibility of

 such information or the information contained therein, and specifically reserves its rights to object

 to the use of such information on any grounds, including irrelevance and/or inadmissibility.




                                                  4
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 182 of 312 PageID #:
                                    5392



 Plaintiff’s Responses are made subject to and without waiving any objections as to competence,

 relevance, materiality, or admissibility. Plaintiff reserves the right to amend or update its responses

 to the Requests with additional information pursuant to its continuing discovery.

         All General Objections are incorporated by reference into each Response as though set

 forth fully therein.

                        RESPONSES TO REQUESTS FOR PRODUCTION

 REQUEST FOR PRODUCTION NO. 1:

         All documents and communications relating to This Litigation, including all

 communications between Sequoia and ETRI, to or from inventors of the Patent-in-Suit or their

 agents, or to or from any third party relating to This Litigation or the Patent-in-Suit.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

         Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

         Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 2:




                                                   5
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 183 of 312 PageID #:
                                    5393



        All documents relating to when you first learned of the alleged infringement by Defendants.




 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 3:

        All documents relating to the interpretation, scope, or construction of any term of any

 Asserted Claim in the Patent-in-Suit.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. This request is premature and seeks claim

 construction discovery.




                                                 6
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 184 of 312 PageID #:
                                    5394



         Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia at the appropriate time pursuant to the Scheduling Order.



 REQUEST FOR PRODUCTION NO. 4:

         Documents sufficient to show your organizational structure and corporate formation, as

 well as the organizational structure of any Person who has or has had any ownership or financial

 interest in the patent-in-suit, and for each including the relationships among any divisions, parent

 organizations, affiliates, subsidiaries, or other related entities.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

         Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. This request is overbroad and vague as to “any…financial interest”.

         Subject to its general and specific objections, Sequoia incorporates by reference its

 corporate disclosure filed in this case.           Sequoia identifies documents at Bates range

 SEQUOIA000001-SEQUOIA003798.

 REQUEST FOR PRODUCTION NO. 5:

         Documents sufficient to show the current status of your incorporation or formation and the

 incorporation or formation of any Person who has or has had any ownership or financial interest

 in the patent-in-suit, for each identifying all investors, parent organizations, affiliates, subsidiaries,

 and any other related entities with the Delaware Division of Corporations.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

         Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. This request is overbroad and vague as to “any…financial interest”.




                                                     7
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 185 of 312 PageID #:
                                    5395



 Sequoia further objects to this request as duplicative of request number 4 to the extent related to

 the Patent-in-Suit.

        Subject to its general and specific objections, Sequoia incorporates by reference its

 corporate disclosure filed in this case.         Sequoia identifies documents at Bates range

 SEQUOIA000001-SEQUOIA003798.

 REQUEST FOR PRODUCTION NO. 6:

        All documents identified, relied upon, examined, or otherwise used in preparing Plaintiff’s

 Complaints and Answer and Counterclaims in This Litigation.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have




                                                  8
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 186 of 312 PageID #:
                                    5396



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 //

 REQUEST FOR PRODUCTION NO. 7:

        All documents requested by, identified, relied upon, examined, or otherwise used in

 answering any interrogatory or request for admission served by Defendants in This Litigation.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 8:




                                                  9
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 187 of 312 PageID #:
                                    5397



        All documents described in your Initial Disclosures under Rule 26(a)(1) and any

 supplemental disclosures under Rule 26(e) of the Federal Rules of Civil Procedure.



 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia served its first set of document

 production with its initial disclosures. Discovery is ongoing and Sequoia will produce any

 additional documents supporting its initial disclosures.

 REQUEST FOR PRODUCTION NO. 9:

        All sworn testimony, statements, declarations, or affidavits previously provided by any

 person identified in your initial disclosures under Rule 26(a)(1) and supplemental disclosures

 under Rule 26(e) of the Federal Rules of Civil Procedure.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:




                                                  10
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 188 of 312 PageID #:
                                    5398



        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 10:

        All licenses, agreements, and/or covenants not to sue that identify, cover, recite, or

 otherwise relate to the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome and vague as to “or otherwise relate to.” Sequoia further objects to this Request to

 the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary




                                                  11
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 189 of 312 PageID #:
                                    5399



 business information, and/or information protected from disclosure by the attorney-client privilege,

 the attorney work product doctrine, and/or any other applicable privilege or immunity. Sequoia

 further objects to this Request to the extent it seeks to require Sequoia to provide information other

 than that which may be obtained through a reasonably diligent search of its records or that is

 obtainable from sources equally available to the requesting party. Sequoia additionally objects to

 this Request to the extent that it seeks documents and things outside of Sequoia’s custody,

 possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 11:

        All documents produced or provided to you by any third party in connection with This

 Litigation.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may




                                                  12
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 190 of 312 PageID #:
                                    5400



 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 12:

        All documents relating to the negotiation of any conveyances, licenses, agreements, and/or

 covenants not to sue relating to the ’436 Patent, regardless of whether any agreement was reached.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.




                                                  13
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 191 of 312 PageID #:
                                    5401



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 13:

        All documents and things concerning any rights or ownership (past, present, or future) in

 the ’436 Patent, any related Application, and any Related Patent, including but not limited to any

 agreements, assignments, offers to assign (whether past or present, in whole or in part), transfers

 of ownership, licenses, sublicenses, or liens of the ’436 Patent, as well as any communications

 concerning any rights or ownership of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.




                                                  14
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 192 of 312 PageID #:
                                    5402



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 14:

        All documents and things that support or refute your contention that Red Hat and/or its

 Customers infringes any claim of the ’436 Patent, including direct infringement under 35 U.S.C.

 § 271(a), inducement of infringement under 35 U.S.C. § 271(b), and contributory infringement

 under 35 U.S.C. § 271(c).

 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks Sequoia further objects

 to this Request as overbroad and unduly burdensome. Sequoia further objects to this Request to

 the extent it seeks private, privileged, and/or confidential commercial, financial, and/or proprietary

 business information.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 15:




                                                  15
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 193 of 312 PageID #:
                                    5403



        All documents that you believe support your contention that Red Hat and its Customers are

 liable for increased damages as a result of the alleged infringement of the ’436 Patent.



 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 16:

        Documents sufficient to identify all persons and entities affiliated in any way with Plaintiff

 that have a financial or other interest in the outcome of this case, including documents concerning




                                                  16
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 194 of 312 PageID #:
                                    5404



 the nature and amount of each such interest, as well as documents sufficient to identify such

 persons and entities providing any type of funding or other financial support related to this case.




 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad, unduly burdensome

 and vague, especially as to the phrase “financial or other interest in the outcome of this case.”

 Sequoia further objects to this Request to the extent it seeks private, privileged, and/or confidential

 commercial, financial, and/or proprietary business information, and/or information protected from

 disclosure by the attorney-client privilege, the attorney work product doctrine, and/or any other

 applicable privilege or immunity. Sequoia further objects to this Request to the extent it seeks to

 require Sequoia to provide information other than that which may be obtained through a reasonably

 diligent search of its records or that is obtainable from sources equally available to the requesting

 party. Sequoia additionally objects to this Request to the extent that it seeks documents and things

 outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 17:




                                                   17
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 195 of 312 PageID #:
                                    5405



        All documents relating to any charge, contention, or claim by you that any entity other than

 Red Hat and its Customers has infringed the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 18:

        All documents that support or refute the patentability, validity, invalidity, non-obviousness,

 utility, enforceability, and/or unenforceability of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:




                                                  18
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 196 of 312 PageID #:
                                    5406



           Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

           Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 19:

           All documents and things upon which you intend to rely to establish the level of ordinary

 skill in the art(s) to which the subject matter of the ’436 Patent pertains and all documents and

 things concerning the state of the art and/or the level of skill in the art associated with the ’436

 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

           Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly




                                                  19
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 197 of 312 PageID #:
                                    5407



 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 20:

        All documents and things tending to support or demonstrate the existence of any secondary

 or objective indicia of non-obviousness (such as commercial success, long-felt need, failed

 attempts of others to solve a problem, initial skepticism, industry recognition and praise,

 unexpected results or properties, licenses, and copying by others) of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or




                                                  20
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 198 of 312 PageID #:
                                    5408



 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 21:

        All documents and things concerning the existence of any problem that you contend has

 been addressed or solved by the alleged inventions claimed in the ’436 Patent - including any

 failure by those skilled in the art to appreciate the problem.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may




                                                  21
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 199 of 312 PageID #:
                                    5409



 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 22:

        All documents and things that support or refute whether the ’436 Patent complies with the

 written description and enablement requirements of 35 U.S.C § 112.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.




                                                  22
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 200 of 312 PageID #:
                                    5410



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 23:

        All documents relating to the preparation and/or prosecution of the application for

 the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have




                                                  23
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 201 of 312 PageID #:
                                    5411



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 24:

        Documents sufficient to identify all individuals who participated in the drafting and/or

 prosecution of the application that led to the ’436 Patent or any parents, divisionals, continuations,

 continuations in part, or foreign counterparts thereof.




 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have




                                                  24
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 202 of 312 PageID #:
                                    5412



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 25:

        The complete prosecution file from any individuals or organizations who participated in

 the drafting and/or prosecution of the application that led to the ’436 Patent or any parents,

 divisionals, continuations, continuations in part, or foreign counterparts thereof.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 26:




                                                  25
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 203 of 312 PageID #:
                                    5413



        All prior art to the ’436 Patent of which Plaintiff is aware and that is in Plaintiff’s

 possession, custody, or control.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 27:

        All documents relating to any prior art (including publications and systems) reviewed in

 connection with the preparation or prosecution of the applications that led to the ’436 Patent or

 any parents, divisionals, continuations, continuations in part, or foreign counterparts thereof,

 whether or not cited to the USPTO or any foreign patent office.




                                                  26
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 204 of 312 PageID #:
                                    5414



 RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

           Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

           Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 28:

           All documents relating to the conception, reduction to practice or development of any

 alleged invention of the ’436 Patent, including any documents including invention disclosures that

 allegedly corroborate the conception date or circumstances of the reduction to practice of the ’436

 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 28:




                                                  27
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 205 of 312 PageID #:
                                    5415



        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 29:

        All documents concerning each inventor of the ’436 Patent, including any consulting

 agreements, any agreements entered into in connection with This Litigation or any other litigation,

 any publications authored or co-authored by any of the inventors of the ’436 Patent, and any

 documents or communications concerning the determination of inventorship, for each inventor for

 the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 29:




                                                  28
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 206 of 312 PageID #:
                                    5416



        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 30:

        All curriculum vitae and/or résumés for each inventor of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product




                                                  29
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 207 of 312 PageID #:
                                    5417



 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 31:

        All sworn testimony, statements, declarations, or affidavits (oral or written) previously

 provided by any inventor of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources




                                                  30
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 208 of 312 PageID #:
                                    5418



 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 32:

        Documents sufficient to show the first public use or first public disclosure to any person

 or entity of any aspect of the claimed subject matter of the ’436 Patent.



 RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.




                                                  31
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 209 of 312 PageID #:
                                    5419



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 33:

        All textbooks, articles, journals, speeches, presentations, and other publications of any kind

 in Plaintiff’s possession, custody, or control that refer or relate to the alleged invention(s) claimed

 in the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have




                                                   32
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 210 of 312 PageID #:
                                    5420



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 34:

           All documents relating to any alleged damages that you are claiming in This Litigation,

 including all documents on which you intend to rely as evidence supporting any damages theory

 that you intend to assert in This Litigation - including without limitation, all documents that

 comprise the basis for any calculations of lost profits, price erosion, or a reasonable royalty under

 35 U.S.C. § 284 (including a reasonable royalty rate and a reasonable royalty base) for the ’436

 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

           Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

           Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have




                                                  33
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 211 of 312 PageID #:
                                    5421



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 35:

        All documents and communications referring or relating to any patented technologies that

 you have licensed or attempted to license.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 36:

        All documents relating to or reflecting any attempts to buy, sell, or license the ’436 Patent.




                                                  34
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 212 of 312 PageID #:
                                    5422



 RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

         Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

         Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 37:

         All documents relating to or reflecting any valuation of the ’436 Patent, whether standing

 alone or as part of a larger portfolio.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

         Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,




                                                  35
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 213 of 312 PageID #:
                                    5423



 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 38:

        All documents and things relating to any litigation, arbitration, USPTO proceeding, or

 other proceeding in which the ’436 Patent has been or is currently at issue, including but not limited

 to the following documents and things: (a) pleadings and other documents filed with a court; (b)

 all transcripts (in ASCII form as well as manuscript form) of depositions, hearings and/or trials,

 audiovisual recordings of depositions, hearings, and/or trials and exhibits marked at depositions,

 hearings and/or trials; (c) third-party subpoenas and any documents produced in response thereto;

 (d) expert reports; (e) correspondence (including email and facsimile); (f) any claim charts or other

 claim analysis prepared in connection with the litigation; (g) all documents served on, provided to,

 or received from opposing parties, including any discovery requests (e.g., document requests,

 interrogatories, requests for admission) and responses thereto (including documents produced in




                                                  36
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 214 of 312 PageID #:
                                    5424



 response to document requests); (h) all documents you provided or intend to provide to an expert

 or consultant retained for the purpose of This Litigation; (i) any technical standard(s) implicated

 by the ’436 Patent; and (j) all rulings regarding claim construction, validity, infringement, license

 defense, enforceability, or any other defenses raised in any such litigation.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 39:

        All documents provided to or reviewed by any experts in This Litigation.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 39:




                                                  37
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 215 of 312 PageID #:
                                    5425



        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia additionally objects to this

 Request to the extent that it seeks documents and things not discoverable per the Protective Order.

 REQUEST FOR PRODUCTION NO. 40:

        All documents and things that you produced, or intend to produce, in any litigation or

 administrative proceeding involving the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or




                                                  38
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 216 of 312 PageID #:
                                    5426



 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 41:

        All documents and things that concern or include revenue or expenditures relating to (a)

 the ’436 Patent, (b) any of the alleged inventions claimed in the ’436 Patent, or (c) any third party

 which You contend has infringed the ’436 Patent, including minutes, agendas, transcripts, and

 notes for any call or meeting involving analysts, auditors, investors, or your board of directors or

 any other governing or advisory organization.



 RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or




                                                  39
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 217 of 312 PageID #:
                                    5427



 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.

 REQUEST FOR PRODUCTION NO. 42:

        All documents related to or reflecting Plaintiff’s efforts to monitor, evaluate, or analyze the

 technologies, products, or business activities of its competitors, including, without limitation, Red

 Hat and its Customers.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 42:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.




                                                  40
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 218 of 312 PageID #:
                                    5428



 REQUEST FOR PRODUCTION NO. 43:

        All documents that relate to or constitute opinions, analyses, studies, or evaluations of each

 version of the accused products (including RHEL, CentOS, Ubuntu, Oracle Linux, SUSE Linux,

 or HP-UX) you allege infringes one or more claims of the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this Request. Sequoia further objects to this Request as overbroad and unduly

 burdensome. Sequoia further objects to this Request to the extent it seeks private, privileged,

 and/or confidential commercial, financial, and/or proprietary business information, and/or

 information protected from disclosure by the attorney-client privilege, the attorney work product

 doctrine, and/or any other applicable privilege or immunity. Sequoia further objects to this

 Request to the extent it seeks to require Sequoia to provide information other than that which may

 be obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party. Sequoia additionally objects to this Request to the extent

 that it seeks documents and things outside of Sequoia’s custody, possession or control.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by November 20, 2019.




                                                  41
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 219 of 312 PageID #:
                                    5429



       Dated: October 31, 2019

       OF COUNSEL:                          BAYARD, P.A.

       Nate Dilger                          /s/ Stephen B. Brauerman
       Deepali Brahmbhatt                   Stephen B. Brauerman (#4952)
       One LLP                              600 N. King Street, Suite 400
       4000 MacArthur Blvd.                 Wilmington, DE 19801
       East Tower, Suite 500                (302) 655-5000
       Newport Beach, CA 92660              sbrauerman@bayardlaw.com
       ndilger@onellp.com
       dbrahmbhatt@onellp.com               Attorneys for Plaintiff and Counterclaim-
                                            Plaintiff Sequoia Technology, LLC.
       John Lord
       One LLP
       9301 Wilshire Blvd.
       Penthouse Suite
       Beverly Hills, CA 90210
       jlord@onellp.com




                                       42
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 220 of 312 PageID #:
                                    5430




                              EXHIBIT I
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 221 of 312 PageID #:
                                    5431



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   SEQUOIA TECHNOLOGY, LLC,

          Plaintiff,
                                            C.A. No: 18-1127-LPS-CJB
         v.                                       LEAD CASE

   DELL, INC., DELL TECHNOLOGIES, INC.
   and its subsidiary EMC CORPORATION
   (AKA DELL EMC),

          Defendants.


   RED HAT, INC.,

         Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
         v.

   SEQUOIA TECHNOLOGY, LLC and
   ELECTRONICS AND
   TELECOMMUNICATIONS RESEARCH
   INSTITUTE,

          Defendants.


   SEQUOIA TECHNOLOGY, LLC

         Counterclaim Plaintiff,
                                            C.A. No: 18-2027-LPS-CJB
         v.

   RED HAT, INC. and INTERNATIONAL
   BUSINESS MACHINES CORPORATION,

         Counterclaim Defendants.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 222 of 312 PageID #:
                                    5432



   SEQUOIA TECHNOLOGY, LLC’S RESPONSES TO RED HAT’S SECOND SET OF
     COMMON REQUESTS FOR PRODUCTION OF DOCUMENTS (NOS. 44-75)

        Pursuant to Fed. R. Civ. Proc. 34, Plaintiff and Counterclaim-Plaintiff Sequoia

 Technology, LLC (“Plaintiff” or “Sequoia”) hereby serves its Responses to the Second Set of

 Requests for Production of Documents propounded by Counterclaim-Defendant Red Hat, Inc.

 (“Red Hat”). Plaintiff is not responding to Defendants Dell Inc., Dell Technologies Inc., and EMC

 Corporation (“Dell”); Defendant Hewlett Packard Enterprise Company (“HPE”); Defendants

 Hitachi, Ltd. and Hitachi Vantara Corporation (“Hitachi”); Defendant Super Micro Computer, Inc.

 (“Super Micro”) collectively (“Customers”) because of the Court Order staying those cases. Red

 Hat or Customers are referenced herein individually or collectively as “Defendant” or

 “Defendants.”

                                 PRELIMINARY STATEMENT

        Plaintiff has not completed its investigation relating to this action, has not completed

 discovery in this action, and has not completed preparation for trial. As discovery proceeds, facts,

 information, evidence, documents and things may be discovered that are not set forth in these

 Responses, but which might have been responsive to Defendant’s Requests. The following

 Responses are based on Plaintiff’s knowledge, information, and belief at this time, and are

 complete as to Plaintiff’s best knowledge at this time. These Responses were prepared based on

 Plaintiff’s good faith interpretation and understanding of the individual Requests and are subject

 to correction of inadvertent errors or omissions, if any. These Responses are provided without

 prejudice to subsequent revision or supplementation based upon any information, evidence, and/or

 documentation that hereinafter may be discovered. Plaintiff reserves the right to refer to, conduct

 discovery with reference to, or offer into evidence at the time of trial, any facts, evidence,

 documents and things developed during the course of discovery and trial preparation,

                                                 -1-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 223 of 312 PageID #:
                                    5433



 notwithstanding the reference to facts, evidence, documents and things in these Responses.

 Plaintiff assumes no obligation to voluntarily supplement or amend these Responses to reflect

 information, evidence, documents and things discovered following service of these Responses.

                                    GENERAL OBJECTIONS

        Plaintiff objects to Defendant’s Requests as a whole and to each Request contained therein,

 to the extent that they seek documents and communications that are not relevant to the subject

 matter of this litigation and are not reasonably calculated to lead to the discovery of admissible

 evidence.

        Plaintiff objects to Defendant’s Requests as a whole and to each Request contained therein,

 to the extent they seek information protected from disclosure by the attorney-client privilege, the

 attorney work product doctrine, and/or any other applicable privilege or immunity.

        Plaintiff objects to Defendant’s Requests as a whole and to each Request contained therein,

 to the extent they seek to require Plaintiff to provide information other than that which may be

 obtained through a reasonably diligent search of its records or that is obtainable from sources

 equally available to the requesting party.

        Plaintiff objects to all Requests and concomitant definitions and instructions to the extent

 they seek to impose obligations beyond those imposed by the Federal Rules of Civil Procedure

 and/or the Local Rules of the United States District Court for the District of Delaware.

        Plaintiff objects to Defendant’s Requests as a whole, and to each Request contained therein,

 to the extent they seek private, privileged, and/or confidential commercial, financial, and/or

 proprietary business information, and/or information protected from disclosure by the attorney-

 client privilege, the attorney work product doctrine, and/or any other applicable privilege or

 immunity.



                                                 -2-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 224 of 312 PageID #:
                                    5434



           By agreeing to search for or to produce responsive information or by producing such

 information, Plaintiff does not admit the competence, relevance, materiality, or admissibility of

 such information or the information contained therein, and specifically reserves its rights to object

 to the use of such information on any grounds, including irrelevance and/or inadmissibility.

 Plaintiff’s Responses are made subject to and without waiving any objections as to competence,

 relevance, materiality, or admissibility. Plaintiff reserves the right to amend or update its responses

 to the Requests with additional information pursuant to its continuing discovery.

           All General Objections are incorporated by reference into each Response as though set

 forth fully therein.

                        RESPONSES TO REQUESTS FOR PRODUCTION

 REQUEST FOR PRODUCTION NO. 44:

           All documents and things relating to Your involvement with, support for, development of,

 use of, or distribution of open-source software, including that which relates to or utilizes the Linux

 kernel.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

           Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

           Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or



                                                  -3-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 225 of 312 PageID #:
                                    5435



 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 45:

        All documents and things relating to Your involvement with, interaction with, and support

 for the Linux Foundation, including any communications with the Linux Foundation or any of its

 officers, members, or employees, including its President Jim Zemlin.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 46:

        All documents and things relating to Your involvement with, interaction with, and support

 for Open Source Development Labs (OSDL), including any communications with the Linux

 Foundation or any of its officers, members, or employees.



                                                 -4-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 226 of 312 PageID #:
                                    5436



 RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 47:

        All documents and things relating to Your involvement with, interaction with, and support

 for any standards-setting organization (including the Telecommunications Technology

 Association, or “TTA”), related to open-source software.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 47:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.



                                                 -5-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 227 of 312 PageID #:
                                    5437



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 48:

        All documents and things relating to any standards related to open-source software,

 including the Linux Server Specification issued by TTA as TTAS.KO-05.0037 (and later versions)

 and the Linux Desktop Specification issued by TTA as TTAS.KO-05.0038 (and later versions).

 RESPONSE TO REQUEST FOR PRODUCTION NO. 48:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -6-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 228 of 312 PageID #:
                                    5438



 REQUEST FOR PRODUCTION NO. 49:

        All documents and things relating to any Linux distribution that You have developed,

 sponsored, contributed to, or distributed, including Booyo Linux, Qplus, and N2OS.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 49:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 50:

        All documents and things relating to Booyo Linux, including download lists of “Buyo”

 from IgetLinux (via its website, http://www.igentlinux.com).

 RESPONSE TO REQUEST FOR PRODUCTION NO. 50:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent



                                                 -7-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 229 of 312 PageID #:
                                    5439



 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 51:

        A copy of each version of Booyo Linux (including source code), including every version

 that was distributed to the public or to persons outside of ETRI.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 51:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -8-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 230 of 312 PageID #:
                                    5440



 REQUEST FOR PRODUCTION NO. 52:

        All documents and things relating to Qplus.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 52:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 53:

        A copy of each version of Qplus (including source code), including every version that was

 distributed to the public or to persons outside of ETRI.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent




                                                 -9-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 231 of 312 PageID #:
                                    5441



 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 54:

        All documents and things relating to N2OS.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 54:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -10-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 232 of 312 PageID #:
                                    5442



 REQUEST FOR PRODUCTION NO. 55:

        A copy of each version of N2OS (including source code), including every version that was

 distributed to the public or to persons outside of ETRI.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 55:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 56:

        All documents and things relating to SANtopia.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 56:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent




                                                 -11-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 233 of 312 PageID #:
                                    5443



 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 57:

        A copy of each version of SANtopia (including source code), including every version that

 was distributed to the public or to persons outside of ETRI.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 57:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -12-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 234 of 312 PageID #:
                                    5444



 REQUEST FOR PRODUCTION NO. 58:

        All documents and things that relate to or constitute opinions, analyses, studies, or

 evaluations of open source software, including those which utilize the Linux kernel, Booyo Linux,

 Qplus, N2OS, and/or SANtopia.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 58:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 59:

        All documents and things relating to Booyo Linux Installation CDs and/or live CDs,

 including all websites from which they were available, including distribution lists of the 1000

 copies of Linux boot solution ‘Live CD’ produced by IgetLinux and distribution list of the 3000

 copies of ‘Buyo’ based Linux OS distributed by Samsung Electronics, Cinetia Information &

 Communication, Iget Linux, Woori Linux, POSDATA, LG NSYS, NTC Cube, and Clonix at Soft




                                                 -13-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 235 of 312 PageID #:
                                    5445



 Expo    held   on     December    1,   2005,   and     the   related   product   descriptions.   See

 http://www.clunix.com/company04/4021.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 59:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 60:

        All documents and things relating to ETRI’s involvement in, support for, development of,

 or relation to open source governance.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 60:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent




                                                 -14-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 236 of 312 PageID #:
                                    5446



 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 61:

        All documents and things relating to ETRI’s utilization of or participation in the open

 source software community worldwide.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 61:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -15-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 237 of 312 PageID #:
                                    5447



 REQUEST FOR PRODUCTION NO. 62:

        All documents and things relating to ETRI’s formation, business contacts, relationships,

 and/or involvement in the formation, governance, or business of any subsidiaries, related entities,

 controlled entities, and agents, including but not limited those within the United States (including

 the ETRI USA R&D Center).

 RESPONSE TO REQUEST FOR PRODUCTION NO. 62:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 63:

        All documents and things related to the ETRI Open Source Center (“OSC”), established at

 least as of June 2017, and sufficient to show the funding of the ETRI OSC, open source governance

 by ETRI OSC (including ETRI OSC’s responses to open source), and role of ETRI OSC (including

 license patent dispute support, policy and strategy establishment, and license inspection support).




                                                 -16-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 238 of 312 PageID #:
                                    5448



 RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 64:

        All documents and things relating to Your business contacts, relationships, and any

 business conducted within the United States, including within the State of Delaware.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.




                                                 -17-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 239 of 312 PageID #:
                                    5449



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 65:

        All documents and things relating to Your sources of revenue, including patent licensing,

 within the United States and South Korea.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 65:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 66:

        All documents and things sufficient to identify all litigations and legal disputes involving

 You within the United States, including disputes over any patents owned or licensed by You.



                                                 -18-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 240 of 312 PageID #:
                                    5450



 RESPONSE TO REQUEST FOR PRODUCTION NO. 66:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 67:

        All documents and things sufficient to show any relationships, involvement, investments,

 or support by You in any entities involved in the formation or business of Sequoia, including those

 related to Global Raid, LLC and Intellectual Discovery.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 67:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.



                                                 -19-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 241 of 312 PageID #:
                                    5451



        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 68:

        All documents and things relating to Your licensing relationship with Intellectual

 Discovery or any other third-party entity within the United States or South Korea.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 68:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -20-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 242 of 312 PageID #:
                                    5452



 REQUEST FOR PRODUCTION NO. 69:

        All documents and things referring or relating to any meetings, conferences, corporate or

 business events, trade shows, lectures, or seminars attended by You or Your representatives in the

 United States since 2010.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 69:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 70:

        All documents and things referring or relating to Intellectual Discovery or any of its

 owners, officers, employees, personnel, or agents.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 70:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product



                                                 -21-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 243 of 312 PageID #:
                                    5453



 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 71:

        All documents and things evidencing or otherwise related to the named inventors’

 knowledge of, use of, or familiarity with (either before or after the date of purported invention of

 the ’436 Patent) any logical volume manager, including the Linux Logical Volume Manager, the

 HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 71:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have



                                                 -22-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 244 of 312 PageID #:
                                    5454



 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 72:

        All communications from or to any of the named inventors or any other person employed

 by or otherwise associated with You or Intellectual Discovery, and all documents authored by,

 reviewed by, or in the possession of any such persons, that mentions, discusses, analyzes, or

 otherwise relates to any logical volume manager, including the Linux Logical Volume Manager,

 the HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 72:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.




                                                 -23-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 245 of 312 PageID #:
                                    5455



 REQUEST FOR PRODUCTION NO. 73:

        All communications, including to or from the named inventors or any other person

 employed by or otherwise associated with You or Intellectual Discovery, mentioning or otherwise

 related to the ’436 Patent.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 73:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 74:

        All communications, including to or from the named inventors or any other person

 employed by or otherwise associated with You or Intellectual Discovery, and all documents

 authored by, reviewed by, or in the possession of any such persons, related to the opinion, belief,

 or question that any other person or product infringed any claim of the ’436 Patent.




                                                 -24-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 246 of 312 PageID #:
                                    5456



 RESPONSE TO REQUEST FOR PRODUCTION NO. 74:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent

 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.

 REQUEST FOR PRODUCTION NO. 75:

        A copy of all publications by the named inventors or any other person employed by or

 otherwise associated with You or Intellectual Discovery that mentions, discusses, analyzes, or

 otherwise relates to any logical volume manager, including the Linux Logical Volume Manager,

 the HP-UX Logical Volume Manager, and the AIX Logical Volume Manager.

 RESPONSE TO REQUEST FOR PRODUCTION NO. 75:

        Sequoia specifically incorporates its general objections herein as if fully set forth in

 response to this request. Sequoia objects to this request to the extent it seeks production of

 documents protected from discovery by the attorney-client privilege, attorney work product

 doctrine or any other applicable privilege or immunity. Sequoia objects to this request to the extent




                                                 -25-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 247 of 312 PageID #:
                                    5457



 it seeks documents “from inventors of the Patent-in-Suit or their agents” that are not in custody or

 control of Sequoia.

        Subject to its general and specific objections, Sequoia will produce relevant, responsive,

 nonprivileged documents to the extent such documents exist, are in the possession, custody, or

 control of Sequoia, and are located after a reasonable search. To the extent such documents have

 not previously been produced, Sequoia expects to begin producing such documents as PDF files

 (or, alternatively, TIFF images) by May 7, 2020.



        Dated: April 23, 2020

        OF COUNSEL:                                 BAYARD, P.A.

        Nate Dilger                                 /s/ Stephen B. Brauerman
        Deepali Brahmbhatt                          Stephen B. Brauerman (#4952)
        One LLP                                     600 N. King Street, Suite 400
        4000 MacArthur Blvd.                        Wilmington, DE 19801
        East Tower, Suite 500                       (302) 655-5000
        Newport Beach, CA 92660                     sbrauerman@bayardlaw.com
        ndilger@onellp.com
        dbrahmbhatt@onellp.com                      Attorneys for Plaintiff and Counterclaim-
                                                    Plaintiff Sequoia Technology, LLC.
        John Lord
        One LLP
        9301 Wilshire Blvd.
        Penthouse Suite
        Beverly Hills, CA 90210
        jlord@onellp.com




                                                -26-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 248 of 312 PageID #:
                                    5458




             EXHIBITS J­M
       REDACTED IN THEIR ENTIRETY
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 249 of 312 PageID #:
                                    5459




                              EXHIBIT N
    Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 250 of 312 PageID #:
                                        5460




                                                        1301 Pennsylvania Avenue, N.W.
                                                            Washington, D.C. 20004
          Anders P. Fjellstedt                                  United States
        To Call Writer Directly:                                                                                         Facsimile:
           +1 202 389 5985                                      +1 202 389 5000                                       +1 202 389 5200
     anders.fjellstedt@kirkland.com
                                                               www.kirkland.com



                                                              August 2, 2020
     Via E-mail

     One LLP
     9301 Wilshire Boulevard
     Penthouse Suite
     Beverly Hills, CA 90210

                                      Re: Sequoia Technology, LLC v. Dell, Inc. et al., C.A. No. 18-cv-01127-LPS-
                                      CJB (D. Del.), and consolidated cases
     Dear John,
             I write regarding issues with the discovery provided by ETRI and Sequoia in this litigation,
     which we have attempted to resolve with you numerous times in prior correspondence and meet and
     confers. We have therefore drafted joint discovery letters to the Court pursuant to the Scheduling
     Order paragraph 8(g)(ii)—one letter with ETRI and one with Sequoia. We accept your request to
     meet and confer early this week, so we propose Monday at 4:30 pm ET. Please be prepared to stay
     on the phone for as long as is necessary to discuss each issue. For that reason, we propose to also
     reserve Tuesday at 3:00 pm ET for any potential remaining conversation. If that is necessary. On
     both of the most recent meet and confers (June 17 and July 23), you ended the calls because you
     either had another commitment, or you said you were not prepared to talk about issues Red Hat had
     raised. Such delay by ETRI and Sequoia continues to prejudice Red Hat, waste time, and create
     unnecessary expense. To the extent ETRI and Sequoia are not prepared to address the issues on the
     meet and confer, or do not have sufficient information to assure Red Hat that they will remedy the
     issues, then Red Hat may need to so notify the Court.
              As I noted above, we have corresponded in depth regarding the issues in the draft joint
     discovery letters. For instance, please see my letters and emails of May 26; June 2, 8, 10 and 15;
     July 2, 7, 10, 13, 24, 27 and 28; and my other letter of August 2. The issues noted in the draft joint
     letters are as follows:
     ETRI Discovery Issues
     1. ETRI’s initial disclosures pursuant to FRCP 26(a) and disclosures pursuant to Delaware Default
        Standard for Discovery, including paragraph 3(b) identifying custodial and non-custodial data
        sources; and paragraphs 5(b) and 5(e). ETRI’s compliance with the Default Standard should
        include disclosure of ETRI’s search methodology including search terms, and for ETRI to
        preserve and provide the metadata of its produced documents, including custodian, file path,
        email subject, from, to, cc, bcc, date sent, time sent, date received, time received, filename,
        author, date created, date modified, and other information required under paragraph 5(e).


Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 251 of 312 PageID #:
                                    5461


 John Lord
 August 2, 2020
 Page 2

2. ETRI’s supplementation of its production of documents responsive to RFP Nos. 1, 2, 10, 11-13,
   16-17, 18, 26-29, 32-37 and 41-75, including document requests nos. 2, 26, 33, 35, 44-55-56,
   58-61, 63-66, 70 and 75, for which ETRI has not agreed to produce documents.

3. The deposition of ETRI pursuant to FRCP 30(b)(6) and Red Hat’s notice dated May 26, 2020.
   Relatedly, Red Hat seeks to obtain ETRI’s corporate testimony regarding Topics 4, 6-8, 13-14,
   17-18, 20-23, 25, 30-31, 33, 36-39 and 43-44 for which ETRI is not designating a witness.

4. ETRI’s supplementation of its responses to interrogatories nos. 3, 5-8 and 10-16.

Sequoia Discovery Issues
1. The continuation of the 30(b)(6) deposition of Sequoia and the Rule 30(b)(1) deposition of its
   employee Wooseok Yang. This includes Sequoia’s corporate testimony regarding Topic Nos. 4,
   6-8, 13, 18, 20, 22-23, 33 and 36-39, for which Sequoia is not designating a witness, and
   regarding Topic Nos. 2, 5, 9-12, 14-17, 19, 24, 26-29, 32, 34, and 35, for which Sequoia’s
   witness was not adequately prepared.

2. The duration and timing of depositions. This includes the present disputes regarding regarding
   the 30(b)(6) deposition of Sequoia and 30(b)(1) deposition Wooseok Yang mentioned in the
   above issue, and the deposition of Mr. Chang-Soo Kim scheduled to begin on August 31.
   Regarding the 30(b)(6) deposition of Sequoia and 30(b)(1) deposition Wooseok Yang, Red Hat
   contends that the combined length of the two depositions would be 14 hours in English or 28
   hours in Korean. Regarding the deposition of Mr. Chang-Soo Kim, Red Hat contends that it
   may last 14 hours in English or 28 hours in Korean. As a related issue, due to the pandemic and
   the necessity to conduct depositions remotely in different time zones, Red Hat contends that the
   parties may schedule Korean depositions by allocating their allowable hours over multiple
   mutually agreeable days (for instance, a translated 14 hour deposition may occur over three
   days, and not necessarily sequential).

3. Sequoia’s disclosures pursuant to Delaware Default Standard for Discovery paragraph 3(b)
   identifying non-custodial data sources; and paragraphs 5(b) and 5(e). Sequoia’s compliance
   with the Default Standard should include disclosure of Sequoia’s search methodology including
   search terms, and for Sequoia to preserve and provide the metadata to preserve and provide the
   metadata of its produced documents, including custodian, file path, email subject, from, to, cc,
   bcc, date sent, time sent, date received, time received, filename, author, date created, date
   modified, and other information required under paragraph 5(e).

4. Sequoia’s supplement of its production of documents responsive to RFP Nos. 1, 2, 4-5, 10-13,
   16-17, 28-29, 32-37, 41-43, 65, 67-68, 70 and 72-74.

5. Sequoia’s search for the documents of custodians including Farshad Farjami, Samsoo Kim, and
   employees of Intellectual Discovery.

6. Sequoia’s supplementation of its responses to interrogatories nos. 1 and 3-16.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 252 of 312 PageID #:
                                    5462


 John Lord
 August 2, 2020
 Page 3


7. Sequoia’s claims of privilege and its production of a privilege log of withheld documents.

        As for ETRI issue #4 and Sequoia issue #6, your email of July 24 indicates that Sequoia and
ETRI will supplement their responses to Interrogatory Nos. 3, 4, 5, and 12, but you note some
caveats. In order to resolve this issue without burdening the Court, please confirm the following
specifics as to what information you will provide in your August 14 supplemental response:
       Interrogatory No. 3 generally seeks information regarding any product “that embodies or
       that you have contended embodies or practices (either currently or in the past) any claim of
       the Patent-in-Suit.” Sequoia and ETRI shall supplement their responses to include who
       designed and made such product; whether such product was publicly used, sold, or offered
       for sale; whether such product was licensed to practice the Patent-in-Suit; whether such
       product was marked with the number of the Patent-in-Suit; the identity of all related
       documents; and the identity of persons most knowledgeable about the factual bases for your
       response.
       Interrogatory No. 4 generally seeks information regarding alleged damages. Sequoia will
       supplement its response to describe the appropriate method of calculating damages it seeks
       in this case including any royalty base and rate; the date you contend the hypothetical
       negotiation would have occurred with respect to the Patent-in-Suit; the time period for
       which you contend you are entitled to recover damages from Red Hat due to any alleged
       infringement of the Patent-in-Suit; the identity of all related documents; and the persons
       most knowledgeable about the factual bases for your contentions. If Sequoia contends it
       may obtain pre-suit damages, provide explain the basis for that contention including
       addressing Booyo Linux and SANtopia Volume Manager in view of the burden on Sequoia
       as set forth in Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350 (Fed.
       Cir. 2017).
       Interrogatory No. 5 seeks information “relating to conception and reduction to practice” of
       the ‘436 patent, including the “priority date for which you contend for each claim, the dates
       and locations of conception and reduction to practice, both actual and constructive, and any
       alleged diligence from conception to reduction to practice.” Sequoia’s response consists
       solely of a citation to 238 pages of documents, mostly in Korean, and Sequoia provides no
       accompanying explanation. Sequoia and ETRI should supplement their responses to specify
       a priority date and provide a claim chart that identifies, on a claim by claim basis, the
       document or other information you contend establishes that priority date.
       Interrogatory No. 12 seeks information about “each Linux-based product or service for
       which ETRI has contributed to its research, development, marketing, sales, distribution,
       and/or support.” Sequoia and ETRI should supplement their responses to address at least
       Booyo Linux, Qplus, and N2OS, and include an identification of all technical documents,
       invention or research reports, domestic and worldwide sales and distribution documents, and
       evidence of commercial success related to such products or services; an identification of
       each version of such products or services, including the date each version was released; an
       identification of all employees, personnel, and individuals involved in each version, along
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 253 of 312 PageID #:
                                    5463


 John Lord
 August 2, 2020
 Page 4

       with a description of the role or contribution of each individual; and an identification of the
       three persons most knowledgeable about the factual bases for your response.


        I look forward to meeting and conferring with you on these issues tomorrow. Please do not
hesitate to reach out with any questions in the meantime.


                                                    Sincerely,


                                                    Anders P. Fjellstedt
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 254 of 312 PageID #:
                                    5464




                              EXHIBIT O
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 255 of 312 PageID #:
                                    5465

   From:           Fjellstedt, Anders P.
   To:             jlord@onellp.com; nlichtenberger@onellp.com; dbrahmbhatt@onellp.com; SBrauerman@bayardlaw.com;
                   ndilger@onellp.com; carledge@onellp.com; jballard@onellp.com; jliu@onellp.com
   Cc:             #Kirkland_Service_Sequoia; Egan, Brian P.; *JBlumenfeld@MNAT.com
   Subject:        Red Hat v. Sequoia: Delaware Default Disclosures by ETRI/Sequoia/ID
   Date:           Sunday, August 23, 2020 3:07:54 PM


  Nate and John,

  ETRI and Sequoia/ID’s supplemental ESI disclosures, including search terms, are facially deficient,
  and our review of Sequoia’s August 14th production of “ETRI” documents further confirms it. For
  instance, Sequoia’s and ETRI’s witnesses testify in Korean, but the proposed search terms are often
  English words without the Korean counterparts. We have therefore identified counterpart Korean
  words and phrases that ETRI/Sequoia/ID should have included as part of its proposed searches. In
  addition, we have included terms that ETRI/Sequoia/ID should have included in the searches. Please
  immediately confirm that ETRI/Sequoia/ID will include these terms in their ESI searches, along with
  appropriate Korean translations, so that the parties can possibly reduce the issues for adjudication
  by the Court in the upcoming hearing.        

  Korean counterpart words that should have been included for ETRI:
  1. 세코야 [Sequoia]
  2. “글로벌레이드 테크놀로지” [Global Raid Technology]
  3. “논리 볼륨” [Logical Volume]
  4. “산토피아” [SANTopia]
  5. “인텔렉추얼 디스커버리” [Intellectual Discovery]
  6. 김창수 [Chang-Soo Kim]
  7. 김경배 [Gyoung Bae Kim]
  8. 신범수 [Bum Joo Shin]

  Terms for ETRI
  1. “Linux Foundation” OR “리눅스 파운데이션”
  2. “open source” OR “오픈소스” OR “OSS” OR “공개 소프트웨어” OR “공개SW”
  3. Wooseok Yang OR “양우석”
  4. “Farshad Farjami” OR “Farshad” OR “Farjami”
  5. “Samsoo Kim” OR “김삼수”
  6. “Golden Wave Partners” OR “Golden Wave” OR “골든 왜이브 파트너” OR “골든 왜이브”
  7. “SAN-based Data Repository System” OR “SAN 기반 데이터 저장 시스템” OR “SDRS”
  8. Storage Area Network” OR “SAN” OR “저장 영역 네트워크”
  9. (“Intellectual Discovery” OR “인텔렉추얼 디스커버리”) AND (patent OR 특허)
  10. (“Korea IT Industry Promotion Agency” OR “Korea Invention Promotion Agency” OR “KIPA” OR
      “oss.or.kr” OR “한국발명진흥외” OR “키파”) AND Linux
  11. (“Telecommunications Technology Association” OR “TTA” OR “한국정보통신기술협회”) AND
      Linux
  12. “Red Hat” OR “RHEL” OR “레드햇”
  13. “Fedora” OR “페도라”
  14. “CentOS” OR “Community Enterprise Operating System” OR “센트오에스”
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 256 of 312 PageID #:
                                    5466

  Korean counterpart words that should have been included for Sequoia/ID:
  1. 세코야 [Sequoia]
  2. “글로벌레이드 테크놀로지” [Global Raid Technology]
  3. “논리 볼륨” [Logical Volume]
  4. “산토피아” [SANTopia]
  5. “인텔렉추얼 디스커버리” [Intellectual Discovery]
  6. 김창수 [Chang-Soo Kim]
  7. 김경배 [Gyoung Bae Kim]
  8. 신범수 [Bum Joo Shin]
  9. 리눅스 [Linux]
  10. “볼륨 매니저” [Volume Manager]
  11. 부요 [Booyo]

  Terms for Sequoia/ID:
  1. “Linux Foundation” OR “리눅스 파운데이션”
  2. ETRI OR “Electronics and Telecommunications Research Institution” OR “한국전자통신연구원”
  3. “Farshad Farjami” OR “Farshad” OR “Farjami”
  4. “Golden Wave Partners” OR “Golden Wave” OR “골든 왜이브 파트너” OR “골든왜이브”
  5. “SAN-based Data Repository System” OR “SDRS” OR “SAN 기반 데이터 저장 시스템”
  6. “Storage Area Network” OR “SAN” OR “저장 영역 네트워크”
  7. (“Intellectual Discovery” OR “인텔렉추얼 디스커버리”) AND (license OR 라이센스)
  8. “Red Hat” OR “RHEL” OR “레드햇”
  9. “Fedora” OR “페도라”
  10. “CentOS” OR “Community Enterprise Operating System” OR “센트오에스”

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com




  From: McIntee, Matt <matt.mcintee@kirkland.com>
  Sent: Monday, August 17, 2020 12:00 AM
  To: jlord@onellp.com; nlichtenberger@onellp.com; dbrahmbhatt@onellp.com;
  SBrauerman@bayardlaw.com; ndilger@onellp.com; carledge@onellp.com; jballard@onellp.com;
  jliu@onellp.com
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P.
  <began@MNAT.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: Red Hat v. Sequoia: Correspondence

  Counsel,
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 257 of 312 PageID #:
                                    5467


  Please see the attached letter from Anders Fjellstedt.

  Regards,

  Matt McIntee
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5230 M +1 240 418 9304
  F +1 202 389 5200
  ------------------------------------------------------------
  matt.mcintee@kirkland.com
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 258 of 312 PageID #:
                                    5468




                              EXHIBIT P
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 259 of 312 PageID #:
                                    5469

   From:              Deepali A. Brahmbhatt
   To:                Fjellstedt, Anders P.
   Cc:                John Lord; Nate Lichtenberger; Nate Dilger; sbrauerman; #Kirkland_Service_Sequoia; Egan, Brian P.;
                      *JBlumenfeld@MNAT.com
   Subject:           RE: Sequoia -- Mr. Kim Deposition
   Date:              Wednesday, August 26, 2020 9:27:30 PM




  Anders,
           We are on the same page with respect to deposition scheduling practices, in light of
  the pandemic and overseas witnesses in this case. With respect to your proposal, our edits are
  below:

      The Parties are to cooperate in good faith to schedule depositions reasonably
  accommodating the time zones of all participants, particularly in view of the commonplace
  remote depositions during the present pandemic. To facilitate reasonable accommodation,
  parties may break depositions over multiple days so that they occur during the participants’
  normal waking hours, to the extent possible. That said, the convenience of the witness takes
  precedence over the convenience of the attorneys. Additionally, any deposition lasting two
  days or more shall not be subject to the rule that the defending attorney cannot speak with
  witness. [Otherwise, its presents an unfair advantage to the deposing party.]
          At the same time, to avoid depositions lasting only a few hours over many days, each
          day of the deposition shall last at least 5 hours on the record, or until the limit of the
          deposition is exhausted.

              The following clarifies the duration of depositions, but does not displace any
              provisions in the Scheduling Order (D.I. 61).   Under Paragraph 8(e)(i) of the
              Scheduling Order, the parties are entitled to 7 hours per deposition. This means that a
              Rule 30(b)(1) may last up to 7 hours, and a Rule 30(b)(6) may last up to 7 hours. In
              the event a party designates multiple witnesses to provide testimony under Rule 30(b)
              (6), then those 7 hours may be allocated among them, in addition to the time limit set
              for each of their individual Rule 30(b)(1) depositions. Each inventor may be deposed
              for fourteen 14 hours. [For the reasons we have discussed previously] Deposition time
              limits are doubled if requiring translation from a foreign language. No single
              deposition of any one witness can exceed two consecutive business days, except by
              mutual agreement. If continuation past two consecutive business days is necessary to
              complete a deposition, and the parties do not agree to extend to the next consecutive
              business day, then the parties may schedule the deposition for the next available non-
              consecutive business day.

          Red Hat’s request to depose the inventor for 14/28 hours has no basis and is contrary to
  the parties understanding and express agreement, as we have discussed previously. This is a
  single patent with 4 claims. 7/14 hours is more than sufficient to depose the inventor. Red Hat
  has failed to explain the basis for your additional hours request.

          With respect to Mr. Kim, we propose that the deposition last 3 days, with 5 hours the
  first day beginning at 8am Korean time August 31; 5 hours the second day, and four hours the
  third day. This offer is subject to the waiver from the rule that the defending attorney cannot
  speak with witness during the pendency of the deposition. We have spoken to the witness and
  the earliest time he feels comfortable starting will be 8 am Korean time (4 pm PST, 7 pm
  EST).
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 260 of 312 PageID #:
                                    5470


         Also note that we offered 3 additional hours for Sequoia’s 30b6 deposition testimony
  that Red Hat has not responded to.

  Best regards,
  Deepali

  Deepali Brahmbhatt
  Partner - Intellectual Property & Privacy,
  One LLP,
  Palo Alto, CA 94303.
  (650) 600-1298
  dbrahmbhatt@onellp.com
  http://onellp.com/attorney/deepali-brahmbhatt/
  www.linkedin.com/in/deepali-brahmbhatt-88b367

  This electronic mail transmission may contain confidential or privileged information. If you
  believe you have received this message in error, please notify the sender by reply transmission
  and delete the message without copying or disclosing it.

  From: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Sent: Wednesday, August 26, 2020 10:56 AM
  To: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
  *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Deepali,

  As you know, Red Hat is seeking the Court’s relief regarding Sequoia/ETRI’s deposition scheduling
  practices, including the abridgment of depositions, and the timing. We are simply asking that
  Sequoia/ETRI abide by the Federal Rules and Scheduling Order in terms of the deposition duration,
  and cooperate in good faith to schedule depositions reasonably accommodating the time zones of
  all participants, particularly in view of the commonplace remote depositions during the present
  pandemic. For instance, Mr. Yang was required under the Scheduling Order to testify in the United
  States, but we accommodated his timezone by scheduling the deposition to start in the evening
  eastern time. During the August 11 meet and confer, we discussed these issues with your colleagues
  Nate Dilger, John Lord, Jonathan Ballard, and Joey Liu. Although no agreement was reached, given
  that the deposition of Mr. Chang-Soo Kim is scheduled to start August 31 @ 8:00 am (Korean) and
  our brief is due tomorrow, we wanted to take this final opportunity to seek Sequoia/ETRI’s
  agreement and spare the Court the dispute. Please let us know today if Sequoia/ETRI agrees to the
  following:

         The Parties are to cooperate in good faith to schedule depositions reasonably
         accommodating the time zones of all participants, particularly in view of the commonplace
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 261 of 312 PageID #:
                                    5471

           remote depositions during the present pandemic. To facilitate reasonable accommodation,
           parties may break depositions over multiple days so that they occur during the participants’
           normal waking hours, to the extent possible. At the same time, to avoid depositions lasting
           only a few hours over many days, each day of the deposition shall last at least 5 hours on the
           record, or until the limit of the deposition is exhausted.

           The following clarifies the duration of depositions, but does not displace any provisions in
           the Scheduling Order (D.I. 61).   Under Paragraph 8(e)(i) of the Scheduling Order, the parties
           are entitled to 7 hours per deposition. This means that a Rule 30(b)(1) may last up to 7
           hours, and a Rule 30(b)(6) may last up to 7 hours. In the event a party designates multiple
           witnesses to provide testimony under Rule 30(b)(6), then those 7 hours may be allocated
           among them, in addition to the time limit set for each of their individual Rule 30(b)(1)
           depositions. Each inventor may be deposed for fourteen 14 hours. Deposition time limits
           are doubled if requiring translation from a foreign language. No single deposition of any one
           witness can exceed two consecutive business days, except by mutual agreement. If
           continuation past two consecutive business days is necessary to complete a deposition, and
           the parties do not agree to extend to the next consecutive business day, then the parties
           may schedule the deposition for the next available non-consecutive business day.

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com



  From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Sent: Thursday, July 30, 2020 4:39 PM
  To: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
  *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Anders:

          Your email does not address our prior arguments on this issue regarding the length of
  the inventor depositions. We are repeating what we have said earlier. Regarding the length of
  the deposition, please note that the Scheduling Order states that “No single deposition of any
  one witness can exceed two consecutive business days, except by mutual agreement.” Red Hat
  has argued that the preceding sentence regarding translations doubles the length to four days.
  That is not consistent with the parties negotiations. During the parties negotiations, the parties
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 262 of 312 PageID #:
                                    5472

  directly addressed this issue and confirmed that the doubling for translated depositions related
  to the hourly limits set forth in the paragraph, not to the consecutive day limit. The attached
  emails confirm this. As shown in the attached emails, Defendants and Red Hat proposed a red
  line edit to this sentence to state “with the exception of a translated inventor deposition.” Red
  Hat’s counsel then stated on Sept. 18 at 12:45 that “In paragraph 8(e), we removed our
  proposal that translated inventor depositions could extend past two consecutive business
  days.” This edit confirms that Defendants and Red Hat did not intend for the consecutive day
  limit to apply for all translated depositions, or else there would be no need to exempt a
  translated inventor deposition. Red Hat is now trying to back away from its prior position.

           We cannot offer Mr. Kim for more than two consecutive days (and as mentioned
  earlier we do not believe there is any such need given the single patent and four asserted
  claims at issue). We can offer Mr. Kim on Aug. 31 starting at 8 am Korean time. The witness
  has expressed the comfort level of starting only at 9 am Korean time, but we convinced him to
  start at 8am Korean time. He does not feel comfortable starting earlier. Thus, we have offered
  this concession for an 8am start time.

  Best regards,
  Deepali


  Deepali Brahmbhatt
  Partner - Intellectual Property & Privacy,
  One LLP,
  Palo Alto, CA 94303.
  (650) 600-1298
  dbrahmbhatt@onellp.com
  http://onellp.com/attorney/deepali-brahmbhatt/
  www.linkedin.com/in/deepali-brahmbhatt-88b367

  This electronic mail transmission may contain confidential or privileged information. If you
  believe you have received this message in error, please notify the sender by reply transmission
  and delete the message without copying or disclosing it.

  From: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Sent: Tuesday, July 28, 2020 6:26 AM
  To: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
  *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Deepali,

  We ask again for you and Sequoia to conduct depositions according to the Federal Rules, the Local
  Rules, and the Scheduling Order, and to accept reasonable proposals regarding the timing for
  depositions in this case, which often span half the globe. There is no valid reason for Sequoia to
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 263 of 312 PageID #:
                                    5473

  fight these issues, and it ultimately wastes the parties’ time and resources. Sequoia unilaterally
  concluded the deposition of Mr. Yang and Sequoia far short of the allotted time, and now Sequoia is
  attempting to abridge Mr. Chang-Soo Kim’s deposition before it even starts -- thus further
  demonstrating a pattern of withholding discovery from Red Hat that we may soon need to bring to
  the Court’s attention. Your email below simply ignores the plain language of the Scheduling Order.

  Your position that Sequoia will withhold Mr. Kim’s deposition unless Red Hat agrees to a limited
  duration deposition (in contravention of the Scheduling Order) is unreasonable. Indeed, such a
  position unnecessarily forces disputes to the Court prematurely. It makes much more sense for
  Sequoia to allow Red Hat to question Mr. Kim for the duration that Sequoia allows, and you
  apparently believe that “7 hours (14 hours translated) more than suffices,” despite that the
  Scheduling Order prescribes more. After questioning Mr. Kim for the time allowed by Sequoia, Red
  Hat could reserve the right to seek the Court’s relief to obtain the balance of time as allotted by the
  Scheduling Order (up to another 7 hours, then doubled for translation). As I’m sure you’d agree, at
  that point the parties would have a better sense as to whether a dispute remains. As for the timing,
  we again request to start on August 31 (Korean) at a compromise time such as 7:00 am Korean /
  6:00 pm ET, or at 7:00 pm Korean / 6:00 am ET, and last for approximately 5 hours of record time
  each session, until Sequoia imposes its unilateral limit (of 14 hours total due to translation). Please
  let us know immediately if Sequoia agrees.

  Finally, your accusations about Red Hat’s questioning of Mr. Yang are wrong and not helpful to this
  discussion. The transcript speaks for itself and demonstrates that the questioning of Mr. Yang was
  proper.

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com



  From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Sent: Sunday, July 19, 2020 11:04 PM
  To: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
  *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: Re: Sequoia -- Mr. Kim Deposition


  Anders:
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 264 of 312 PageID #:
                                    5474

      This case involves a single patent with 4 asserted claims. 7 hours (14 hours translated) more than suffices. We saw
      from Mr. Yang’s deposition that Red Hat uses its deposition time improperly and inefficiently -- repeatedly asking
      the same question over and over again in an attempt to intimidate the deponent. The parties also agreed that no
      deposition will last two days, and Red Hat specifically asked to exclude inventor depositions to allow it to last 14
      hours, but removed that restriction when arguing to the Court. And as explained in FN2, there is only one Defendant
      Group asking the questions, and so there is no need for additional time to allow other Defendants to question the
      witness. We will not proceed unless there is agreement that the deposition will not last 7 hours /14 translated
      hours.


      Subject to agreement as to the duration, we confirm August 31st (Korea time) for Dr. Kim’s deposition.

      On Jul 17, 2020, at 10:28 AM, Fjellstedt, Anders P. <afjellstedt@kirkland.com> wrote:

  ﻿
      Deepali,

      Regarding Mr. Chang Soo Kim’s deposition, we agree to start on August 31. Per the Scheduling
      Order, we are allowed 14 hours of testimony on the record, and that is doubled since you request
      that it be translated. Regarding the start time of the deposition, your request to start at 9:00 am
      Korean time ignores all of Red Hat’s consistent attempts to compromise and distribute the time-
      zone inconvenience over all the parties. I.e., we’ve previously proposed timing that would require
      one party to get up a few hours early (Sequoia) and other to stay up a few hours late (Red Hat), and
      the accommodation was balanced. To make that even more convenient for the parties and come
      closer to your proposed time, we could start Mr. Kim’s deposition at 8:00 am Korean time and break
      it into sessions of roughly 5 hours each. The days need not be sequential, and presently we could
      accommodate each of the days you proposed.

      I also note that your continued insistence that “At no time did Red Hat respond as to whether
      August 10, 11, or 12 works. Still today, Red Hat has not responded.” is plainly contrary to fact. In my
      June 28th email I directly responded -- accepting Mr. Kim’s deposition to start on August 12th and
      requesting a specific start time: “We would then agree to take his deposition starting at 4:00 am on
      August 12th Korean time (and we note that it may extend to the subsequent days, likely due to
      translation).” You, however, did not respond regarding Mr. Kim’s deposition until, weeks later, you
      unilaterally canceled the deposition. I note your misrepresentation because it has already
      prejudiced Red Hat.

      Best regards,

      Anders P. Fjellstedt
      ------------------------------------------------------------
      KIRKLAND & ELLIS LLP
      1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
      T +1 202 389 5985 M +1 703 350 6473
      F +1 202 389 5200
      ------------------------------------------------------------
      anders.fjellstedt@kirkland.com



      From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 265 of 312 PageID #:
                                    5475

  Sent: Thursday, July 16, 2020 2:17 PM
  To: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Cc: John Lord <jlord@onellp.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate
  Dilger <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; Egan, Brian P.
  <began@MNAT.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: Re: Sequoia -- Mr. Kim Deposition

  Anders,

  Your email confirms our point. At no time did Red Hat respond as to whether August 10, 11,
  or 12 works. Still today, Red Hat has not responded. In any event, as we indicated those days
  no longer work. Sequoia can offer Mr. Kim for deposition on Sept. 1, 2, or 3 (local Korea
  time) to take place by video. You requested days in August, and we can confirm that Aug. 31
  can also work.

  We note that Sequoia has been more than reasonable in scheduling deposition dates. For
  example, Red Hat served its first depo notice on May 26, 2020, and Sequoia promptly
  produced its witness on July 14-16 in response to this notice. Similarly, Red Hat served its
  depo notice for Mr. Kim on May 12, 2020, and Sequoia offered August 10, 11, or 12, and now
  without hearing back form Red Hat has offered dates three weeks later. This stands in stark
  contrast to Red Hat, who has delayed producing a witness. Sequoia first served its depo notice
  on January 22, 2020, and after months of asking for dates, Red Hat produced Mr. McGrath on
  June 19, 2020, and then for only one topic. Red Hat still has not produced witnesses for many
  of the topics from this January notice. Please advise as soon as possible whether one day from
  Aug. 31-Sept. 3 work for you. The deposition will require a translator and the inventor has
  indicated that the earliest start time can be 9 am local Korea time.

  Best regards,
  Deepali

  From: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Sent: Tuesday, July 14, 2020 1:34 PM
  To: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>; John Lord <jlord@onellp.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger
  <nlichtenberger@onellp.com>; Nate Dilger <ndilger@onellp.com>; sbrauerman
  <sbrauerman@bayardlaw.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>; Egan,
  Brian P. <began@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Deepali,

  Your allegation that “Red Hat did not respond” to your June 26th email regarding Mr. Kim’s
  deposition is incorrect. I responded on June 28th, and we have been waiting for you to confirm at
  what time of day Mr. Kim could be available on the days you proposed. Therefore, your unilateral
  attempt to reschedule Mr. Kim’s deposition and blame us for it is improper. Specifically, you ignore
  the email thread on which we discussed Mr. Kim’s deposition and exchanged over a dozen emails
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 266 of 312 PageID #:
                                    5476

  regarding the scheduling of various depositions (titled “Red Hat v. Sequoia: deposition scheduling”).
  In a July 7th email where we were discussing Mr. Kim’s and Mr. Yang’s deposition, I proposed:

           “another compromise -- the parties could agree to continue each deposition over several
           days as needed. That way the (Red Hat) attorney on eastern time can adjourn a deposition
           at a manageable time (e.g., 11pm, midnight, or later if the attorney is up for going later into
           the night). This would mean that a deposition may go for only a few hours each day, given
           the start times you mention in your email. Please confirm whether this works for you and
           the witnesses. This arrangement could also provide the flexibility of conducting blocks of the
           depositions in the morning eastern time which would be the evening Korean time. Please
           also confirm Mr. Kim’s start time, whether Messrs. Yang and Kim require translation services
           (which would also affect the duration of the depositions), and that Mr. Yang as Sequoia’s
           30(b)(6) witness will be prepared to testify to topics 1-3, 5, 9-12, 14-17, 19, 21, 24-32, 34,
           35, 40-50.”

  You later responded for Mr. Yang’s timing and that both witnesses would require translation, but we
  have been awaiting your response on Mr. Kim’s timing. (correspondence attached for your
  convenience). In view of the full record of correspondence regarding Mr. Kim’s deposition, please
  confirm he is available for deposition on the same or other dates in August, and provide us the
  proposed start time we requested a week ago.  

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com



  From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Sent: Tuesday, July 14, 2020 1:00 PM
  To: John Lord <jlord@onellp.com>; Fjellstedt, Anders P. <afjellstedt@kirkland.com>; DeCoro,
  Christopher <christopher.decoro@kirkland.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger
  <nlichtenberger@onellp.com>; Nate Dilger <ndilger@onellp.com>; sbrauerman
  <sbrauerman@bayardlaw.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition


                  On June 26, 2020, Sequoia offered dates for Mr. Kim’s deposition and asked that Red Hat
  advise us which days it prefers. Red Hat did not respond. Those days are now not available. Sequoia
  can offer Mr. Kim for deposition on Sept. 1, 2, or 3 (local Korea time) to take place by video. Please
  let us know if one of these days work for you.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 267 of 312 PageID #:
                                    5477



  Deepali Brahmbhatt
  Partner - Intellectual Property & Privacy,
  One LLP,
  Palo Alto, CA 94303.
  (650) 600-1298
  dbrahmbhatt@onellp.com
  http://onellp.com/attorney/deepali-brahmbhatt/
  www.linkedin.com/in/deepali-brahmbhatt-88b367

  This electronic mail transmission may contain confidential or privileged information. If you
  believe you have received this message in error, please notify the sender by reply transmission
  and delete the message without copying or disclosing it.

  From: John Lord <jlord@onellp.com>
  Sent: Friday, June 26, 2020 7:56 AM
  To: Anders Søborg Olsen - Patrade <aso@patrade.dk>; DeCoro, Christopher
  <christopher.decoro@kirkland.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Deepali A. Brahmbhatt
  <dbrahmbhatt@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; Blumenfeld, Jack
  <JBlumenfeld@MNAT.com>
  Subject: Sequoia -- Mr. Kim Deposition

  Counsel,

              In response to the 30(b)(1) deposition notice for Mr. Chang-Soo Kim, he can be
  available for deposition on August 10, 11, or 12, during local Korean business hours. Given
  the pandemic and mandatory 14 day quarantine in South Korea, the deposition will proceed by
  video, unless circumstances change. Please confirm that one of these days work for you.

  Regards,

  John

  --
  John E. Lord
  One LLP
  9301 Wilshire Blvd., PH
  Beverly Hills, CA 90210
  310-954-9497
  jlord@onellp.com


  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 268 of 312 PageID #:
                                    5478

  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 269 of 312 PageID #:
                                    5479




                              EXHIBIT Q
                Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 270 of 312 PageID #:
                                                         5480
                        Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


Red Hat, Inc. makes, uses, sells or offers for sale in the United States products operating the Red Hat Enterprise Linux (RHEL)
operating system that allows users to configure and dynamically expand logical volumes (“Red Hat Enterprise Linux Products”). Red
Hat, Inc. infringes one or more claims of US Patent No. 6,718,436. Nothing in this claim chart should be interpreted as an
acquiescence to or assertion of a particular claim construction by Sequoia Technology LLC. The cited evidence discloses each claim
limitation as a whole and specific citations are exemplary only.
     US Patent        Red Hat Enterprise Linux 8 (representative version of version 4 or later)
     No.
     6,718,436
1    1. A method      Red Hat Enterprise Linux Products include a method for managing a logical volume in order to support
     for managing     dynamic online resizing and minimizing a size of metadata. Red Hat Enterprise Linux Products include Logical
     a logical        Volume Manager (LVM) which performs volume management. “Volume management creates a layer of
     volume in        abstraction over physical storage, allowing you to create logical storage volumes… the hardware storage
     order to         configuration is hidden from the software so it can be resized and moved without stopping applications or
     support          unmounting file systems.”
     dynamic          Red Hat Enterprise Linux is sold as software that is downloaded with subscription or evaluation license.
     online           https://access.redhat.com/downloads.
     resizing and
     minimizing a     Red Hat Enterprise Linux is also sold as factory-installed on computer readable medium with computer
     size of          hardware sold by Red Hat Customers. See, e.g.,https://www.dell.com/en-
     metadata, said   us/work/shop/overview/cp/linuxsystems;
     method           https://techlibrary.hpe.com/us/en/enterprise/servers/supportmatrix/redhat_linux.aspx;
     comprising       https://access.redhat.com/ecosystem/hardware/3466681;
     steps of:        https://www.supermicro.com/support/resources/OS/C612_X10.cfm.

                      Such factory installation is also be pre-configured with software RAID logical volume configurations. Id; Dell
                      quotation of Linux server preloaded with Red Hat Linux and pre-configured with Software Raid; see also, e.g.,
                      https://i.dell.com/sites/csdocuments/Product_Docs/en/dell-emc-poweredge-t140-spec-sheet.pdf.


                      Red Hat Enterprise Linux 8: Configuring and managing logical volumes, p. 6




                                                                 -1-
                 Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 271 of 312 PageID #:
                                                          5481
                         Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


     US Patent         Red Hat Enterprise Linux 8 (representative version of version 4 or later)
     No.
     6,718,436

1F   a disk            Red Hat Enterprise Linux Products include metadata that includes a disk partition table containing information
     partition table   of a disk partition in which the metadata is stored. For example, the metadata includes a table of physical
     containing        volumes.
     information
     of a disk
     partition in      https://access.redhat.com/documentation/en-
     which the         us/red_hat_enterprise_linux/7/html/logical_volume_manager_administration/logical_volumes
     metadata is
     stored;




                                                                  -86-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 272 of 312 PageID #:
                                                     5482
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436


                An excerpt of the metadata stored on the /dev/sde2 partition of a Dell PowerEdge T140 Tower server running
                Red Hat Enterprise Linux 8 illustrates a table of physical volumes, including “information of a disk partition in
                which the metadata is stored,” namely, sde2.




                                                            -87-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 273 of 312 PageID #:
                                                     5483
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                                                         -88-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 274 of 312 PageID #:
                                                     5484
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                                                         -89-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 275 of 312 PageID #:
                                                     5485
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                For example, the physical_volume and volume_group data structures include information of a disk partition.

                /lvm2/lib/metadata/pv.h




                /lvm2/lib/metadata/vg.h




                                                         -90-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 276 of 312 PageID #:
                                                     5486
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                /lvm2/lib/metadata/vg.h




                                                         -91-
                Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 277 of 312 PageID #:
                                                         5487
                        Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


    US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
    No.
    6,718,436




1H an extent        Red Hat Enterprise Linux Products include metadata that includes an extent allocation table for indicating
   allocation       whether each extent in the disk partition is used or not used. For example, the metadata includes a table of
   table for        physical volumes, each with “the offset to the start of the first extent within the physical volume (in sectors)”
   indicating       and “the number of extents,” and a table of logical volume segments, each with “a mapping applied to an


                                                                -101-
           Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 278 of 312 PageID #:
                                                    5488
                   Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent        Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436
whether each     ordered list of physical segments or logical volume segments.”
extent in the
disk partition   https://access.redhat.com/documentation/en-
is used or not   us/red_hat_enterprise_linux/7/html/logical_volume_manager_administration/logical_volumes
used; and




                 An excerpt of the metadata stored on the /dev/sde2 partition of a Dell PowerEdge T140 Tower server running
                 Red Hat Enterprise Linux 8 illustrates a table of physical volumes, each with “the offset to the start of the first


                                                             -102-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 279 of 312 PageID #:
                                                     5489
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436
                extent within the physical volume (in sectors)” and “the number of extents”:




                                                          -103-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 280 of 312 PageID #:
                                                     5490
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                An excerpt of the metadata stored on the /dev/sde2 partition of a Dell PowerEdge T140 Tower server running
                Red Hat Enterprise Linux 8 illustrates a table of logical volume segments, each with “a mapping applied to an
                ordered list of physical segments or logical volume segments.”




                                                          -104-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 281 of 312 PageID #:
                                                     5491
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                                                        -105-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 282 of 312 PageID #:
                                                     5492
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                LVM displays examples of information indicating whether each extent in the disk partition is used or not used
                when the user enters the pvdisplay command.




                                                          -106-
            Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 283 of 312 PageID #:
                                                     5493
                    Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


US Patent       Red Hat Enterprise Linux 8 (representative version of version 4 or later)
No.
6,718,436




                For example, the physical_volume data structure and pv_segment data structure include information
                indicating whether each extent in the disk partition is used or not used

                \lvm2\lib\metadata\pv.h




                /lvm2/lib/metadata/pv.h


                /lvm2/lib/metadata/metadata-exported.h



                                                         -107-
                 Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 284 of 312 PageID #:
                                                          5494
                         Red Hat Enterprise Linux Products Infringement of US Patent No. 6,718,436


     US Patent        Red Hat Enterprise Linux 8 (representative version of version 4 or later)
     No.
     6,718,436




1I   a mapping        Red Hat Enterprise Linux Products include metadata that includes a mapping table for maintaining a mapping
     table for        information for a physical address space corresponding to a logical address space which is a continuous address
     maintaining a    space equal in size of storage space to an entirety of said logical volume. For example, the metadata includes a
     mapping          table of logical volume segments, each with “a mapping applied to an ordered list of physical segments or
     information      logical volume segments.”
     for a physical
     address space    https://access.redhat.com/documentation/en-
     corresponding    us/red_hat_enterprise_linux/7/html/logical_volume_manager_administration/logical_volumes
     to a logical
     address space
     which is a
     continuous
     address space
     equal in size
     of storage
     space to an
     entirety of
     said logical
     volume.




                                                                 -108-
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 285 of 312 PageID #:
                                    5495




                              EXHIBIT R
    Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 286 of 312 PageID #:
                                        5496




                                                         1301 Pennsylvania Avenue, N.W.
                                                             Washington, D.C. 20004
          Anders P. Fjellstedt                                   United States
        To Call Writer Directly:                                                                                          Facsimile:
           +1 202 389 5985                                       +1 202 389 5000                                       +1 202 389 5200
     anders.fjellstedt@kirkland.com
                                                                www.kirkland.com




                                                                 June 2, 2020
           Via E-mail
           One LLP
           9301 Wilshire Boulevard
           Penthouse Suite
           Beverly Hills, CA 90210

                              Re: Sequoia Technology, LLC v. Dell, Inc. et al., C.A. No. 18-cv-01127-
                              LPS-CJB (D. Del.), and consolidated cases
          Dear John and Deepali,

                  I write regarding Sequoia and ETRI’s responses to Red Hat’s interrogatories.
          Interrogatory No. 3 generally seeks information regarding any product “that embodies or that
          you have contended embodies or practices (either currently or in the past) any claim of the Patent-
          in-Suit.” Interrogatory No. 4 generally seeks information regarding alleged damages. Nowhere
          in these interrogatories does Sequoia address SANtopia Volume Manager and Booyo Linux,
          despite that Red Hat has brought up these embodiments several times in this litigation. See Arctic
          Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1366 (Fed. Cir. 2017).

                   Although a further proffer by Red Hat is not necessary on this score, to advance the issue,
          Red Hat provides the following summary. ETRI distributed articles in the United States that (under
          Sequoia’s apparent interpretation of the ’436 patent) embody claims of the ’436 patent, including
          at least claim 8. On information and belief, these articles included the SANtopia Volume Manager
          and the accused Linux Logical Volume Manager version 2 and later versions, which was included
          as a component of various distributions of Linux from ETRI, including Booyo Linux. It appears
          that Sequoia failed to mark those articles with the number of the ’436 patent (or otherwise comply
          with the marking requirements of § 285 in any other manner, such as virtual marking). “If a
          patentee who makes, sells, offers for sale, or imports his patented articles has not ‘given notice of
          his right’ by marking his articles pursuant to the marking statute, he is not entitled to damages
          before the date of actual notice.” Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d
          1350, 1366 (Fed. Cir. 2017). At the very least, ETRI and Sequoia have failed to meet their burden
          of proving either that SANtopia Volume Manager and Booyo Linux were in fact marked, or were
          not required to be marked:

                    [A]n alleged infringer who challenges the patentee's compliance with § 287 bears
                    an initial burden of production to articulate the products it believes are unmarked
                    “patented articles” subject to § 287. To be clear, this is a low bar. The alleged


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 287 of 312 PageID #:
                                    5497




 Sequoia & ETRI
 June 2, 2020
 Page 2
        infringer need only put the patentee on notice that he or his authorized licensees
        sold specific unmarked products which the alleged infringer believes practice the
        patent. The alleged infringer's burden is a burden of production, not one of
        persuasion or proof.... Once the alleged infringer meets its burden of production,
        however, the patentee bears the burden to prove the products identified do not
        practice the patented invention.

 Arctic Cat, 876 F.3d at 1368.

          SANtopia Volume Manager purportedly was a product that the named inventors developed
 at ETRI during their work that led to the application from which the ’436 patent issued. SANtopia
 Volume Manager is described in two papers authored by the named inventors cited on the face of
 the patent, SANtopia Volume Manager in SAN Environments [hereinafter “SANtopia Volume
 Manager”], D.I. 113-6 (SEQUOIA000170-SEQUOIA000173), and Volume Management in SAN
 Environment, D.I. 113-7 (SEQUOIA000176-SEQUOIA000181). The disclosure of the two papers
 bears substantial similarities to that of the ’436 patent, including many of the same figures.
 Compare the ’436 patent at Fig. 2 with Fig. 2 in SANtopia Volume Manager, SEQUOIA000171
 and Fig. 2 in Volume Management in SAN Environment, SEQUOIA000178. SANtopia Volume
 Manager is also cited in additional papers published by the named inventors, as well as other
 authors associated with ETRI. See C. Kim, et al., Linux Cluster Volume Manager for SAN
 Environments, Korea Inst. of Comm. Sci., 184-187 (Apr. 2001); C. Kim, et al., Volume
 Management in SAN Environment, Proc. of the Eighth Int’l Conf. on Parallel and Distributed Sys.,
 Inst. of Electrical and Electronics Eng’r (IEEE), (Jan. 2001); S. Kim, et al., Metadata Management
 of SAN-Based Linux Cluster File System, Korea Info. Processing Soc’y, 367-374 (Dec. 2001); K.
 Rim, et al., Design and Implementation of a Performance Monitoring and Configuration
 Management Tool for SANtopia, Korea Society for Internet Information, 53-63 (Feb. 2003); G.
 Kim, et al., Design and Development of File System for Storage Area Networks, Int’l Conf. on
 Computational Sci. and Its Applications, 812-824 (2005); C. Kim, et al., C. Kim, A Method for
 Enhancing the Snapshot Performance in SAN Volume Manager, The 6th Int’l Conf. on Advanced
 Comm. Techn., Inst. of Electrical and Electronics Eng’r (IEEE) (Feb. 2004). During the
 prosecution of the ’436 patent, the examiner rejected the as-filed claims as anticipated by SANtopia
 Volume Manager; that is, the examiner determined that the SANtopia system disclosed in these
 patents embodied each and every element of the claims under consideration (including all elements
 of what would become the asserted claims). See SEQUOIA000252-SEQUOIA000254. The
 patentee did not contest the examiner’s finding, but instead argued successfully that the papers
 were not available as prior art. See SEQUOIA000276-SEQUOIA000277. Accordingly, the
 patentee conceded that SANtopia embodies the ’436 patent, and moreover that the patentee is
 barred through the doctrine of prosecution history estoppel from arguing that the papers do not
 disclose an embodiment of the ’436 patent.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 288 of 312 PageID #:
                                    5498




 Sequoia & ETRI
 June 2, 2020
 Page 3
         The aforementioned papers regarding the SANtopia Volume Manager (both those cited on
 the face of the patent, and other published subsequently) indicate that ETRI distributed the
 SANtopia Volume Manager to the general public, such as to other researchers in the field of
 computer science. On information and belief, computer-readable recording media containing the
 instructions of the SANtopia Volume Manager were distributed in, made in, or imported to the
 United States, including after the issue date of the ’436 patent on April 6, 2004, and any such
 media was not marked with the number of the ’436 patent. Because such computer-readable
 recording media containing the SANtopia Volume Manager embodied claim 8 of the ’436 patent
 (under Sequoia’s interpretation of that claim), and was an unmarked article distributed in the
 United States, ETRI and Sequoia are barred from pre-suit damages.

          Another omission from Sequoia’s responses to these interrogatories is Booyo Linux, which
 is a Linux distribution that was developed and distributed by ETRI starting in 2004. In the free
 and open source software community, a “distribution” of Linux refers to a specific collection of
 the free and open source Linux kernel (which is the core of the operating system, but which is not
 readily usable by an end user) together with other free and open source software packages, such
 as user interfaces, installation programs, and application software, that form a complete system
 that may be installed and used by an end user. Because of the permissive copyright licenses under
 which open source software is distributed, organizations may copy an existing Linux distribution
 (referred to as the “upstream distribution”), modify it, and then redistribute their modified Linux
 distribution (referred to as the “downstream distribution”). Relevant here, Booyo Linux is based
 on (i.e., is a downstream distribution of) the freely available Fedora distribution, which is
 sponsored by Red Hat. D.I. 130, Ex. 10 (“BOOYO is a localized version of the Fedora project
 promoted by Red Hat....”). When ETRI built Booyo Linux, it copied software packages from
 Fedora into its own software. Fedora contains the “lvm2” software package, which is the same
 Logical Volume Manager version 2 and later that Sequoia and ETRI now accuse of embodying
 and thus infringing the ’436 patent. See https://docs.fedoraproject.org/en-US/Fedora/14/html/
 Storage_Administration_Guide/ch-lvm.html. On information and belief, Booyo Linux contained
 the lvm2 package, and therefore was an embodiment of the ’436 patent. D.I. 130-9 (‘BOOYO’ is
 “[t]he Linux operating system (OS) based on the Korean standard Linux platform”); D.I. 130-8
 (“The domestic companies and KIPA and ETRI collaborated to develop the domestic standard
 first, and developed BOOYO, a standard open SW computing environment that meets the standard
 and does not degrade performance and functions compared to foreign products.”); TTAS.KO-
 05.0037 (RH-SEQ-00305735 to RH-SEQ-00305799) and TTAS.KO-05.0038 (RH-SEQ-
 00305800 to RH-SEQ-00305864) (and later versions); B. An, et al., Booyo: The Art of Open-
 Source Based Linux Operating System, The Korea Inst. of Info. Scientists and Eng’r, 34-41 (Jun.
 2006). ETRI additionally licensed and encouraged other Korea-based software developers
 (including WOWLINUX and IGETLINUX) to develop and distribute their own downstream
 distributions      based       on     Booyo      (such      as      “e-bazy”       and      “dicco”)
 https://m.etnews.com/200507030043. On information and belief, these distributions also included
 the lvm2 package and were embodiments of the ’436 patent.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 289 of 312 PageID #:
                                    5499




 Sequoia & ETRI
 June 2, 2020
 Page 4
         ETRI (and its licensees, including WOWLINUX and IGETLINUX) distributed Booyo and
 Booyo-based distributions to the general public. D.I. 130-9. Although intended for Korean-
 speaking users, distribution of Booyo and Booyo-based distributions were by no means limited to
 Korea, and on information and belief, computer-readable recording media containing the
 instructions of the Booyo-based distributions (including the accused lvm2 package) were
 distributed in, made in, or imported to the United States, including after the issue date of the ’436
 patent on April 6, 2004. On information and belief, such media was not marked with the number
 of the ’436 patent. Because such computer-readable recording media embodied claim 8 of the
 ’436 patent (under Sequoia’s interpretation of that claim), and was an unmarked article distributed
 in the United States, ETRI and Sequoia are barred from pre-suit damages, even if distribution
 ceased at some point subsequent to the issue date of the ’436 patent.

         Discovery in this case is ongoing, and Red Hat continues to seek discovery regarding these
 issues. In particular, ETRI and Sequoia have currently failed to provide any meaningful discovery
 directed to SANtopia and Booyo Linux, and have refused to respond to discovery regarding
 embodiments of the ’436 patent, despite that such discovery is uniquely within ETRI and Sequoia’s
 custody and control. Sequoia’s and ETRI’s failure to address this issue means that Sequoia has no
 legitimate basis to seek discovery regarding pre-suit damages.

         Sequoia’s response to Interrogatory No. 4 is further deficient in that it fails to provide any
 actual analysis of facts pertinent to damages. Sequoia has obtained discovery relating to damages
 but not included any of it in its interrogatory response, such as Red Hat’s sales information. If
 Sequoia continues to fail to articulate its damages theory based on the facts of this case, then
 Sequoia may not continue to burden Red Hat and the Customer Defendants with discovery requests
 having no clear connection to relevant damages discovery. For instance, Sequoia is currently
 seeking discovery from HPE, a Customer Defendant, and claiming that it relates to damages but
 providing no basis for the discovery, as we discussed in the May 12, 2020 Meet and Confer.
 Sequoia’s response also fails to identify “the persons most knowledgeable about the factual bases
 for your contentions.” Please immediately supplement your responses to address the full scope of
 these interrogatories. Please also produce copies of all versions of Booyo and SANtopia, and all
 documents in ETRI’s possession concerning Booyo or SANtopia.

         Interrogatory No. 5 seeks information “relating to conception and reduction to practice”
 of the ‘436 patent, including the “priority date for which you contend for each claim, the dates and
 locations of conception and reduction to practice, both actual and constructive, and any alleged
 diligence from conception to reduction to practice.” Sequoia’s response consists solely of a
 citation to 238 pages of documents, mostly in Korean, and Sequoia provides no accompanying
 explanation. See SEQUOIA005511-005749. Sequoia fails to allege any priority dates earlier than
 the patent filing. If Sequoia subsequently alleges a priority date earlier or later than the filing of
 the patent application that led to the ‘436 patent, that tardy allegation will severely prejudice Red
 Hat at least on account of the need for Red Hat to identify prior art. Sequoia’s response also fails
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 290 of 312 PageID #:
                                    5500




 Sequoia & ETRI
 June 2, 2020
 Page 5
 to identify “the persons most knowledgeable” about the facts related to the interrogatory, and their
 respective roles. Please immediately supplement your response to address these deficiencies and
 the full scope of the interrogatory, including your contentions as to the priority date of each
 asserted claim, and a claim chart that identifies, on an element-by-element basis, the evidence on
 which you intend to rely to establish that priority date.

         Interrogatory No. 6 generally seeks information related to “any offer, discussion,
 negotiation, or agreement to license (in part or in whole), sell, covenant not to sue, or grant other
 rights in the Patent-in-Suit or related technology, or any other licensing activity for the Patent-in-
 Suit or related technology.” Sequoia’s response consists solely of a citation to 28 pages
 (SEQUOIA005750-SEQUOIA005778), half of which are the ‘436 patent, most of the rest are
 claim charts, and the remaining is a 1.5 page cease and desist letter. Sequoia provides no
 explanation about the documents. Please confirm whether this letter is the only responsive event
 and non-privileged document, and immediately supplement your response to address the full scope
 of the interrogatory, including a narrative explanation and identification of knowledgeable people.

        Interrogatory No. 7 generally seeks information about the “ownership or other rights to
 the Patent-in-Suit.” Sequoia’s response cites, without explanation, to “SEQUOIA000001-
 000382,” and otherwise simply notes that patent assignment records are available at the USPTO.
 This response is deficient and omits highly relevant information. For instance, Sequoia fails to
 explain “the circumstances and details of any agreements, licenses, or royalty-sharing programs
 including between Sequoia and ETRI,” or identify knowledgeable people. Please immediately
 supplement your response to address the full scope of the interrogatory.

         Interrogatory No. 8 generally seeks information about “the current and former
 composition, ownership, and corporate structure of Sequoia and ETRI.” Sequoia’s response is
 limited to incorporating its “factual assertions regarding ownership from the Operative Complaint”
 and an unexplained citation to “SEQUOIA000001-SEQUOIA003798.” As an initial matter,
 Sequoia has not filed a “Complaint” in the Red Hat action. In Sequoia’s complaints of patent
 infringement against the Customer Defendants, Sequoia does not provide the information sought
 by this interrogatory. The unexplained citation to 3,798 pages also does not provide the
 information sought, and instead consists mostly of the patent and file history. Please immediately
 supplement your response to address the full scope of the interrogatory.

        Interrogatory No. 9 generally seeks Red Hat’s validity contentions. Sequoia’s response
 merely states that “Each claim of the ’436 patent is presumed to be valid under 35 U.S.C. § 282,
 and each claim is presumed to be novel and non-obvious under 35 U.S.C. §§ 102 and 103.” If
 Sequoia intends to only argue at trial the applicability of a presumption of validity under section
 282, then Sequoia need say no more. If Sequoia intends to argue other grounds of validity, then
 please immediately supplement your response to address the interrogatory. Your supplement
 should include, without limitation, your contentions as to whether any prior art reference identified
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 291 of 312 PageID #:
                                    5501




 Sequoia & ETRI
 June 2, 2020
 Page 6
 in Red Hat’s Invalidity Contentions are in fact not available as prior art, an identification of any
 element that you contend is not met by any identified prior art reference, and an identification of
 any objective indicia or secondary considerations of non-obviousness on which you intend to rely.

        Interrogatory No. 10: Sequoia’s response to this interrogatory relies on “its infringement
 contentions pursuant to paragraph 7(c)” and future undisclosed “expert opinions and testimony.”
 This interrogatory, however, seeks information regarding the differences between Accused
 Operating Systems and operating systems in use before the priority date of the ‘436 patent—not
 simply Sequoia’s infringement contentions— so, Sequoia’s response is incomplete. Please
 immediately supplement your response to address the full scope of the interrogatory.

        Interrogatory Nos. 11-16 seek information about the ownership, structure, products,
 business, and activities of Sequoia, ETRI, Intellectual Discovery, and related entities. Sequoia’s
 responses are either completely non-substantive or sparse at best. The lack of meaningful
 responses from Sequoia demonstrates that it is attempting to take advantage of being an alter-ego
 for ETRI, who ostensibly has much of the information sought, and that ploy is not proper. For
 example, in response to Interrogatory No. 12 which touches on the Booyo products discussed
 above, Sequoia claims that “Sequoia does not have any responsive information.” That is
 demonstrably false since Sequoia has access to ETRI’s information when it sees fit, including in
 response to Interrogatory No. 5 where it cites to ETRI documents it produced. Sequoia must
 immediately supplement its responses to address the full scope of the interrogatories.

         Sequoia’s responses to other interrogatories, including Interrogatory Nos. 1 and 2 are also
 deficient and will be addressed under separate cover. ETRI’s responses to all discovery requests
 are completely deficient, since ETRI has not provided any substantive responses whatsoever. Per
 the Court’s May 22, 2020 order, ETRI is subject to discovery and must supplement its responses
 immediately. See May 26, 2020 Fjellstedt Letter to Sequoia and ETRI.

         We request to meet and confer regarding Sequoia’s and ETRI’s deficient interrogatory
 responses, and propose June 4th at 5:00 pm eastern time. If Sequoia and ETRI are willing to
 provide supplemental responses to the aforementioned interrogatories by June 9th, then we can
 table the meet and confer until after the supplemental responses.



                                                      Sincerely,


                                                      Anders P. Fjellstedt
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 292 of 312 PageID #:
                                    5502




                              (;+,%,76
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 293 of 312 PageID #:
                                    5503



                           ,17+(81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)'(/$:$5(
                                              
 6(482,$7(&+12/2*<//&                           
                                                    
                       3ODLQWLII                 
        Y                                          &$1R /36  &-% 
                                                      &2162/,'$7(' 
 '(//,1&'(//7(&+12/2*,(6,1&DQGLWV          
 VXEVLGLDU\(0&&25325$7,21 $.$'(//               
 (0&                                               
                                                  
                       'HIHQGDQWV
 5('+$7,1&                                      
                                                    
                      3ODLQWLII                 
                                                    
       Y                                          
                                                    &$1R /36  &-% 
 6(482,$7(&+12/2*<//&DQG                        
 (/(&7521,&6$1'                                    
 7(/(&20081,&$7,2165(6($5&+                       
 ,167,787(                                       
                                                  
            'HIHQGDQWV              
 

          3/$,17,))5('+$7,1&¶62%-(&7,216$1'5(63216(6
    726(482,$¶66(&21'6(72)&20021,17(552*$725,(6 126 

        3XUVXDQW WR )HGHUDO 5XOHV RI &LYLO 3URFHGXUH  DQG  3ODLQWLII DQG &RXQWHUFODLP

 'HIHQGDQW 5HG +DW ,QF ³5HG +DW´  KHUHE\ VXEPLWV LWV UHVSRQVHV DQG REMHFWLRQV WR 6HTXRLD

 7HFKQRORJ\//&¶V ³6HTXRLD´ 6HFRQG6HWRI&RPPRQ,QWHUURJDWRULHV 1RV 5HG+DW¶V

 LQYHVWLJDWLRQLQWKLVPDWWHULVFRQWLQXLQJDQG5HG+DWUHVHUYHVWKHULJKWWRVXSSOHPHQWRUDPHQG

 LWVUHVSRQVHVDQGREMHFWLRQVWRWKHH[WHQWDOORZHGE\WKH)HGHUDO5XOHVRI&LYLO3URFHGXUHDQG

 WKH/RFDO5XOHVRIWKLV&RXUW
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 294 of 312 PageID #:
                                    5504



                                      *(1(5$/2%-(&7,216

         5HG +DW PDNHV WKH IROORZLQJ JHQHUDO REMHFWLRQV WR 6HTXRLD¶V &RPPRQ ,QWHUURJDWRULHV

 ZKLFK DSSO\ WR HDFK LQWHUURJDWRU\ UHJDUGOHVV RI ZKHWKHU WKH JHQHUDO REMHFWLRQV DUH VSHFLILFDOO\

 LQFRUSRUDWHGLQWRDQ\RIWKHVSHFLILFUHVSRQVHVDQGREMHFWLRQV

      5HG+DWLQFRUSRUDWHVE\UHIHUHQFHLWVREMHFWLRQVWR6HTXRLD¶V)LUVW6HWRI,QWHUURJDWRULHV

         6HTXRLD¶V )LUVW 6HW RI 5HTXHVWV IRU 3URGXFWLRQ DQG 6HTXRLD¶V )LUVW 1RWLFH RI 5XOH

          E  'HSRVLWLRQDVLIIXOO\VHWIRUWKKHUHLQ

      5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ SURWHFWHG IURP

         GLVFORVXUH E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUNSURGXFW GRFWULQH FRPPRQLQWHUHVW

         SULYLOHJH DQGRU DQ\ RWKHU DSSOLFDEOH SULYLOHJH LPPXQLW\ GRFWULQH RU SURWHFWLRQ

         LQFOXGLQJ ZLWKRXW OLPLWDWLRQ LQ FRQQHFWLRQ ZLWK WKH FRPPRQ LQWHUHVW GRFWULQH

          FROOHFWLYHO\ DV XVHG KHUHLQ ³SULYLOHJHG´   1RWKLQJ FRQWDLQHG LQ WKHVH REMHFWLRQV DQG

         UHVSRQVHV VKRXOG EH FRQVLGHUHG D ZDLYHU RI DQ\ DWWRUQH\FOLHQW SULYLOHJH ZRUNSURGXFW

         SURWHFWLRQRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUGRFWULQHLQFOXGLQJLQFRQQHFWLRQZLWKWKH

         FRPPRQLQWHUHVWGRFWULQH5HG+DWGRHVQRWLQWHQGWRSURGXFHGRFXPHQWVRUUHVSRQVHV

         WKDW ZRXOG GLYXOJH DQ\ SULYLOHJHG LQIRUPDWLRQ  $Q\ VXFK GLVFORVXUH LV LQDGYHUWHQW DQG

         VKDOOQRWEHGHHPHGDZDLYHURIDQ\DSSOLFDEOHSULYLOHJHRULPPXQLW\

      5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVWRLPSRVHXSRQ5HG+DWGXWLHV

         DQGRU UHVSRQVLELOLWLHV JUHDWHU WKDQ WKRVH LPSRVHG E\ WKH )HGHUDO 5XOHV RI &LYLO

         3URFHGXUH WKH /RFDO 5XOHV RI WKLV &RXUW DQ\ DSSOLFDEOH RUGHUV RI WKLV &RXUW RU DQ\

         VWLSXODWLRQRUDJUHHPHQWRIWKHSDUWLHV

      5HG +DW REMHFWV WR 6HTXRLD¶V GHILQLWLRQV DQG LQVWUXFWLRQV WR WKH H[WHQW WKH\ VHHN WR

         LPSRVH XSRQ 5HG +DW GXWLHV DQGRU UHVSRQVLELOLWLHV JUHDWHU WKDQ WKRVH LPSRVHG E\ WKH

         )HGHUDO5XOHVRI&LYLO3URFHGXUHWKH/RFDO5XOHVRIWKLV&RXUWDQ\DSSOLFDEOHRUGHUVRI


                                                      
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 295 of 312 PageID #:
                                    5505



       WKLV &RXUW RU DQ\ VWLSXODWLRQ RU DJUHHPHQW RI WKH SDUWLHV  5HG +DW IXUWKHU REMHFWV WR

       6HTXRLD¶VGHILQLWLRQVDQGLQVWUXFWLRQVWRWKHH[WHQWWKH\SXUSRUWWRDOWHUWKHSODLQPHDQLQJ

       DQGRUVFRSHRIDQ\VSHFLILFLQWHUURJDWRU\RQWKHJURXQGWKDWVXFKDOWHUDWLRQUHQGHUVWKH

       UHTXHVW YDJXH DPELJXRXV RYHUEURDG DQG XQFHUWDLQ  5HG +DW¶V UHVSRQVHV WR VXFK

       LQWHUURJDWRULHVVKDOOQRWEHFRQVWUXHGDVDQDGPLVVLRQDJUHHPHQWRUDFTXLHVFHQFHLQVXFK

       DGHILQLWLRQ7RWKHH[WHQW5HG+DWXVHVDZRUGGHILQHGE\6HTXRLDLQLWVUHVSRQVHVWR

       6HTXRLD¶V LQWHUURJDWRULHV 5HG +DW XVHV WKH ZRUG DFFRUGLQJ WR WKH RUGLQDU\ PHDQLQJ RI

       WKHZRUGDQGFRQVLVWHQWZLWKWKHREMHFWLRQVVHWIRUWKKHUHLQ

    5HG +DW REMHFWV WR WKH GHILQLWLRQV RI ³3ODLQWLIIV´ DQG ³<RX´ WR WKH H[WHQW WKDW WKH

       GHILQLWLRQVDUHRYHUO\EURDGDQGSXUSRUWWRUHTXLUH5HG+DWWRSURYLGHLQIRUPDWLRQWKDWLV

       QRW ZLWKLQ WKH SRVVHVVLRQ FXVWRG\ RU FRQWURO RI 5HG +DW 5HG +DW REMHFWV WR HDFK RI

       WKHVHGHILQLWLRQVDVRYHUEURDGXQGXO\EXUGHQVRPHOHJDOO\LQFRUUHFWDQGLUUHOHYDQWWRWKH

       H[WHQW LW SXUSRUWVWR LQFOXGH ZLWKLQLWV VFRSH DOOHPSOR\HHV RU RWKHU DJHQWV RI 5HG +DW

       5HG+DWUHVSRQGVRQO\RQLWVRZQEHKDOI

    5HG+DWREMHFWVWR6HTXRLD¶VGHILQLWLRQRI³$FFXVHG3URGXFW6\VWHPDQGRU6HUYLFH´DV

       EHLQJYDJXHDPELJXRXVRYHUEURDGDQGXQGXO\EXUGHQVRPHDQGFDOOLQJIRULQIRUPDWLRQ

       QRWUHOHYDQWWRDQ\LVVXHLQWKLVFDVHRUQRWSURSRUWLRQDOWRWKHQHHGVRIWKHFDVH

    5HG +DW REMHFWV WR 6HTXRLD¶V GHILQLWLRQ RI ³$FFXVHG )XQFWLRQDOLW\´ DV EHLQJ YDJXH

       DPELJXRXVRYHUEURDGDQGXQGXO\EXUGHQVRPHDQGFDOOLQJIRULQIRUPDWLRQQRWUHOHYDQW

       WRDQ\LVVXHLQWKLVFDVHRUQRWSURSRUWLRQDOWRWKHQHHGVRIWKHFDVH

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVLQIRUPDWLRQGRFXPHQWVDQG

       WKLQJVQRWLQWKHSRVVHVVLRQFXVWRG\RUFRQWURORI5HG+DW




                                                     
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 296 of 312 PageID #:
                                    5506



     5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVGLVFRYHU\QRWLQDFFRUGDQFH

        ZLWKWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKH/RFDO5XOHVRIWKLV&RXUWDQ\DSSOLFDEOH

        RUGHUV RI WKLV &RXUW RU DQ\ VWLSXODWLRQ RU DJUHHPHQW RI WKH SDUWLHV RU DQ\ 3URWHFWLYH

        2UGHUHQWHUHGLQWKLVFDVH

    5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW LW FDOOV IRU FRQILGHQWLDO DQGRU

        SURSULHWDU\GRFXPHQWVRULQIRUPDWLRQRIDQ\LQGLYLGXDORUHQWLW\WKDWLVQRWDSDUW\WRWKLV

        DFWLRQ

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWWKDWLWVHHNVLQIRUPDWLRQWKDWLVVXEMHFW

        WRH[LVWLQJRUFRQWLQXLQJFRQILGHQWLDOLW\DJUHHPHQWVRUREOLJDWLRQVZLWKWKLUGSDUWLHVWKDW

        5HG+DWLVQRWSHUPLWWHGWRGLVFORVHRULQIRUPDWLRQWKDWZRXOGEHLOOHJDOIRU5HG+DWWR

        GLVFORVHSXUVXDQWWRDQ\DSSOLFDEOHODZV

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWLVXQGXO\EXUGHQVRPHRYHUEURDGRU

        FDOOVIRULQIRUPDWLRQQRWUHOHYDQWWRDQ\LVVXHLQWKLVFDVHRUQRWSURSRUWLRQDOWRWKHQHHGV

        RIWKHFDVH5HG+DW¶VSURGXFWLRQRIDQ\LQIRUPDWLRQRUUHVSRQVHVWRWKHVHLQWHUURJDWRULHV

        VKDOOQRWEHDQDGPLVVLRQRIWKHUHOHYDQFHRIDQ\VXFKLQIRUPDWLRQ

    5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW WKDW LW PLJKW EH LQWHUSUHWHG DV

        UHTXLULQJ 5HG +DW WR FRQFHGH WKH UHOHYDQFH PDWHULDOLW\ DXWKHQWLFLW\ SULYLOHJH RU

        DGPLVVLELOLW\ RI GRFXPHQWV DQG LQIRUPDWLRQ VRXJKW E\ WKH LQWHUURJDWRU\ RU RWKHUZLVH

        FRQFHGH5HG+DW¶VULJKWWRREMHFWWRWKHXVHRIDQ\RI5HG+DW¶VUHVSRQVHVRUGRFXPHQWV

        LQWKLVRUDQ\RWKHUSURFHHGLQJ

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVLQIRUPDWLRQXQUHODWHGWRWKH

        UHOHYDQWWHPSRUDORUJHRJUDSKLFOLPLWVRIWKLVPDWWHU




                                                     
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 297 of 312 PageID #:
                                    5507



    5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW WKDW LW LV SUHPDWXUH DW WKLV VWDJH RI

        OLWLJDWLRQ

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVLQIRUPDWLRQDOUHDG\NQRZQWR

        6HTXRLD RU DYDLODEOH WR 6HTXRLD LQ LWV RZQ ILOHV IURP SXEOLF VRXUFHV RU LV DW OHDVW DV

        UHDGLO\DYDLODEOHWR6HTXRLDDVLWLVWR5HG+DW

    5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW LW LV YDJXH DPELJXRXV FRQIXVLQJ

        IDLOVWRDGHTXDWHO\GHILQHWHUPVRUIDLOVWRGHVFULEHWKHGRFXPHQWVRULQIRUPDWLRQVRXJKW

        ZLWKUHDVRQDEOHSDUWLFXODULW\6XEMHFWWRDQGZLWKRXWZDLYHURILWVRWKHUREMHFWLRQV5HG

        +DWZLOODQVZHURQO\WRWKHH[WHQWWKDW5HG+DWXQGHUVWDQGVWKHLQWHUURJDWRU\5HG+DW

        IXUWKHU REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW LW SXUSRUWV WR DWWULEXWH DQ\ VSHFLDO RU

        XQXVXDOPHDQLQJWRDQ\WHUPVRUSKUDVHV

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWLVFXPXODWLYHRUGXSOLFDWLYH

    5HG+DWREMHFWVWRHDFKLQWHUURJDWRU\WRWKHH[WHQWLWFDOOVIRUOHJDOFRQFOXVLRQVSUHVHQWV

        TXHVWLRQVRISXUHODZRUH[FHHGVWKHSHUPLVVLEOHQXPEHURILQWHUURJDWRULHVLQFOXGLQJDOO

        SDUWVDQGVXESDUWV

    5HG +DW REMHFWV WR HDFK LQWHUURJDWRU\ WR WKH H[WHQW LW DVVXPHV GLVSXWHG IDFWV RU OHJDO

        FRQFOXVLRQVLQGHILQLQJWKHLQIRUPDWLRQUHTXHVWHG,QUHVSRQGLQJWRHDFKLQWHUURJDWRU\

        5HG+DWQHLWKHUDGPLWVQRUGHQLHVDQ\VXFKGLVSXWHGIDFWVRUOHJDOFRQFOXVLRQV

    5HG+DW¶VHQXPHUDWLRQRIVSHFLILFREMHFWLRQVLQUHVSRQVHWR6HTXRLD¶VLQWHUURJDWRULHVLV

        QRWDQGVKRXOGQRWEHFRQVWUXHGWREHDZDLYHURIREMHFWLRQVQRWVRVSHFLILHG

    5HG+DWUHVHUYHVWKHULJKWWRVXSSOHPHQWLWVUHVSRQVHVWRWKHLQWHUURJDWRULHVXQGHU)HG5

        &LY 3  H   5HG +DW¶V GLVFRYHU\ DQG LQYHVWLJDWLRQ LQ FRQQHFWLRQ ZLWK WKLV FDVH DUH

        FRQWLQXLQJ  $V D UHVXOW 5HG +DW¶V UHVSRQVHV DUH OLPLWHG WR LQIRUPDWLRQ REWDLQHG DQG




                                                       
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 298 of 312 PageID #:
                                    5508



         UHYLHZHG WR GDWH DQG DUH JLYHQ ZLWKRXW SUHMXGLFH WR 5HG +DW¶V ULJKW WR DPHQG RU

         VXSSOHPHQW LWV UHVSRQVHV DIWHU FRQVLGHULQJ LQIRUPDWLRQ REWDLQHG RU UHYLHZHG WKURXJK

         IXUWKHUGLVFRYHU\RULQYHVWLJDWLRQ

                       63(&,),&5(63216(672,17(552*$725,(6

 ,17(552*$725<12

         )RUHDFKUHVSRQVHWR6HTXRLD¶V5HTXHVWVIRU$GPLVVLRQ1RVWRWKDWLVRWKHUWKDQDQ
 XQTXDOLILHGDGPLVVLRQRUDVWDWHPHQWWKDW<RXGRQRWKDYHVXIILFLHQWNQRZOHGJHRULQIRUPDWLRQ
 WR HLWKHU DGPLW RU GHQ\ 6WDWH WKH UHDVRQ ZK\ <RX FDQQRW DGPLW RU WKH UHDVRQ IRU DQ\
 TXDOLILFDWLRQ

 5(63216(72,17(552*$725<12

         5HG +DW VSHFLILFDOO\ LQFRUSRUDWHV LWV JHQHUDO REMHFWLRQV KHUHLQ DV LI IXOO\ VHW IRUWK LQ

 UHVSRQVH WR WKLV LQWHUURJDWRU\  5HG +DW REMHFWV WR WKLV UHTXHVW DV YDJXH DQG DPELJXRXV

 LQFOXGLQJZLWKUHJDUGWRWKHSKUDVH³6HTXRLD¶V5HTXHVWVIRU$GPLVVLRQ1RVWRWKDWLVRWKHU

 WKDQDQXQTXDOLILHGDGPLVVLRQRUDVWDWHPHQW´EHFDXVH6HTXRLDKDVRQO\VHUYHGUHTXHVWVIRU

 DGPLVVLRQWRGDWH5HG+DWXQGHUVWDQGVWKHSKUDVH³6HTXRLD¶V5HTXHVWVIRU$GPLVVLRQV1RV

 WR ´ WR UHIHU WR ³6HTXRLD¶V $GPLVVLRQV 1RV  WR ´  7R WKH H[WHQW WKDW DQ\ RWKHU

 XQGHUVWDQGLQJ LV LQWHQGHG 5HG +DW REMHFWV WR WKH UHTXHVW DV EHLQJ QRW UHOHYDQW WR DQ\ SDUW\¶V

 FODLPVRUGHIHQVHVDQGQRWSURSRUWLRQDOWRWKHQHHGVRIWKHFDVH5HG+DWIXUWKHUREMHFWVWRWKLV

 LQWHUURJDWRU\ DV LPSURSHU LQ VHHNLQJ WR DYRLG WKH OLPLWV RQ LQWHUURJDWRULHV  (DFK LQWHUURJDWRU\

 PXVWEHGLUHFWHGWRDVLQJOHUHTXHVWIRUDGPLVVLRQ7KXVWKLVLQWHUURJDWRU\KDVLQGHSHQGHQW

 VXESDUWVDWSUHVHQWHDFKRIZKLFKFRXQWVDVDVHSDUDWHLQWHUURJDWRU\WRZDUGVWKHWRWDOQXPEHURI

 LQWHUURJDWRULHV 6HTXRLD PD\ VHUYH LQ WKLV FDVH DQG WKHUHIRUH H[FHHG 6HTXRLD¶V OLPLW XQGHU WKH

 6FKHGXOLQJ2UGHU

         6XEMHFWWRDQGZLWKRXWZDLYLQJLWVJHQHUDODQGVSHFLILFREMHFWLRQV5HG+DWUHVSRQGVDV

 IROORZV



                                                      
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 299 of 312 PageID #:
                                    5509



         5HG+DWLVZLOOLQJWRPHHWDQGFRQIHUUHJDUGLQJWKLVLQWHUURJDWRU\

 ,17(552*$725<12

         ,GHQWLI\ZKHQ<RXFRQWHQGWKHGDPDJHVSHULRGEHJLQVLQWKLVDFWLRQDQG6WDWHWKHIDFWXDO
 EDVLVIRU\RXUFRQWHQWLRQDQGLGHQWLI\DOOIDFWZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXWWKHEDVHV

 5(63216(72,17(552*$725<12

         5HG +DW VSHFLILFDOO\ LQFRUSRUDWHV LWV JHQHUDO REMHFWLRQV KHUHLQ DV LI IXOO\ VHW IRUWK LQ

 UHVSRQVHWRWKLVLQWHUURJDWRU\5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWLVSUHPDWXUH

 DVIDFWGLVFRYHU\LVRQJRLQJDQG6HTXRLDKDVQRW\HWLGHQWLILHGLWVFRQWHQWLRQVIRUGDPDJHVRQ

 ZKLFK LVVXH 6HTXRLD EHDUV WKH EXUGHQ RI SURRI  5HG +DW REMHFWV WR WKLV LQWHUURJDWRU\ WR WKH

 H[WHQWLWUHTXLUHVH[SHUWRSLQLRQ5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWDVVXPHV

 OLDELOLW\DQGSXUSRUWVWRSXWWKHEXUGHQRISURRIIRUGDPDJHVRQ5HG+DW5HG+DWREMHFWVWRWKLV

 LQWHUURJDWRU\DVRYHUO\EURDGXQGXO\EXUGHQVRPHDQGQRWUHDVRQDEOHFDOFXODWHGWRWKHGLVFRYHU\

 RIDGPLVVLEOHHYLGHQFHWRWKHH[WHQWLWFDOOVIRU³DOOIDFWZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXW

 WKHEDVHV´5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVLQIRUPDWLRQSURWHFWHGIURP

 GLVFRYHU\ E\ WKH DWWRUQH\FOLHQW SULYLOHJH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU

 DSSOLFDEOHSULYLOHJHRULPPXQLW\

         6XEMHFWWRDQGZLWKRXWZDLYLQJLWVJHQHUDODQGVSHFLILFREMHFWLRQV5HG+DWUHVSRQGVDV

 IROORZV

         5HG+DWLQFRUSRUDWHVE\UHIHUHQFHLWVUHVSRQVHWR,QWHUURJDWRU\1R

         5HG+DWGHQLHVWKDWDQ\GDPDJHVDUHRZHGLQWKLVFDVHRUDQ\OLDELOLW\H[LVWV%DVHGRQ

 5HG+DW¶VLQYHVWLJDWLRQWRGDWH5HG+DWFRQWHQGVDQ\DOOHJHGGDPDJHVSHULRGEHJLQVRQ$XJXVW

   ZKHQ 6HTXRLD ILOHG LWV &RXQWHUFODLPV WR 5HG +DW¶V &RPSODLQW IRU 'HFODUDWRU\

 -XGJPHQWLQ&DVH1RFY ''HO 6HTXRLDFDQQRWREWDLQGDPDJHVIURP5HG+DWIRU

 DOOHJHGLQIULQJHPHQWDULVLQJSULRUWR6HTXRLD¶VILOLQJRILWVFRXQWHUFODLPRILQIULQJHPHQWDJDLQVW



                                                      
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 300 of 312 PageID #:
                                    5510



 5HG +DW DW OHDVW EHFDXVH (75, SURYLGHG QR DFWXDO RU FRQVWUXFWLYH QRWLFH  1RWLFH LV UHTXLUHG

 EHFDXVHDOLFHQVHGSURGXFWWKDWSUDFWLFHVWKHSDWHQW%RR\R/LQX[ZDVGLVWULEXWHGLQWKH8QLWHG

 6WDWHVE\(75,(75,IDLOHGWRFRPSO\ZLWK86& D E\LQWHUQDWLRQDOO\GLVWULEXWLQJ

 %RR\R/LQX[DQXQPDUNHGSDWHQWHGDUWLFOHLQFOXGLQJLQWKH86SeeWiAV Solutions LLC v.

 Motorola, Inc.:/  ('9D 

         7KHPDUNLQJUHTXLUHPHQWDSSOLHVWR³>S@DWHQWHHVDQGSHUVRQVPDNLQJRIIHULQJIRUVDOH

 RU VHOOLQJ ZLWKLQ WKH 8QLWHG 6WDWHV DQ\ SDWHQWHG DUWLFOH IRU RU XQGHU WKHP RU LPSRUWLQJ DQ\

 SDWHQWHGDUWLFOHLQWRWKH8QLWHG6WDWHV´86& D ³,QWKHHYHQWRIIDLOXUHVRWRPDUN

 QRGDPDJHVVKDOOEHUHFRYHUHGE\WKHSDWHQWHHLQDQ\DFWLRQIRULQIULQJHPHQWH[FHSWRQSURRI

 WKDWWKHLQIULQJHUZDVQRWLILHGRIWKHLQIULQJHPHQWDQGFRQWLQXHGWRLQIULQJHWKHUHDIWHULQZKLFK

 HYHQWGDPDJHVPD\EHUHFRYHUHGRQO\IRULQIULQJHPHQWRFFXUULQJDIWHUVXFKQRWLFH)LOLQJRIDQ

 DFWLRQIRULQIULQJHPHQWVKDOOFRQVWLWXWHVXFKQRWLFH´Id. +DYLQJIDLOHGWRSURYLGHFRQVWUXFWLYH

 QRWLFHWR5HG+DWWKURXJKPDUNLQJ6HTXRLDLVQRWHQWLWOHGWRGDPDJHVSULRUWR6HTXRLDSURYLGLQJ

 DFWXDO QRWLFH WR 5HG +DW RI LWV DOOHJDWLRQV RI LQIULQJHPHQW  6HTXRLD GLG QRW SURYLGH SUHVXLW

 QRWLFH RI LWV LQIULQJHPHQW DOOHJDWLRQV WR 5HG +DW  See <DQJ 'HS  -XO\  

 $FFRUGLQJO\ WKH ILUVW DFWXDO QRWLFH UHFHLYHG E\ 5HG +DW ZDV WKH VHUYLFH RI 6HTXRLD¶V

 FRXQWHUFODLPVDOOHJLQJLQIULQJHPHQWRQ$XJXVW

         %RR\R /LQX[ LV D ³SDWHQWHG DUWLFOH´ XQGHU 6HTXRLD¶V LQWHUSUHWDWLRQ RI WKH µ SDWHQW

 EHFDXVH%RR\R/LQX[FRQWDLQVWKHDFFXVHG/90SDFNDJHIURP)HGRUDSee',1R([

  DW 5+6(4±5+6(4 %RR\R 6HUYHU 5HOHDVH 1RWHV QRWLQJ /90 ³7KH

 IXOO VHW RI /90 FRPPDQGV LV QRZ LQVWDOOHG « 7KH IROORZLQJ SDFNDJHV KDYH EHHQ DGGHG WR

 %RR\R6HUYHUOYP/RJLFDO9ROXPH0DQDJHPHQW /90 WRROV´ 5+6(4±

 5+6(4 %RR\R/LQX[FRGHSDFNDJH 




                                                      
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 301 of 312 PageID #:
                                    5511



         (75, PDGH %RR\R /LQX[ DYDLODEOH YLD WKH ,QWHUQHW VR WKDW FXVWRPHUV FRXOG DFFHVV DQG

 GRZQORDG %RR\R /LQX[ JOREDOO\ LQFOXGLQJ LQ WKH 86  ', 1R  ([  DW 5+6(4

  5+6(4±5+6(4 5+6(4±5+6(4

  HQG XVHU OLFHQVH DJUHHPHQW IRU %RR\R /LQX[ LV ³JRYHUQHG E\ WKH ODZV RI WKH 6WDWH RI 1RUWK

 &DUROLQDDQGRIWKH8QLWHG6WDWHV´DQGVXEMHFWWRWKHH[SRUWFRQWUROODZVRIWKH8QLWHG6WDWHV 

 (75, VDPH  ', 1R  'HFODUDWLRQ RI &RXUWQH\ &DOGZHOO WHVWLI\LQJ WKDW KH

 GRZQORDGHGDQGXVHG%RR\R/LQX[LQWKH86LQDQGDURXQG 

         'LVFRYHU\LQWKLVFDVHLVRQJRLQJDQG5HG+DWH[SOLFLWO\UHVHUYHVWKHULJKWWRVXSSOHPHQW

 RUDPHQGLWVUHVSRQVHWRWKLVLQWHUURJDWRU\DVGLVFRYHU\DQG5HG+DW¶VLQYHVWLJDWLRQLQWKLVFDVH

 SURFHHGV

 ,17(552*$725<12

        6WDWH WKH OHJDO IDFWXDO DQG HYLGHQWLDU\ EDVHV IRU <RXU SOHDGLQJ RI <RXU (LJKWK
 $IILUPDWLYH'HIHQVH WKDW³6HTXRLD¶V&RXQWHUFODLPLVEDUUHGRULWVFODLPIRUUHFRYHU\LVOLPLWHG
 XQGHU WKH GRFWULQHV RI ZDLYHU HVWRSSHO DFTXLHVFHQFH DQGRU RWKHU DSSOLFDEOH HTXLWDEOH
 GHIHQVHV´ LQFOXGLQJWKHLGHQWLW\RIDOOIDFWZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXWWKHEDVHV´

 5(63216(72,17(552*$725<12

         5HG +DW VSHFLILFDOO\ LQFRUSRUDWHV LWV JHQHUDO REMHFWLRQV KHUHLQ DV LI IXOO\ VHW IRUWK LQ

 UHVSRQVHWRWKLVLQWHUURJDWRU\5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWLVSUHPDWXUH

 DVIDFWGLVFRYHU\LVRQJRLQJ5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWUHTXLUHVH[SHUW

 RSLQLRQ  5HG +DW REMHFWV WR WKLV LQWHUURJDWRU\ DV RYHUO\ EURDG XQGXO\ EXUGHQVRPH DQG QRW

 UHDVRQDEO\ FDOFXODWHG WR OHDG WR WKH GLVFRYHU\ RI DGPLVVLEOH HYLGHQFH WR WKH H[WHQW LW FDOOV IRU

 ³WKHOHJDOIDFWXDODQGHYLGHQWLDU\EDVHVIRU<RXUSOHDGLQJRI<RXU(LJKWK$IILUPDWLYH'HIHQVH

 «LQFOXGLQJWKHLGHQWLW\RIDOOIDFWZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXWWKHEDVHV´5HG+DW

 REMHFWV WR WKLV LQWHUURJDWRU\ WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ SURWHFWHG IURP GLVFRYHU\ E\ WKH




                                                       
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 302 of 312 PageID #:
                                    5512



         ,QDFFRUGDQFHZLWK)HG5&LY3 G 5HG+DWLGHQWLILHVGRFXPHQWVSURGXFHGDWWKH

 IROORZLQJ %DWHV QXPEHUV DV UHVSRQVLYH WR WKLV ,QWHUURJDWRU\ 5+6(4±5+6(4

  %RR\R /LQX[ FRGH SDFNDJH  ',  ([   WR 5HG +DW¶V 2SSRVLWLRQ WR

 (75,¶V 0RWLRQ IRU 3URWHFWLYH 2UGHU &DVH 1R  ' 'HO  ',  'HFODUDWLRQ RI

 &RXUWQH\&DOGZHOO

         'LVFRYHU\LQWKLVFDVHLVRQJRLQJDQG5HG+DWH[SOLFLWO\UHVHUYHVWKHULJKWWRVXSSOHPHQW

 RUDPHQGLWVUHVSRQVHWRWKLVLQWHUURJDWRU\DVGLVFRYHU\DQG5HG+DW¶VLQYHVWLJDWLRQLQWKLVFDVH

 SURFHHGV

 ,17(552*$725<12

        7R WKH H[WHQW <RX FRQWHQG WKDW 6HTXRLD DQGRU (75, KDV IDLOHG WR FRPSO\ ZLWK WKH
 UHTXLUHPHQWV RI  86&  6WDWH WKH OHJDO IDFWXDO DQG HYLGHQWLDU\ EDVHV IRU WKLV
 FRQWHQWLRQLQFOXGLQJWKHLGHQWLW\RIDOOIDFWZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXWWKHEDVHV

 5(63216(72,17(552*$725<12

         5HG +DW VSHFLILFDOO\ LQFRUSRUDWHV LWV JHQHUDO REMHFWLRQV KHUHLQ DV LI IXOO\ VHW IRUWK LQ

 UHVSRQVHWRWKLVLQWHUURJDWRU\5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWLVSUHPDWXUH

 DVIDFWGLVFRYHU\LVRQJRLQJ5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWUHTXLUHVH[SHUW

 RSLQLRQ  5HG +DW REMHFWV WR WKLV LQWHUURJDWRU\ DV RYHUO\ EURDG XQGXO\ EXUGHQVRPH DQG QRW

 UHDVRQDEO\ FDOFXODWHG WR OHDG WR WKH GLVFRYHU\ RI DGPLVVLEOH HYLGHQFH WR WKH H[WHQW LW FDOOV IRU

 ³WKH OHJDO IDFWXDO DQG HYLGHQWLDU\ EDVHV IRU WKLV FRQWHQWLRQ LQFOXGLQJ WKH LGHQWLW\ RI DOO IDFW

 ZLWQHVVHVZKRDUHNQRZOHGJHDEOHDERXWWKHEDVHV´5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKH

 H[WHQW LW VHHNV LQIRUPDWLRQ SURWHFWHG IURP GLVFRYHU\ E\ WKH DWWRUQH\FOLHQW SULYLOHJH DWWRUQH\

 ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRULPPXQLW\ 5HG+DWREMHFWVWRWKLV

 UHTXHVWWRWKHH[WHQWLWLVGXSOLFDWLYHRIRWKHUUHTXHVWV

         6XEMHFWWRDQGZLWKRXWZDLYLQJLWVJHQHUDODQGVSHFLILFREMHFWLRQV5HG+DWUHVSRQGVDV

 IROORZV


                                                       
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 303 of 312 PageID #:
                                    5513



         5HG+DWLQFRUSRUDWHVE\UHIHUHQFHLWVUHVSRQVHWR,QWHUURJDWRU\1R

         8QGHU6HTXRLD¶VLQWHUSUHWDWLRQRIWKHµSDWHQWDQ\IDLOXUHWRPDUN%RR\R/LQX[ZLWK

 WKH¶3DWHQWSXUVXDQWWR86&ZRXOGHOLPLQDWHSUHVXLWGDPDJHV

         ,QDFFRUGDQFHZLWK)HG5&LY3 G 5HG+DWLGHQWLILHVGRFXPHQWVSURGXFHGDWWKH

 IROORZLQJ %DWHV QXPEHUV DV UHVSRQVLYH WR WKLV ,QWHUURJDWRU\ 5+6(4±5+6(4

  %RR\R/LQX[FRGHSDFNDJH &DVH1R ''HO ',([WR5HG

 +DW¶V2SSRVLWLRQWR(75,¶V0RWLRQIRU3URWHFWLYH2UGHU&DVH1R ''HO ',

 'HFODUDWLRQRI&RXUWQH\&DOGZHOO

         'LVFRYHU\LQWKLVFDVHLVRQJRLQJDQG5HG+DWH[SOLFLWO\UHVHUYHVWKHULJKWWRVXSSOHPHQW

 RUDPHQGLWVUHVSRQVHWRWKLVLQWHUURJDWRU\DVGLVFRYHU\DQG5HG+DW¶VLQYHVWLJDWLRQLQWKLVFDVH

 SURFHHGV

 ,17(552*$725<12

        $IWHU<RXUILUVWDZDUHQHVVRIWKH3DWHQW,Q6XLW6WDWHDOOIDFWVDQGLQIRUPDWLRQUHJDUGLQJ
 <RXUHIIRUWVLIDQ\WRGHVLJQDURXQGWKH3DWHQW,Q6XLWZKHWKHURUQRWVXFKHIIRUWVZHUHHYHU
 FRPSOHWHGLQFOXGLQJEXWQRWOLPLWHGWRDQ\SURSRVHGRUFRPSOHWHGGHVLJQFKDQJHVVRXUFHFRGH
 FKDQJHV UHYLVLRQV XSGDWHV RU DQ\ RWKHU DPHQGPHQWV RU FKDQJHV WR DQ\ H[LVWLQJ RU SURSRVHG
 SURGXFWVE\<RX

 5(63216(72,17(552*$725<12

         5HG +DW VSHFLILFDOO\ LQFRUSRUDWHV LWV JHQHUDO REMHFWLRQV KHUHLQ DV LI IXOO\ VHW IRUWK LQ

 UHVSRQVH WR WKLV LQWHUURJDWRU\  5HG +DW REMHFWV WR WKLV UHTXHVW DV YDJXH DQG DPELJXRXV

 LQFOXGLQJ ZLWK UHJDUG WR WKH SKUDVH ³DZDUHQHVV´  5HG +DW REMHFWV WR WKLV LQWHUURJDWRU\ WR WKH

 H[WHQWWKDWLWLVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHLQUHJDUGVWR³DOOIDFWVDQGLQIRUPDWLRQ´

 5HG+DWREMHFWVWRWKLVLQWHUURJDWRU\WRWKHH[WHQWLWVHHNVLQIRUPDWLRQSURWHFWHGIURPGLVFRYHU\

 E\WKHDWWRUQH\FOLHQWSULYLOHJHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJH

 RULPPXQLW\5HG+DWREMHFWVWRWKLVUHTXHVWWRWKHH[WHQWLWLVGXSOLFDWLYHRIRWKHUUHTXHVWV5HG

 +DW IXUWKHU REMHFWV WR WKLV LQWHUURJDWRU\ WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ WKDW LV SXEOLFO\


                                                      
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 304 of 312 PageID #:
                                    5514




               EXHIBITS T­V
         REDACTED IN THEIR ENTIRETY
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 305 of 312 PageID #:
                                    5515




                              EXHIBIT W
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 306 of 312 PageID #:
                                    5516

   From:          Deepali A. Brahmbhatt
   To:            Fjellstedt, Anders P.
   Cc:            John Lord; Nate Lichtenberger; Nate Dilger; sbrauerman; #Kirkland_Service_Sequoia; Egan, Brian P.;
                  *JBlumenfeld@MNAT.com
   Subject:       RE: Sequoia -- Mr. Kim Deposition
   Date:          Thursday, July 30, 2020 4:40:27 PM
   Attachments:   RE Sequoia Meet and Confer - Red Hat Consolidation updated CMC Statement.msg
                  RE Sequoia Meet and Confer - Red Hat Consolidation updated CMC Statement.msg
                  RE Red Hat v. Sequoia deposition scheduling.msg




  Anders:

          Your email does not address our prior arguments on this issue regarding the length of
  the inventor depositions. We are repeating what we have said earlier. Regarding the length of
  the deposition, please note that the Scheduling Order states that “No single deposition of any
  one witness can exceed two consecutive business days, except by mutual agreement.” Red Hat
  has argued that the preceding sentence regarding translations doubles the length to four days.
  That is not consistent with the parties negotiations. During the parties negotiations, the parties
  directly addressed this issue and confirmed that the doubling for translated depositions related
  to the hourly limits set forth in the paragraph, not to the consecutive day limit. The attached
  emails confirm this. As shown in the attached emails, Defendants and Red Hat proposed a red
  line edit to this sentence to state “with the exception of a translated inventor deposition.” Red
  Hat’s counsel then stated on Sept. 18 at 12:45 that “In paragraph 8(e), we removed our
  proposal that translated inventor depositions could extend past two consecutive business
  days.” This edit confirms that Defendants and Red Hat did not intend for the consecutive day
  limit to apply for all translated depositions, or else there would be no need to exempt a
  translated inventor deposition. Red Hat is now trying to back away from its prior position.

           We cannot offer Mr. Kim for more than two consecutive days (and as mentioned
  earlier we do not believe there is any such need given the single patent and four asserted
  claims at issue). We can offer Mr. Kim on Aug. 31 starting at 8 am Korean time. The witness
  has expressed the comfort level of starting only at 9 am Korean time, but we convinced him to
  start at 8am Korean time. He does not feel comfortable starting earlier. Thus, we have offered
  this concession for an 8am start time.

  Best regards,
  Deepali


  Deepali Brahmbhatt
  Partner - Intellectual Property & Privacy,
  One LLP,
  Palo Alto, CA 94303.
  (650) 600-1298
  dbrahmbhatt@onellp.com
  http://onellp.com/attorney/deepali-brahmbhatt/
  www.linkedin.com/in/deepali-brahmbhatt-88b367

  This electronic mail transmission may contain confidential or privileged information. If you
  believe you have received this message in error, please notify the sender by reply transmission
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 307 of 312 PageID #:
                                    5517

  and delete the message without copying or disclosing it.

  From: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Sent: Tuesday, July 28, 2020 6:26 AM
  To: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
  *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Deepali,

  We ask again for you and Sequoia to conduct depositions according to the Federal Rules, the Local
  Rules, and the Scheduling Order, and to accept reasonable proposals regarding the timing for
  depositions in this case, which often span half the globe. There is no valid reason for Sequoia to
  fight these issues, and it ultimately wastes the parties’ time and resources. Sequoia unilaterally
  concluded the deposition of Mr. Yang and Sequoia far short of the allotted time, and now Sequoia is
  attempting to abridge Mr. Chang-Soo Kim’s deposition before it even starts -- thus further
  demonstrating a pattern of withholding discovery from Red Hat that we may soon need to bring to
  the Court’s attention. Your email below simply ignores the plain language of the Scheduling Order.

  Your position that Sequoia will withhold Mr. Kim’s deposition unless Red Hat agrees to a limited
  duration deposition (in contravention of the Scheduling Order) is unreasonable. Indeed, such a
  position unnecessarily forces disputes to the Court prematurely. It makes much more sense for
  Sequoia to allow Red Hat to question Mr. Kim for the duration that Sequoia allows, and you
  apparently believe that “7 hours (14 hours translated) more than suffices,” despite that the
  Scheduling Order prescribes more. After questioning Mr. Kim for the time allowed by Sequoia, Red
  Hat could reserve the right to seek the Court’s relief to obtain the balance of time as allotted by the
  Scheduling Order (up to another 7 hours, then doubled for translation). As I’m sure you’d agree, at
  that point the parties would have a better sense as to whether a dispute remains. As for the timing,
  we again request to start on August 31 (Korean) at a compromise time such as 7:00 am Korean /
  6:00 pm ET, or at 7:00 pm Korean / 6:00 am ET, and last for approximately 5 hours of record time
  each session, until Sequoia imposes its unilateral limit (of 14 hours total due to translation). Please
  let us know immediately if Sequoia agrees.

  Finally, your accusations about Red Hat’s questioning of Mr. Yang are wrong and not helpful to this
  discussion. The transcript speaks for itself and demonstrates that the questioning of Mr. Yang was
  proper.

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 308 of 312 PageID #:
                                    5518

      T +1 202 389 5985 M +1 703 350 6473
      F +1 202 389 5200
      ------------------------------------------------------------
      anders.fjellstedt@kirkland.com



      From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
      Sent: Sunday, July 19, 2020 11:04 PM
      To: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
      Cc: John Lord <jlord@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
      <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; #Kirkland_Service_Sequoia
      <Kirkland_Service_Sequoia@kirkland.com>; Egan, Brian P. <began@mnat.com>;
      *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
      Subject: Re: Sequoia -- Mr. Kim Deposition


      Anders:

      This case involves a single patent with 4 asserted claims. 7 hours (14 hours translated) more than suffices. We saw
      from Mr. Yang’s deposition that Red Hat uses its deposition time improperly and inefficiently -- repeatedly asking
      the same question over and over again in an attempt to intimidate the deponent. The parties also agreed that no
      deposition will last two days, and Red Hat specifically asked to exclude inventor depositions to allow it to last 14
      hours, but removed that restriction when arguing to the Court. And as explained in FN2, there is only one Defendant
      Group asking the questions, and so there is no need for additional time to allow other Defendants to question the
      witness. We will not proceed unless there is agreement that the deposition will not last 7 hours /14 translated
      hours.


      Subject to agreement as to the duration, we confirm August 31st (Korea time) for Dr. Kim’s deposition.

      On Jul 17, 2020, at 10:28 AM, Fjellstedt, Anders P. <afjellstedt@kirkland.com> wrote:

  ﻿
      Deepali,

      Regarding Mr. Chang Soo Kim’s deposition, we agree to start on August 31. Per the Scheduling
      Order, we are allowed 14 hours of testimony on the record, and that is doubled since you request
      that it be translated. Regarding the start time of the deposition, your request to start at 9:00 am
      Korean time ignores all of Red Hat’s consistent attempts to compromise and distribute the time-
      zone inconvenience over all the parties. I.e., we’ve previously proposed timing that would require
      one party to get up a few hours early (Sequoia) and other to stay up a few hours late (Red Hat), and
      the accommodation was balanced. To make that even more convenient for the parties and come
      closer to your proposed time, we could start Mr. Kim’s deposition at 8:00 am Korean time and break
      it into sessions of roughly 5 hours each. The days need not be sequential, and presently we could
      accommodate each of the days you proposed.

      I also note that your continued insistence that “At no time did Red Hat respond as to whether
      August 10, 11, or 12 works. Still today, Red Hat has not responded.” is plainly contrary to fact. In my
      June 28th email I directly responded -- accepting Mr. Kim’s deposition to start on August 12th and
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 309 of 312 PageID #:
                                    5519

  requesting a specific start time: “We would then agree to take his deposition starting at 4:00 am on
  August 12th Korean time (and we note that it may extend to the subsequent days, likely due to
  translation).” You, however, did not respond regarding Mr. Kim’s deposition until, weeks later, you
  unilaterally canceled the deposition. I note your misrepresentation because it has already
  prejudiced Red Hat.

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com



  From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Sent: Thursday, July 16, 2020 2:17 PM
  To: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Cc: John Lord <jlord@onellp.com>; #Kirkland_Service_Sequoia
  <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate
  Dilger <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; Egan, Brian P.
  <began@MNAT.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: Re: Sequoia -- Mr. Kim Deposition

  Anders,

  Your email confirms our point. At no time did Red Hat respond as to whether August 10, 11,
  or 12 works. Still today, Red Hat has not responded. In any event, as we indicated those days
  no longer work. Sequoia can offer Mr. Kim for deposition on Sept. 1, 2, or 3 (local Korea
  time) to take place by video. You requested days in August, and we can confirm that Aug. 31
  can also work.

  We note that Sequoia has been more than reasonable in scheduling deposition dates. For
  example, Red Hat served its first depo notice on May 26, 2020, and Sequoia promptly
  produced its witness on July 14-16 in response to this notice. Similarly, Red Hat served its
  depo notice for Mr. Kim on May 12, 2020, and Sequoia offered August 10, 11, or 12, and now
  without hearing back form Red Hat has offered dates three weeks later. This stands in stark
  contrast to Red Hat, who has delayed producing a witness. Sequoia first served its depo notice
  on January 22, 2020, and after months of asking for dates, Red Hat produced Mr. McGrath on
  June 19, 2020, and then for only one topic. Red Hat still has not produced witnesses for many
  of the topics from this January notice. Please advise as soon as possible whether one day from
  Aug. 31-Sept. 3 work for you. The deposition will require a translator and the inventor has
  indicated that the earliest start time can be 9 am local Korea time.

  Best regards,
  Deepali
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 310 of 312 PageID #:
                                    5520

  From: Fjellstedt, Anders P. <afjellstedt@kirkland.com>
  Sent: Tuesday, July 14, 2020 1:34 PM
  To: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>; John Lord <jlord@onellp.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger
  <nlichtenberger@onellp.com>; Nate Dilger <ndilger@onellp.com>; sbrauerman
  <sbrauerman@bayardlaw.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>; Egan,
  Brian P. <began@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition

  Deepali,

  Your allegation that “Red Hat did not respond” to your June 26th email regarding Mr. Kim’s
  deposition is incorrect. I responded on June 28th, and we have been waiting for you to confirm at
  what time of day Mr. Kim could be available on the days you proposed. Therefore, your unilateral
  attempt to reschedule Mr. Kim’s deposition and blame us for it is improper. Specifically, you ignore
  the email thread on which we discussed Mr. Kim’s deposition and exchanged over a dozen emails
  regarding the scheduling of various depositions (titled “Red Hat v. Sequoia: deposition scheduling”).
  In a July 7th email where we were discussing Mr. Kim’s and Mr. Yang’s deposition, I proposed:

           “another compromise -- the parties could agree to continue each deposition over several
           days as needed. That way the (Red Hat) attorney on eastern time can adjourn a deposition
           at a manageable time (e.g., 11pm, midnight, or later if the attorney is up for going later into
           the night). This would mean that a deposition may go for only a few hours each day, given
           the start times you mention in your email. Please confirm whether this works for you and
           the witnesses. This arrangement could also provide the flexibility of conducting blocks of the
           depositions in the morning eastern time which would be the evening Korean time. Please
           also confirm Mr. Kim’s start time, whether Messrs. Yang and Kim require translation services
           (which would also affect the duration of the depositions), and that Mr. Yang as Sequoia’s
           30(b)(6) witness will be prepared to testify to topics 1-3, 5, 9-12, 14-17, 19, 21, 24-32, 34,
           35, 40-50.”

  You later responded for Mr. Yang’s timing and that both witnesses would require translation, but we
  have been awaiting your response on Mr. Kim’s timing. (correspondence attached for your
  convenience). In view of the full record of correspondence regarding Mr. Kim’s deposition, please
  confirm he is available for deposition on the same or other dates in August, and provide us the
  proposed start time we requested a week ago.  

  Best regards,

  Anders P. Fjellstedt
  ------------------------------------------------------------
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, N.W., Washington, D.C. 20004
  T +1 202 389 5985 M +1 703 350 6473
  F +1 202 389 5200
  ------------------------------------------------------------
  anders.fjellstedt@kirkland.com
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 311 of 312 PageID #:
                                    5521



  From: Deepali A. Brahmbhatt <dbrahmbhatt@onellp.com>
  Sent: Tuesday, July 14, 2020 1:00 PM
  To: John Lord <jlord@onellp.com>; Fjellstedt, Anders P. <afjellstedt@kirkland.com>; DeCoro,
  Christopher <christopher.decoro@kirkland.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Nate Lichtenberger
  <nlichtenberger@onellp.com>; Nate Dilger <ndilger@onellp.com>; sbrauerman
  <sbrauerman@bayardlaw.com>; *JBlumenfeld@MNAT.com <JBlumenfeld@MNAT.com>
  Subject: RE: Sequoia -- Mr. Kim Deposition


                  On June 26, 2020, Sequoia offered dates for Mr. Kim’s deposition and asked that Red Hat
  advise us which days it prefers. Red Hat did not respond. Those days are now not available. Sequoia
  can offer Mr. Kim for deposition on Sept. 1, 2, or 3 (local Korea time) to take place by video. Please
  let us know if one of these days work for you.


  Deepali Brahmbhatt
  Partner - Intellectual Property & Privacy,
  One LLP,
  Palo Alto, CA 94303.
  (650) 600-1298
  dbrahmbhatt@onellp.com
  http://onellp.com/attorney/deepali-brahmbhatt/
  www.linkedin.com/in/deepali-brahmbhatt-88b367

  This electronic mail transmission may contain confidential or privileged information. If you
  believe you have received this message in error, please notify the sender by reply transmission
  and delete the message without copying or disclosing it.

  From: John Lord <jlord@onellp.com>
  Sent: Friday, June 26, 2020 7:56 AM
  To: Anders Søborg Olsen - Patrade <aso@patrade.dk>; DeCoro, Christopher
  <christopher.decoro@kirkland.com>
  Cc: #Kirkland_Service_Sequoia <Kirkland_Service_Sequoia@kirkland.com>; Deepali A. Brahmbhatt
  <dbrahmbhatt@onellp.com>; Nate Lichtenberger <nlichtenberger@onellp.com>; Nate Dilger
  <ndilger@onellp.com>; sbrauerman <sbrauerman@bayardlaw.com>; Blumenfeld, Jack
  <JBlumenfeld@MNAT.com>
  Subject: Sequoia -- Mr. Kim Deposition

  Counsel,

              In response to the 30(b)(1) deposition notice for Mr. Chang-Soo Kim, he can be
  available for deposition on August 10, 11, or 12, during local Korean business hours. Given
  the pandemic and mandatory 14 day quarantine in South Korea, the deposition will proceed by
  video, unless circumstances change. Please confirm that one of these days work for you.
Case 1:18-cv-01127-LPS-CJB Document 210 Filed 09/03/20 Page 312 of 312 PageID #:
                                    5522


  Regards,

  John

  --
  John E. Lord
  One LLP
  9301 Wilshire Blvd., PH
  Beverly Hills, CA 90210
  310-954-9497
  jlord@onellp.com


  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



  The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
  information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
  International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and
  may be unlawful. If you have received this communication in error, please notify us immediately by return email or by email
  to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.
